Exhibit 10.3

EXECUTION VERSION

 

 

 

ABL PLEDGE AND SECURITY AGREEMENT

dated as of

April 30, 2014,

among

ENTEGRIS, INC.,

as the Borrower,

THE GUARANTORS PARTY HERETO

and

GOLDMAN SACHS BANK USA,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions    Section 1.01.  

Credit Agreement and UCC

     2    ARTICLE II    Pledge of Securities    Section 2.01.  

Pledge

     8   

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth

     8    Section 2.02.  

Delivery of the Pledged Collateral

     8    Section 2.03.  

Representations, Warranties and Covenants

     10    Section 2.04.  

Certification of Limited Liability Company and Limited Partnership Interests

     11    Section 2.05.  

Registration in Nominee Name; Denominations

     12    Section 2.06.  

Voting Rights; Dividends and Interest

     12    Section 2.07.  

Collateral Agent Not a Partner or Limited Liability Company Member

     14    ARTICLE III    Security Interests in Personal Property   
Section 3.01.  

Security Interest

     15    Section 3.02.  

Representations and Warranties

     17    Section 3.03.  

Covenants

     18    Section 3.04.  

Other Actions

     21    ARTICLE IV    Special Provisions Concerning Intellectual Property
Collateral    Section 4.01.  

Grant of License to Use Intellectual Property

     23    Section 4.02.  

Protection of Collateral Agent’s Security

     24    ARTICLE V    Remedies    Section 5.01.  

Remedies Upon Default

     25    Section 5.02.  

Application of Proceeds

     29   

 

i



--------------------------------------------------------------------------------

ARTICLE VI    Miscellaneous    Section 6.01.  

Notices

     29    Section 6.02.  

Waivers; Amendment

     29    Section 6.03.  

Collateral Agent’s Fees and Expenses; Indemnification

     30    Section 6.04.  

Successors and Assigns

     31    Section 6.05.  

Survival of Agreement

     31    Section 6.06.  

Counterparts; Effectiveness; Several Agreement

     32    Section 6.07.  

Severability

     32    Section 6.08.  

APPLICABLE LAW

     32    Section 6.09.  

CONSENT TO JURISDICTION

     33    Section 6.10.  

WAIVER OF RIGHT TO TRIAL BY JURY

     33    Section 6.11.  

Headings

     34    Section 6.12.  

Security Interest Absolute

     34    Section 6.13.  

Termination or Release

     35    Section 6.14.  

Additional Grantors

     35    Section 6.15.  

Collateral Agent Appointed Attorney-in-Fact

     35    Section 6.16.  

General Authority of the Collateral Agent

     36    Section 6.17.  

Recourse

     37    Section 6.18.  

Mortgages

     37    Section 6.19.  

ABL Intercreditor Agreement; Possession and Control of ABL Priority Collateral

     37   

SCHEDULES

 

Schedule I   -   Pledged Equity; Pledged Debt Schedule II   -   Commercial Tort
Claims Schedule III   -   Intellectual Property

EXHIBITS

 

Exhibit I   -   Form of Pledge and Security Agreement Supplement Exhibit II   -
  Form of Grant of Security Interest in Trademarks Exhibit III   -   Form of
Grant of Security Interest in Patents Exhibit IV   -   Form of Grant of Security
Interest in Copyrights

 

ii



--------------------------------------------------------------------------------

ABL PLEDGE AND SECURITY AGREEMENT, dated as of April 30, 2014, among Entegris,
Inc., a Delaware corporation (the “Borrower”), the other Grantors party hereto
from time to time and Goldman Sachs Bank USA, as Collateral Agent for the
Secured Parties (as defined below).

Reference is made to the ABL Credit and Guaranty Agreement dated as of April 30,
2014 (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, certain Subsidiaries of the
Borrower party thereto, the Lenders party thereto and Goldman Sachs Bank USA, as
Administrative Agent and Collateral Agent.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Issuing Banks have agreed
to issue Letters of Credit, the Hedge Counterparties have agreed to enter into
and/or maintain one or more Designated Hedge Agreements and the Cash Management
Service Providers have agreed to provide the Cash Management Services on the
terms and conditions set forth in the Credit Agreement, the Designated Hedge
Agreements or the Designated Cash Management Services Agreements, as applicable.
The obligations of the Lenders to extend such credit, the obligations of the
Issuing Banks to issue Letters of Credit, the obligations of the Hedge
Counterparties to enter into and/or maintain such Designated Hedge Agreements
and the obligation of the Cash Management Service Providers to provide Cash
Management Services are, in each case, conditioned upon, among other things, the
execution and delivery of this Agreement by each Grantor. The Grantors are
Affiliates of one another, will derive substantial direct and indirect benefits
from (i) the extensions of credit to the Borrower and the issuance of Letters of
Credit pursuant to the Credit Agreement, (ii) the entering into and/or
maintaining by the Hedge Counterparties of Designated Hedge Agreements with the
Borrower and/or one or more of its Restricted Subsidiaries and (iii) the
provision of Cash Management Services by the Cash Management Service Providers
pursuant to Designated Cash Management Services Agreements, and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit, to induce the Issuing Banks to issue such Letters of Credit, to induce
the Hedge Counterparties to enter into and/or maintain such Designated Hedge
Agreements and to induce the Cash Management Service Providers to provide such
Cash Management Services. The ABL Intercreditor Agreement governs the relative
rights and priorities of the Secured Parties and the Term Secured Parties in
respect of the Term Priority Collateral and the ABL Priority Collateral (and
with respect to certain other matters as described therein).

Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

Section 1.01. Credit Agreement and UCC. (a) Capitalized terms used in this
Agreement, including the preamble and the introductory paragraphs hereto, and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

(b) As used herein, each of the following terms has the meaning specified in the
UCC (as defined herein):

 

Term

  

UCC Section

Certificated Security

   8-102

Chattel Paper

   9-102

Commercial Tort Claim

   9-102

Control

   8-106 & 9-106

Commodity Contract

   9-102

Commodity Intermediary

   9-102

Deposit Account

   9-102

Document

   9-102

Entitlement Holder

   8-102

Entitlement Order

   8-102

Financial Asset

   8-102 & 103

Fixtures

   9-102

Goods

   9-102

Instrument

   9-102

Inventory

   9-102

Investment Property

   9-102

Letter-of-Credit Right

   9-102

Location

   9-307

Money

   1-201

Payment Intangible

   9-102

Proceeds

   9-102

Promissory Note

   9-102

Securities Account

   8-501

Securities Intermediary

   8-102

Security Entitlement

   8-102

Supporting Obligations

   9-102

Uncertificated Security

   8-102

(c) The rules of construction specified in Section 1.3 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

 

2



--------------------------------------------------------------------------------

(d) As used in this Agreement, the following terms have the meanings specified
below:

“ABL Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Account(s)” means “accounts” as defined in Section 9-102 of the UCC, and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card.

“Account Debtor” means any Person that is or that may become obligated to any
Grantor under, with respect to or on account of an Account or a Payment
Intangible.

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(d).

“Agreement” means this ABL Pledge and Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Bankruptcy Event of Default” means any Event of Default under Section 8.1(f) or
8.1(g) of the Credit Agreement.

“Blue Sky Laws” has the meaning assigned to such term in Section 5.01.

“Closing Date Grantor” has the meaning assigned to such term in Section 2.02.

“Collateral” means the Article 9 Collateral and the Pledged Collateral; provided
that all references to “Collateral” in Section 5.02 shall, unless the context
requires otherwise, also refer to all Material Real Estate Assets subject to a
Mortgage.

“Collateral Questionnaire” means the Collateral Questionnaire delivered on the
Closing Date pursuant to Section 3.1 of the Credit Agreement, together with all
Supplemental Collateral Questionnaires delivered after the Closing Date pursuant
to the Credit Agreement.

“Commercial Software License(s)” means any non-exclusive license of commercially
available (on non-discriminatory pricing terms) computer software to a Grantor
from a commercial software provider (e.g., “shrink-wrap”, “browse-wrap” or
“click-wrap” software licenses) or a license of freely available computer
software from a licensor of free or open source software.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

3



--------------------------------------------------------------------------------

“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations, pending
applications for registration and renewals in the United States Copyright
Office, including those listed on Schedule III, (c) all rights and privileges
arising under applicable law with respect to such Grantor’s use of such
copyrights, (d) all reissues, renewals, continuations and extensions thereof and
amendments thereto, (e) all income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable with respect to the foregoing,
including damages and payments for past, present or future infringements
thereof, (f) all rights corresponding thereto throughout the world, and (g) all
rights to sue for past, present or future infringements thereof .

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Discharge of Term Obligations” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

“Equipment” means (a) any “equipment” as such term is defined in Article 9 of
the UCC and shall also include, but shall not be limited to, all machinery,
equipment, furnishings, appliances, furniture, fixtures, tools, and vehicles now
or hereafter owned by any Grantor, in each case, regardless of whether
characterized as equipment under the UCC and (b) and any and all additions,
substitutions and replacements of any of the foregoing and all accessions
thereto, wherever located, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefore, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.

“Excluded Equity Interests” has the meaning set forth in Section 2.01.

“Excluded Property” has the meaning assigned to such term in the Credit
Agreement and also includes the Excluded Equity Interests.

“General Intangibles” has the meaning provided in Article 9 of the UCC and shall
in any event include all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor, as the case may be, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases,

 

4



--------------------------------------------------------------------------------

whether entered into as lessor or lessee, Hedge Agreements and other
agreements), goodwill, registrations, franchises, tax refund claims and any
letter of credit, guarantee, claim, security interest or other security held by
or granted to any Grantor.

“Grantor” means each of the Borrower and each Subsidiary party hereto (including
any such Subsidiary becoming a party hereto after the Closing Date pursuant to a
Pledge and Security Agreement Supplement).

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, utility models, Patents, Copyrights, Licenses, Trademarks,
trade secrets, confidential or proprietary technical and business information,
know how, show how or other data or information, software, databases, all other
proprietary information, including but not limited to Domain Names, and all
embodiments or fixations thereof and applications therefor, and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.

“Intellectual Property Grant of Security Interest” means a Grant of Security
Interest in certain Intellectual Property Collateral in the form of Exhibit II,
III, or IV attached hereto.

“License” means any Patent License, Trademark License, Copyright License,
Commercial Software License or other license or sublicense agreement granting
rights under Intellectual Property to which any Grantor is a party, including
those listed on Schedule III.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to develop, commercialize, import, make,
have made, offer for sale, use or sell any invention on which a Patent, now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, is in existence, or granting to any Grantor any such right with respect
to any invention on which a Patent, now or hereafter owned by any third party,
is in existence, and all rights of any Grantor under any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, (b) all
rights and privileges arising under applicable law with respect to such
Grantor’s use of any patents, (c) all inventions and improvements described and
claimed therein, (d) all reissues, divisions, continuations, renewals,
extensions,

 

5



--------------------------------------------------------------------------------

reexaminations, supplemental examinations, inter partes reviews, adjustments and
continuations-in-part thereof and amendments thereto, (e) all income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect to any of the foregoing including damages and payments for past, present
or future infringements thereof, (f) all rights corresponding thereto throughout
the world, including the right to make, have made, use, sell offer to sell,
import or export the inventions disclosed or claimed therein, and (g) rights to
sue for past, present or future infringements thereof.

“Pledge and Security Agreement Supplement” means an instrument substantially in
the form of Exhibit I hereto.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any Promissory Notes, stock certificates, limited
liability membership interests or other Securities, certificates or Instruments
now or hereafter included in the Pledged Collateral, including all Pledged
Equity, Pledged Debt and all other certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement; it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit Agreement
and all Designated Hedge Obligations, excluding, with respect to any Grantor,
Excluded Swap Obligations with respect to such Grantor, and all Designated Cash
Management Services Obligations, in each case, whether outstanding on the date
of this Agreement or extended or arising from time to time after the date of
this Agreement.

“Secured Parties” means (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Arranger, the Syndication Agent and the Documentation Agent, (d) the
Lenders, (e) the beneficiaries of each indemnification obligation undertaken by
any Credit Party under any Credit Document (f) each Hedge Counterparty that
holds any Designated Hedge Obligations, (g) each Cash Management Services
Provider that holds any Designated Cash Management Services Obligations and
(h) the other holders from time to time of the Secured Obligations.

“Securities Act” has the meaning assigned to such term in Section 5.01.

“Security” means a “security” as such term is defined in Article 8 of the UCC
and, in any event, shall include any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of

 

6



--------------------------------------------------------------------------------

indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Term Collateral Agent” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Term Loan Documents” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Term Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, the goodwill of the business symbolized thereby or
associated therewith, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all rights and
privileges arising under applicable law with respect to such Grantor’s use of
any trademarks, (c) all reissues, continuations, extensions and renewals thereof
and amendments thereto, (d) all income, fees, royalties, damages and payments
now and hereafter due and/or payable with respect to any of the foregoing,
including damages, claims and payments for past, present or future infringements
thereof, (e) all the goodwill of the business with which any of the foregoing is
associated, (f) all rights corresponding thereto throughout the world and
(g) rights to sue for past, present and future infringements or dilutions
thereof or other injuries thereto.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York; provided that, if by reason of mandatory
provisions of law, perfection, or the effect of perfection or non-perfection, of
a security interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC”

 

7



--------------------------------------------------------------------------------

means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.

ARTICLE II

Pledge of Securities

Section 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a continuing security
interest in, all of such Grantor’s right, title and interest in, to and under
(a) all Equity Interests owned by it (including those Equity Interests listed
opposite the name of such Grantor on Schedule I) and any other Equity Interests
obtained in the future by such Grantor and all certificates and other
instruments representing all such Equity Interests (the “Pledged Equity”);
provided that the Pledged Equity shall not include (i) more than 65% of the
outstanding voting Equity Interests in any CFC or CFC Holding Company (the
Equity Interests so excluded under this clause (i) being collectively referred
to herein as the “Excluded Equity Interests”) or (ii) any Equity Interests to
the extent and for so long as such Equity Interests constitute Excluded
Property; (b)(i) all Promissory Notes and all Instruments evidencing
Indebtedness owned by it (including those listed opposite the name of such
Grantor on Schedule I) and (ii) all Promissory Notes and all other Instruments
evidencing Indebtedness obtained in the future by such Grantor (the “Pledged
Debt”), provided that the Pledged Debt shall not include any of the foregoing to
the extent and for so long as it constitutes Excluded Property; (c) all other
property that may be delivered to and held by the Collateral Agent pursuant to
the terms of this Section 2.01 or Section 2.02; (d) subject to Section 2.06, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities referred to in clauses (a) and (b) above;
(e) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (a), (b),
(c) and (d) above; and (f) all Proceeds of, and Security Entitlements in respect
of, any of the foregoing (the items referred to in clauses (a) through (f) above
being collectively referred to as the “Pledged Collateral”):

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.02. Delivery of the Pledged Collateral. (a) On the Closing Date (in
the case of any Grantor that grants a Lien on any of its assets hereunder on the
Closing Date (each a “Closing Date Grantor”)) or on the date on which it signs
and delivers its first Pledge and Security Agreement Supplement (in the case of
any other Grantor), each Grantor shall deliver or cause to be delivered to the
Collateral Agent, for

 

8



--------------------------------------------------------------------------------

the benefit of the Secured Parties, any and all Pledged Securities (other than
(x) any Uncertificated Securities, but only for so long as such Uncertificated
Securities remain uncertificated, and (y) certificates or instruments
representing or evidencing Equity Interests in any Subsidiary that is not a
Material Subsidiary) to the extent such Pledged Securities, in the case of
Promissory Notes and other Instruments evidencing Indebtedness, are required to
be delivered pursuant to paragraph (b) of this Section 2.02. Thereafter,
whenever such Grantor acquires any other Pledged Security (other than (x) any
Uncertificated Securities, but only for so long as such Uncertificated
Securities remain uncertificated and (y) certificates or instruments
representing or evidencing Equity Interests in any Subsidiary that is not a
Material Subsidiary), such Grantor shall promptly, and in any event within 60
days (or such longer period as the Collateral Agent may agree to in writing),
deliver or cause to be delivered to the Collateral Agent such Pledged Security
as Collateral hereunder to the extent such Pledged Securities, in the case of
Promissory Notes and other Instruments evidencing Indebtedness, are required to
be delivered pursuant to paragraph (b) of Section 2.02.

(b) Each Grantor will cause (i) all Indebtedness of the Borrower and each
Guarantor that, in each case, is owing to any Restricted Subsidiary that is not
a Grantor to be subject to the Intercompany Indebtedness Subordination Agreement
and (ii) any Indebtedness for borrowed money having an aggregate principal
amount equal to or in excess of $1,500,000 owed to such Grantor by any Person
(other than the Borrower or a Restricted Subsidiary) to be evidenced by a duly
executed Promissory Note, and shall cause each such Promissory Note, and each
Promissory Note (if any) evidencing any Indebtedness of the Borrower or any
Restricted Subsidiary that is owing to such Grantor, to be pledged and delivered
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by undated stock powers duly executed by the applicable Grantor in
blank or other instruments of transfer reasonably satisfactory to the Collateral
Agent and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by undated proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be deemed to supplement Schedule I and be made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

(d) Notwithstanding the foregoing, to the extent that any Closing Date Grantor
does not or cannot deliver any Pledged Collateral (other than Pledged Collateral
consisting of the Equity Interests of any Designated Subsidiary) on the Closing
Date notwithstanding its use of commercially reasonable efforts to do so, such
Closing Date Grantor shall not be required to deliver such Pledged Collateral on
the Closing Date and instead be required to deliver such Pledged Collateral
after the Closing Date pursuant to the terms of the Post-Closing Letter
Agreement.

 

9



--------------------------------------------------------------------------------

(e) The assignment, pledge and security interest granted in Section 2.01 are
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Pledged Collateral.

Section 2.03. Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants, as to itself and the other Grantors, to and
with the Collateral Agent, for the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth, as of the Closing Date and as of each date
on which a supplement to Schedule I is delivered pursuant to Section 2.02(c),
the percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Equity and includes
all Equity Interests, Promissory Notes and Instruments required to be pledged
hereunder in order to satisfy the Collateral and Guarantee Requirement;

(b) the Pledged Equity issued by a wholly owned Restricted Subsidiary and the
Pledged Debt (solely with respect to Pledged Debt issued by a Person other than
the Borrower or a Subsidiary of the Borrower, to the best of the Borrower’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Equity (other than Pledged Equity
consisting of limited liability company interests or partnership interests
which, pursuant to the relevant organizational or formation documents, cannot be
fully paid and non-assessable), are fully paid and non-assessable and (ii) in
the case of Pledged Debt (solely with respect to Pledged Debt issued by a Person
other than the Borrower or a Subsidiary of the Borrower, to the best of the
Borrower’s knowledge), are legal, valid and binding obligations of the issuers
thereof, subject to applicable Debtor Relief Laws and general principles of
equity;

(c) each Grantor (i) holds the Pledged Securities indicated on Schedule I as
owned by such Grantor free and clear of all Liens, other than (A) Liens created
by the Collateral Documents and (B) Liens expressly permitted pursuant to
Section 6.2 of the Credit Agreement, and (ii) will defend its title or interest
thereto or therein against any and all Liens (other than the Liens permitted
pursuant to this Section 2.03(c)), however, arising, of all Persons whomsoever;

(d) (i) except for (x) restrictions and limitations imposed by the Credit
Documents or securities laws generally or Liens expressly permitted pursuant to
Section 6.2 of the Credit Agreement and (y) in the case of Pledged Equity of
Persons that are not Designated Subsidiaries, transfer restrictions that exist
in respect of Equity Interests in such Persons, and (ii) except as described in
the Collateral Questionnaire, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that would
prohibit, impair, delay or otherwise affect in any manner material and

 

10



--------------------------------------------------------------------------------

adverse to the Secured Parties the pledge of such Pledged Collateral hereunder,
the sale or disposition thereof pursuant hereto or the exercise by the
Collateral Agent of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person is or will be necessary to the validity and
perfection of the pledge of the Pledged Collateral effected hereby (other than
such as have been obtained and are in full force and effect as of the date of
the applicable pledge);

(g) subject to applicable local laws in the case of Equity Interests in any
Foreign Subsidiaries, by virtue of the execution and delivery by the Grantors of
this Agreement, when any Pledged Securities are delivered to the Collateral
Agent in accordance with this Agreement, the Collateral Agent will obtain a
legal, valid and, to the extent governed by the UCC, first-priority (subject to
any Liens permitted pursuant by Section 6.2 of the Credit Agreement) perfected
lien upon and security interest in such Pledged Securities as security for the
payment and performance of the Secured Obligations; and

(h) subject to applicable local laws in the case of Equity Interests in any
Foreign Subsidiaries, the pledge effected hereby is effective to vest in the
Collateral Agent, for the benefit of the Secured Parties, the rights of the
Collateral Agent in the Pledged Collateral as set forth herein.

Notwithstanding the foregoing, (a) except with respect to Indebtedness
represented or evidenced by certificates or instruments to the extent required
by Section 2.02(b), perfection by possession or “control” shall not be required
with respect to any Promissory Notes or other evidences of Indebtedness owned by
a Grantor and constituting Collateral, (b) no actions in any jurisdiction
outside of the United States or that are necessary to create or perfect any
security interest in assets located or titled outside of the United States shall
be required, other than in connection with (i) the entry into Foreign Pledge
Agreements as reasonably requested by the Collateral Agent, (ii) any Eligible
Inventory or (iii) any Eligible Foreign Receivable and (c) no Grantor shall be
required to deliver to the Collateral Agent any certificates or instruments
representing or evidencing, or any stock powers or other instruments of transfer
in respect of, Equity Interests in any Subsidiary that is not a Material
Subsidiary.

Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each Grantor acknowledges and agrees that, to the extent any interest
in any limited liability company or limited partnership controlled by any
Grantor and pledged under Section 2.01 is a “security” within the meaning of
Article 8 of the UCC and is governed by Article 8 of the UCC, such interest
shall be represented by a certificate. Each Grantor further acknowledges and
agrees that with respect to any interest in any limited liability company or
limited partnership controlled on or after the

 

11



--------------------------------------------------------------------------------

date hereof by such Grantor and pledged hereunder that is not a “security”
within the meaning of Article 8 of the UCC, such Grantor shall at no time elect
to treat any such interest as a “security” within the meaning of Article 8 of
the UCC, nor shall such interest be represented by a certificate, unless such
election and such interest is thereafter represented by a certificate that is
promptly delivered to the Collateral Agent pursuant to the terms hereof.

Section 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing and the Collateral Agent shall give the
Borrower notice of its intent to exercise such rights, (a) the Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to cause each of the Pledged Securities to be transferred of record
into the name of the Collateral Agent or into the name of its nominee (as
pledgee or as sub-agent) and (b) the Collateral Agent shall have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement;
provided that, notwithstanding the foregoing, if a Bankruptcy Event of Default
shall have occurred and be continuing, the Collateral Agent shall not be
required to give the notice referred to above in order to exercise the rights
described above. Each Grantor will promptly give to the Collateral Agent copies
of any material notices received by it with respect to Pledged Securities
registered in the name of such Grantor. Each Grantor will take any and all
actions reasonably requested by the Collateral Agent to facilitate compliance
with this Section.

Section 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Borrower that the rights of the Grantors under this
Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Credit Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Credit Document or the ability
of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request in writing
for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
Section 2.06(a)(i), in each case as shall be specified in such request and be in
form and substance reasonably satisfactory to the Collateral Agent.

 

12



--------------------------------------------------------------------------------

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Credit Documents and applicable laws;
provided that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be forthwith delivered to the Collateral Agent
in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent). So long as no Event of Default has occurred
and is continuing, the Collateral Agent shall promptly deliver to each Grantor
any Pledged Securities in its possession if requested to be delivered to the
issuer thereof in connection with any exchange or redemption of such Pledged
Securities.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under Section 2.06(a)(iii), then all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to Section 2.06(a)(iii) shall cease,
and all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 2.06 shall be held in trust for the benefit of the
Collateral Agent and the other Secured Parties, shall be segregated from other
property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property, shall be held as security for the payment and performance of the
Secured Obligations and shall be applied in accordance with the provisions of
Section 5.02. After all Events of Default have been cured or waived and, other
than in the case of a waiver of which the Collateral Agent is aware, the
Borrower has delivered to the Collateral Agent a certificate to such effect, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of Section 2.06(a)(iii)
in the absence of an Event of Default and that remain in such account.

 

13



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under Section 2.06(a)(i), then all rights of any Grantor
to exercise the voting and consensual rights and powers it is entitled to
exercise pursuant to Section 2.06(a)(i), and the obligations of the Collateral
Agent under Section 2.06(a)(ii), shall cease, and all such rights shall
thereupon become, subject to the rights of the ABL Agent under the ABL
Intercreditor Agreement, vested in the Collateral Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers; provided that, unless otherwise directed by the Requisite
Lenders, the Collateral Agent shall have the right from time to time following
and during the continuance of an Event of Default to permit the Grantors to
exercise such rights. After all Events of Default have been cured or waived and,
other than in the case of a waiver of which the Collateral Agent is aware, the
Borrower has delivered to the Collateral Agent a certificate to such effect,
each Grantor shall have the exclusive right to exercise the voting and/or
consensual rights and powers that such Grantor would otherwise be entitled to
exercise pursuant to the terms of Section 2.06(a)(i), and the obligations of the
Collateral Agent under Section 2.06(a)(ii) shall be reinstated.

(d) Any notice given by the Collateral Agent to the Borrower suspending the
rights of the Grantors under Section 2.06(a)(i) shall be given in writing,
(ii) may be given with respect to one or more of the Grantors at the same or
different times and (iii) may suspend the rights of the Grantors under
Section 2.06(a)(i) or 2.06(a)(iii) in part without suspending all such rights
(as specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing. Notwithstanding anything to the
contrary contained in Section 2.06(a), 2.06(b) or 2.06(c), if a Bankruptcy Event
of Default shall have occurred and be continuing, the Collateral Agent shall not
be required to give any notice referred to in such Section in order to exercise
any of its rights described in such Section, and the suspension of the rights of
each of the Grantors under each such Section shall be automatic upon the
occurrence of such Bankruptcy Event of Default.

Section 2.07. Collateral Agent Not a Partner or Limited Liability Company
Member. Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership, and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership. The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.

 

14



--------------------------------------------------------------------------------

ARTICLE III

Security Interests in Personal Property

Section 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in, all right, title or interest in, to and
under any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Instruments;

(vii) all Inventory;

(viii) all Investment Property;

(ix) all books and records pertaining to the Article 9 Collateral;

(x) all Goods and Fixtures;

(xi) all Money, cash, cash equivalents and Deposit Accounts;

(xii) all Letter-of-Credit Rights;

(xiii) all Commercial Tort Claims described on Schedule II from time to time, as
such Schedule may be supplemented from time to time pursuant to Section 3.02;

(xiv) each Collection Deposit Account, Collection Lockbox and Concentration
Deposit Account, and all cash, Money, Securities and other investments deposited
therein;

 

15



--------------------------------------------------------------------------------

(xv) all Supporting Obligations;

(xvi) all Security Entitlements in any or all of the foregoing;

(xvii) all Intellectual Property; and

(xviii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing (including proceeds of all insurance policies) and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

(b) Notwithstanding anything herein to the contrary, to the extent and for so
long as any asset is Excluded Property, the Security Interest granted under this
Section 3.01 shall not attach to, and Article 9 Collateral shall not include,
such asset; provided, however, that the Security Interest shall immediately
attach to, and Article 9 Collateral shall immediately include, any such asset
(or portion thereof) upon such asset (or such portion) ceasing to be Excluded
Property.

(c) Each Grantor hereby irrevocably authorizes the Collateral Agent (or its
designee) for the benefit of the Secured Parties at any time and from time to
time to file in any relevant jurisdiction any financing statements or
continuation statements (including fixture filings) with respect to the Article
9 Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as all assets or all personal property of such Grantor or words of
similar effect and (ii) contain the information required by Article 9 of the UCC
of each applicable jurisdiction for the filing of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request. Each Grantor also ratifies its authorization for the
Collateral Agent (or its designee) to file in any relevant jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.

(d) The Security Interest and the security interest granted pursuant to Article
II are granted as security only and shall not subject the Collateral Agent or
any other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Article 9
Collateral.

(e) Each Grantor hereby further authorizes the Collateral Agent to file an
Intellectual Property Grant of Security Interest covering Intellectual Property
Collateral with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office), as applicable, and such other
documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
such Grantor hereunder, without the signature of such Grantor, and naming such
Grantor, as debtor, and the Collateral Agent, as secured party.

 

16



--------------------------------------------------------------------------------

Section 3.02. Representations and Warranties. Each Grantor represents and
warrants, as to itself and the other Grantors, to the Collateral Agent, for the
benefit of the Secured Parties, that:

(a) Each Grantor has good and valid rights in (not subject to any Liens other
than Liens permitted by Section 6.2 of the Credit Agreement) and/or good and
marketable title in the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder (which rights and/or title are,
in any event, sufficient under Section 9-203 of the UCC), and has full power and
authority to grant to the Collateral Agent the Security Interest in such Article
9 Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than any consent or approval that has been obtained.

(b) The Collateral Questionnaire has been duly executed and delivered to the
Collateral Agent and the information set forth therein, including the exact
legal name of each Grantor and its jurisdiction of organization, is correct and
complete in all material respects as of the Closing Date. The UCC financing
statements (including fixture filings, as applicable) prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Collateral Questionnaire for filing in each governmental, municipal or other
office specified in Schedule 5A to the Collateral Questionnaire (or specified by
notice from the applicable Grantor to the Collateral Agent after the Closing
Date in the case of filings, recordings or registrations required by
Section 5.10 or 5.11 of the Credit Agreement), are all the filings, recordings
and registrations (other than any filings required to be made in the United
States Patent and Trademark Office, the United States Copyright Office in order
to perfect the Security Interest in Article 9 Collateral consisting of
Intellectual Property) that are necessary to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration with respect to such Article 9
Collateral is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that, as of the Closing Date, fully executed
Intellectual Property Grants of Security Interest containing a description of
all Intellectual Property Collateral consisting of Patents, registered
Trademarks (and Trademarks for which registration applications are pending),
registered Copyrights (and Copyrights for which registration applications are
pending) and exclusive Copyright Licenses (where a Grantor is a licensee), as
applicable, have been delivered to the Collateral Agent for recording by the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205
and the regulations thereunder.

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the

 

17



--------------------------------------------------------------------------------

Secured Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the UCC and (iii) a security interest
that shall be perfected in all Article 9 Collateral in which a security interest
may be perfected upon the receipt and recording of the relevant Grants of
Security Interest with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, within the three month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C.
§ 1060 or the one month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205. The Security Interest is and shall be prior to any other Lien on
any of the Article 9 Collateral, other than (i) any nonconsensual Lien that is
expressly permitted pursuant to Section 6.2 of the Credit Agreement and has
priority as a matter of law and (ii) Liens expressly permitted pursuant to
Section 6.2 of the Credit Agreement (other than, with respect to the ABL
Priority Collateral, Liens securing Permitted Term Indebtedness).

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.2 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the UCC or any other applicable
laws covering any Article 9 Collateral, (ii) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office, (iii) any notice under the
Assignment of Claims Act or (iv) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Liens expressly permitted pursuant to Section 6.2 of the Credit Agreement.

(e) All Commercial Tort Claims of each Grantor where the amount of damages
claimed by such Grantor is in excess of $3,000,000 in existence on the date of
this Agreement (or on the date upon which such Grantor becomes a party to this
Agreement) are described on Schedule II hereto. In the event any Supplemental
Collateral Questionnaire or any Pledge and Security Agreement Supplement shall
set forth any Commercial Tort Claim, Schedule II shall be deemed to be
supplemented to include the reference to such Commercial Tort Claim (and the
description thereof), in the same form as such reference and description are set
forth on such Supplemental Collateral Questionnaire or such Pledge and Security
Agreement Supplement.

Section 3.03. Covenants. (a) The Borrower agrees to promptly (and in any event
within 30 calendar days thereafter) notify the Collateral Agent of any change
(i) in the legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, (iii) in the jurisdiction of
organization of any Grantor, (iv) in the Location of any Grantor or (v) in the
organizational identification number of

 

18



--------------------------------------------------------------------------------

any Grantor. The Grantors agree not to effect or permit any change referred to
in the preceding sentence unless all filings, publications and registrations
have been made (or will be made in a timely fashion) under the UCC or any other
applicable law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and first-priority
(subject only to (i) any nonconsensual Lien that is expressly permitted pursuant
to Section 6.2 of the Credit Agreement and has priority as a matter of law and
(ii) Liens expressly permitted pursuant to Section 6.2 of the Credit Agreement
(other than, with respect to ABL Priority Collateral, Liens securing Permitted
Term Indebtedness)) perfected security interest in all Article 9 Collateral. In
addition, if any Grantor does not have an organizational identification number
on the Closing Date (or the date such Grantor becomes a party to this Agreement)
and later obtains one, the Borrower shall promptly thereafter notify the
Collateral Agent of such organizational identification number and shall take all
actions reasonably satisfactory to the Collateral Agent to the extent necessary
to maintain the security interests (and the priority thereof) of the Collateral
Agent in the Collateral intended to be granted hereby fully perfected and in
full force and effect.

(b) Subject to Section 3.03(h), each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to defend title to the Article
9 Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 6.2 of the Credit
Agreement.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.1(a) of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a completed
Supplemental Collateral Questionnaire executed by an Authorized Officer of the
Borrower, together with all attachments contemplated thereby, and certifying
that all UCC financing statements (including fixtures filings, as applicable)
and all Intellectual Property Security Agreements or supplements thereto have
been filed of record in each applicable governmental office in order that, to
the extent perfection can be obtained by filing UCC financing statements and
recordation of a security agreement with the United States Patent and Trademark
Office or the United States Copyright Office, the security interests created
under the Collateral Documents shall be perfected for a period of not less than
18 months after the date of such Supplemental Collateral Questionnaire (except
as noted therein with respect to any continuation statements to be filed within
such period).

(d) Subject to Section 3.03(h), each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Article 9 Collateral (other than by a Credit

 

19



--------------------------------------------------------------------------------

Party) that equals or exceeds $1,500,000 shall be or become evidenced by any
Promissory Note or Instrument, such Promissory Note or Instrument shall be
promptly pledged and, subject to the ABL Intercreditor Agreement, delivered to
the Collateral Agent, for the benefit of the Secured Parties, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.2 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within 10
days after demand for any payment made or any reasonable expense incurred by the
Collateral Agent pursuant to the foregoing authorization (and any such payment
made or expense incurred shall be additional Secured Obligations secured
hereby). Nothing in this paragraph shall be interpreted as excusing any Grantor
from the performance of, or imposing any obligation on the Collateral Agent or
any Secured Party to cure or perform, any covenants or other promises of any
Grantor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Credit Documents.

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which equals or exceeds
$1,000,000 to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the Secured Parties. Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.

(g) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

(h) Notwithstanding anything herein to the contrary, (a) except with respect to
Indebtedness represented or evidenced by certificates or instruments to the
extent required by Section 2.02(b), perfection by possession or “control” shall
not be required with respect to any Promissory Notes or other evidences of
Indebtedness owned by a Grantor and constituting Collateral, (b) no actions in
any jurisdiction outside of the United States or that are necessary to create or
perfect any security interest in assets located or titled outside of the United
States shall be required, other than in connection with (i) the entry into
Foreign Pledge Agreements as reasonably requested by the Collateral Agent,
(ii) any Eligible Inventory or (iii) any Eligible Foreign Receivable and

 

20



--------------------------------------------------------------------------------

(c) no Grantor shall be required to deliver to the Collateral Agent any
certificates or instruments representing or evidencing, or any stock powers or
other instruments of transfer in respect of, Equity Interests in any Subsidiary
that is not a Material Subsidiary.

(i) If any consignee holds Article 9 Collateral owned by any Grantor with a
value in excess of $250,000, such Grantor shall, at such Grantor’s sole expense,
perfect and protect such Grantor’s ownership interests in all Eligible Inventory
stored with such consignee against creditors of the consignee by (i) filing and
maintaining financing statements against such consignee reflecting the
consignment arrangement in all appropriate filing offices, (ii) providing any
written notices required by the UCC to notify any prior creditors of such
consignee of the consignment arrangement and (iii) taking such other actions as
may be appropriate to perfect and protect such Grantor’s interests in such
inventory under Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of
the UCC or otherwise, which such financing statements filed pursuant to this
paragraph shall be assigned to the Collateral Agent, for the benefit of the
Secured Parties.

Section 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense and subject to the ABL Intercreditor Agreement, to take the following
actions with respect to the following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount equal to or in
excess of $1,500,000, such Grantor shall forthwith endorse, assign and deliver
the same to the Collateral Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.

(b) Deposit Accounts. For each Deposit Account (other than (i) any Deposit
Account that is Excluded Property and (ii) Deposit Accounts the daily balance in
which does not at any time exceed $1,500,000 for any such account or $5,000,000
for all such accounts) that any Grantor at any time opens or maintains, such
Grantor shall either within 90 days of the establishment of such Deposit Account
(or such later date as the Collateral Agent shall agree) (i) cause the
depositary bank to agree to comply with instructions from the Collateral Agent
to such depositary bank directing the disposition of funds from time to time
credited to such Deposit Account, without further consent of such Grantor or any
other Person, pursuant to a Control Agreement reasonably satisfactory to the
Collateral Agent, or (ii) arrange for the Collateral Agent to become the
customer of the depositary bank with respect to such Deposit Account, with the
Grantor being permitted, only with the consent of the Collateral Agent, to
exercise rights to withdraw funds from such Deposit Account. The Collateral
Agent agrees with each Grantor that the Collateral Agent shall not give any such
instructions or withhold any withdrawal rights from any Grantor unless an Event
of Default has occurred and is continuing or, after giving effect to any
withdrawal, would occur or a Cash Dominion Period has occurred and is
continuing. The provisions of this paragraph shall not apply to any Deposit
Account for which any Grantor, the depositary bank and the Collateral Agent have
entered into a cash collateral agreement specially negotiated among such
Grantor, the depositary bank and the Collateral Agent for the specific purpose
set forth therein.

 

21



--------------------------------------------------------------------------------

(c) Investment Property. Except to the extent otherwise provided in Article II
or in Section 3.03(h), if any Grantor shall at any time hold or acquire any
Certificated Securities, such Grantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request. If any
Securities constituting Collateral now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, upon the Collateral Agent’s request and following the occurrence
of an Event of Default such Grantor shall promptly notify the Collateral Agent
thereof and, at the Collateral Agent’s reasonable request, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (but only to the extent such Securities and other Investment Property
constitute Collateral) (i) cause the issuer to agree to comply with instructions
from the Collateral Agent as to such Securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Collateral Agent to become the
registered owner of the Securities. If any Securities constituting Collateral,
whether certificated or uncertificated, or other Investment Property are held by
any Grantor or its nominee through a Securities Intermediary, such Grantor shall
promptly notify the Collateral Agent thereof and at the Collateral Agent’s
request and option, pursuant to a Control Agreement in form and substance
reasonably satisfactory to the Collateral Agent shall either (within 90 days of
the establishment of such Securities Account (or such later date as the
Collateral Agent shall agree)) (i) cause such Securities Intermediary to agree
to comply with Entitlement Orders or other instructions from the Collateral
Agent to such Securities Intermediary as to such Security Entitlements without
further consent of any Grantor, such nominee or any other Person, or
(ii) arrange for the Collateral Agent to become the Entitlement Holder with
respect to such Investment Property, with the Grantor being permitted, only with
the consent of the Collateral Agent, to exercise rights to withdraw or otherwise
deal with such Investment Property. The Collateral Agent agrees with each of the
Grantors that the Collateral Agent shall not give any such Entitlement Orders or
instructions or directions to any such issuer or Securities Intermediary and
shall not withhold its consent to the exercise of any withdrawal or dealing
rights by any Grantor, unless an Event of Default has occurred and is
continuing.

(d) Commercial Tort Claims. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $3,000,000 or more, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and provide
supplements to Schedule II describing the details thereof and shall grant to the
Collateral Agent a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE IV

Special Provisions Concerning Intellectual Property Collateral

Section 4.01. Grant of License to Use Intellectual Property. Without limiting
the provisions of Section 3.01 or any other rights of the Collateral Agent as
the holder of a Security Interest in any Intellectual Property Collateral, for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of rent, royalty or other compensation to the Grantors) to use, license
or sublicense any of the Intellectual Property Collateral now owned or hereafter
acquired by such Grantor, and wherever the same may be located (whether or not
any license agreement by and between any Grantor and any other Person relating
to the use of such Intellectual Property Collateral may be terminated
hereafter), and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof, provided,
however, that any license granted by the Collateral Agent to a third party shall
include reasonable and customary terms necessary to preserve the existence,
validity, and value of the affected Intellectual Property Collateral, including,
without limitation, provisions requiring the continuing confidential handling of
trade secrets, requiring the use of appropriate notices and prohibiting the use
of false notices, protecting Trademarks in the manner set forth below (it being
understood and agreed that, without limiting any other rights and remedies of
the Collateral Agent under this Agreement, any other Credit Document or
applicable law, nothing in the foregoing license grant shall be construed as
granting the Collateral Agent rights in and to such Intellectual Property
Collateral above and beyond (x) the rights to such Intellectual Property
Collateral that each Grantor has reserved for itself and (y) in the case of
Intellectual Property Collateral that is licensed to any such Grantor by a third
party, the extent to which such Grantor has the right to grant a sublicense to
such Intellectual Property Collateral hereunder). The use of such license by the
Collateral Agent may only be exercised, at the option of the Collateral Agent,
during the continuation of an Event of Default; provided that any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default. In the event the license set forth in
this Section 4.01 is exercised with regard to any Trademarks, then the following
shall apply: (i) all goodwill arising from any licensed or sublicensed use of
any Trademark shall inure to the benefit of the Grantor; (ii) the licensed or
sublicensed Trademarks shall only be used in association with goods or services
of a quality and nature consistent with the quality and reputation with which
such Trademarks were associated when used by Grantor prior to the exercise of
the license rights set forth herein; and (iii) at the Grantor’s request and
expense, licensees and sublicensees shall provide reasonable cooperation in any
effort by the Grantor to maintain the registration or otherwise secure the
ongoing validity and effectiveness of such licensed Trademarks, including,
without limitation the actions and conduct described in Section 4.02. The
license granted to the Collateral Agent herein shall be inapplicable to any
Commercial

 

23



--------------------------------------------------------------------------------

Software License that constitutes Intellectual Property Collateral to the extent
the applicable Grantor is prohibited by written agreement from granting a
license in such Commercial Software License to the Collateral Agent, except to
the extent such prohibition is ineffective (or deemed ineffective) under the UCC
or other applicable law. Each Grantor irrevocably agrees that, in connection
with any enforcement of the Collateral Agent’s rights under this Security
Agreement, the Collateral Agent may sell any of such Grantor’s Inventory
directly to any Person, including Persons that have previously purchased the
Grantor’s Inventory from such Grantor, and in connection with any such sale or
other enforcement of the Collateral Agent’s rights under this Security
Agreement, may sell Inventory that bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor, and the Collateral Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

Section 4.02. Protection of Collateral Agent’s Security. (a) Except to the
extent permitted by Section 4.02(e), or to the extent that failure to act could
not reasonably be expected to have a Material Adverse Effect, with respect to
registration or pending application of each item of its Intellectual Property
Collateral for which such Grantor has standing to do so, each Grantor agrees to
take, at its expense, all steps, including, without limitation, in the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
Governmental Authority located in the United States to (i) maintain the validity
and enforceability of any registered Intellectual Property Collateral and
maintain such Intellectual Property Collateral in full force and effect, and
(ii) pursue the registration and maintenance of each Patent, Trademark, or
Copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor, including, without limitation,
the payment of required fees and taxes, the filing of responses to office
actions issued by the U.S. Patent and Trademark Office, the U.S. Copyright
Office or other governmental authorities, the filing of applications for renewal
or extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

(b) Except to the extent permitted by Section 4.02(e), or to the extent that
failure to act could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property Collateral may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in case of a
trade secret, lose its competitive value).

(c) Except to the extent permitted by Section 4.02(e), or to the extent that
failure to act could not reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all steps to preserve and protect each item of
its Intellectual Property Collateral, including, without limitation, maintaining
the quality of any and all

 

24



--------------------------------------------------------------------------------

products or services used or provided in connection with any of the Trademarks,
consistent with the quality of the products and services as of the date hereof,
and taking all steps necessary to ensure that all licensed users of any of the
Trademarks abide by the applicable license’s terms with respect to the standards
of quality.

(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property Collateral after the Closing Date (the “After-Acquired
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, and (ii) any such After-Acquired Intellectual Property and, in
the case of Trademarks, the goodwill symbolized thereby, shall automatically
become part of the Intellectual Property Collateral subject to the terms and
conditions of this Agreement with respect thereto.

(e) Notwithstanding the foregoing provisions of this Section 4.02 or elsewhere
in this Agreement, nothing in this Agreement shall prevent any Grantor from
discontinuing the use or maintenance of any of its Intellectual Property
Collateral, the enforcement of license agreements or the pursuit of actions
against infringers, to the extent permitted by the Credit Agreement if such
Grantor determines in its reasonable business judgment that such discontinuance
is desirable in the conduct of its business.

(f) Upon and during the continuance of an Event of Default, each Grantor shall,
if requested by the Collateral Agent, use its commercially reasonable efforts to
obtain all requisite consents or approvals by the licensor of each License to
effect the assignment of all such Grantor’s right, title and interest thereunder
to the Collateral Agent or its designee.

ARTICLE V

Remedies

Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, subject to the ABL Intercreditor Agreement,
it is agreed that the Collateral Agent shall have the right to exercise any and
all rights afforded to a secured party under this Agreement, the UCC or other
applicable law, and, subject to the ABL Intercreditor Agreement, also may
(i) require each Grantor to, and each Grantor agrees that it will at its expense
and upon request of the Collateral Agent forthwith, assemble all or part of the
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place and time to be designated by the Collateral Agent
that is reasonably convenient to both parties; (ii) occupy any premises owned
or, to the extent lawful and permitted, leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to or promptly after such occupancy; (iii) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to or promptly after

 

25



--------------------------------------------------------------------------------

such exercise; (iv) withdraw any and all cash or other Collateral from any
Collateral Account and apply such cash and other Collateral to the payment of
any and all Secured Obligations in the manner provided in Section 5.02;
(v) subject to the mandatory requirements of applicable law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate; and
(vi) with respect to any Intellectual Property Collateral, on demand, cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such Intellectual Property Collateral by the applicable Grantors to the
Collateral Agent, or license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such
Intellectual Property Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine, provided,
however, that such terms shall include all terms and restrictions that
customarily required to ensure the continuing validity and effectiveness of the
Intellectual Property Collateral at issue, such as, without limitation, notice,
quality control and inurement provisions with regard to Trademarks, patent
designation provisions with regard to patents, and copyright notices and
restrictions or decompilation and reverse engineering of copyrighted software,
and confidentiality protections for trade secrets. Each Grantor acknowledges and
recognizes that (a) the Collateral Agent may be unable to effect a public sale
of all or a part of the Collateral consisting of securities by reason of certain
prohibitions contained in the Securities Act of 1933, 15 U.S.C. §77, (as amended
and in effect, the “Securities Act”) or the securities laws of various states
(the “Blue Sky Laws”), but may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire such securities for their own account, for investment
and not with a view to the distribution or resale thereof, (b) private sales so
made may be at prices and upon other terms less favorable to the seller than if
such securities were sold at public sales, (c) neither the Collateral Agent nor
any other Secured Party has any obligation to delay sale of any of the
Collateral for the period of time necessary to permit such securities to be
registered for public sale under the Securities Act or the Blue Sky Laws, and
(d) private sales made under the foregoing circumstances shall be deemed to have
been made in a commercially reasonable manner. To the maximum extent permitted
by applicable law, each Grantor hereby waives any claim against any Secured
Party arising because the price at which any Collateral may have been sold at a
private sale was less than the price that might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. Upon consummation of any such
sale the Collateral Agent shall have the right to assign, transfer and deliver
to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and appraisal which such Grantor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.

 

26



--------------------------------------------------------------------------------

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. The Collateral Agent may
conduct one or more going out of business sales, in the Collateral Agent’s own
right or by one or more agents and contractors. Such sale(s) may be conducted
upon any premises owned, leased, or occupied by any Grantor. The Collateral
Agent and any such agent or contractor, in conjunction with any such sale, may
augment the Inventory with other goods (all of which other goods shall remain
the sole property of the Collateral Agent or such agent or contractor). Any
amounts realized from the sale of such goods which constitute augmentations to
the Inventory (net of an allocable share of the costs and expenses incurred in
their disposition) shall be the sole property of the Collateral Agent or such
agent or contractor and neither any Grantor nor any Person claiming under or in
right of any Grantor shall have any interest therein. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. In the
event of a foreclosure or similar enforcement action by the Collateral Agent on
any of the Collateral pursuant to a public or private sale or other disposition
(including pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any other
applicable section of the Bankruptcy Code), the Collateral Agent (or any Lender,
except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy
Code) may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Requisite Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold or
licensed at any such sale or other disposition, to use and apply any of the
Secured Obligations as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent at such sale or other disposition.
For purposes of

 

27



--------------------------------------------------------------------------------

determining the Grantors’ rights in the Collateral, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full, provided,
however, that such terms shall include terms and restrictions that are
customarily required to ensure the continuing validity and effectiveness of the
Intellectual Property Collateral at issue, such as, without limitation, quality
control and inurement provisions with regard to Trademarks, patent designation
provisions with regard to patents, and copyright notices and restrictions or
decompilation and reverse engineering of copyrighted software, and protecting
the confidentiality of trade secrets. As an alternative to exercising the power
of sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions.

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights (except in the case of a Bankruptcy Event of
Default, in which case no such notice shall be required), for the purpose of,
subject to the ABL Intercreditor Agreement, (i) making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance, (ii) making all
determinations and decisions with respect thereto and (iii) obtaining or
maintaining the policies of insurance required by Section 5.5 of the Credit
Agreement or to pay any premium in whole or in part relating thereto. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, within 30 days of written demand, by the Grantors to
the Collateral Agent and shall be additional Secured Obligations secured hereby.

By accepting the benefits of this Agreement and each other Collateral Document,
the Secured Parties expressly acknowledge and agree that except with respect to
the exercise of setoff rights of any Lender or with respect to a Secured Party’s
right to file a proof of claim in any proceeding under the Debtor Relief Laws,
no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Obligations Guarantee, it being understood and
agreed that all powers, rights and remedies under the Credit Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
thereof and that all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms of this Agreement and the other Collateral
Documents.

 

28



--------------------------------------------------------------------------------

Section 5.02. Application of Proceeds. Subject to the ABL Intercreditor
Agreement, the Collateral Agent shall apply the proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, as set forth in
Section 2.16(f) of the Credit Agreement. The Collateral Agent shall have
absolute discretion as to the time of application of any such proceeds, moneys
or balances in accordance with this Agreement. Upon any sale of Collateral by
the Collateral Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof. It is understood and agreed that the Grantors shall
remain jointly and severally liable to the extent of any deficiency between the
amount of the proceeds of the Collateral and the aggregate amount of the Secured
Obligations, including any attorneys fees and other expenses incurred by the
Collateral Agent or any other Secured Party to collect such deficiencies (to the
extent required to be reimbursed pursuant to the terms of the Credit Documents).

ARTICLE VI

Miscellaneous

Section 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.1 of the Credit Agreement. All communications and notices hereunder
to a Grantor other than the Borrower shall be given to it in care of the
Borrower.

Section 6.02. Waivers; Amendment. (a) No failure or delay on the part of any
Agent, the Arranger or any Lender in exercising any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver thereof or of any Default or Event of
Default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege, or any abandonment or discontinuance of steps to
enforce such power, right or privilege, preclude any other or further exercise
thereof or the exercise of any other power, right or privilege. The powers,
rights, privileges and remedies of the Agents, the Arranger or the Lenders
hereunder and under the other Credit Documents are cumulative and shall be in
addition to and independent of all powers, rights, privileges and remedies they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Grantor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement or the making of any Loan or Issuance
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether any Agent, the Arranger or any Lender may have
had notice or knowledge of such Default or Event of Default at the time.

 

29



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.5 of the Credit Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Credit Party hereunder.

Section 6.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.2 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Credit
Documents, each Grantor, jointly and severally, agrees to indemnify the
Collateral Agent and the other Indemnitees (as defined in Section 10.3 of the
Credit Agreement) against, and hold each Indemnitee harmless from any and all
Indemnified Liabilities (as defined in the Credit Agreement) incurred by or
asserted against any such Indemnitee, including those arising out of or in
connection with (i) the execution, delivery, enforcement or performance of this
Agreement or the other Collateral Documents or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing or the Collateral,
and regardless of whether any Indemnitee is a party thereto; provided that no
Grantor shall have any obligation to any Indemnitee hereunder with respect to
any Indemnified Liabilities to the extent such Indemnified Liabilities (A) have
been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from (1) the gross negligence, bad faith or
willful misconduct of such Indemnitee or its Related Parties or (2) a material
breach of the express obligations of such Indemnitee or its Related Parties
under the Credit Documents or (B) arise out of or in connection with any action,
claim or proceeding not involving any Grantor or the equityholders or Affiliates
of any Grantor (or the Related Parties of any Grantor) that is brought by an
Indemnitee against another Indemnitee (other than against any Agent or the
Arranger (or any holder of any other title or role) in its capacity as such). To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 6.03 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Grantor shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. All amounts
due under this Section 6.03 shall be payable within 30 days of written demand
therefor.

 

30



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, (i) no Grantor shall assert, and
each Grantor hereby waives, any claim against any Agent, the Arranger, any
Lender or any Related Party of any of the foregoing and (ii) no Indemnitee shall
assert, and each Indemnitee hereby waives, any claim against any Grantor or any
Related Party of any Grantor, in each case, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
any duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to this Agreement or any
other Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Indemnitee and each Grantor
hereby waives, releases and agrees not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor; provided that nothing in this Section 6.03(d) shall diminish
obligations of the Grantors under Section 6.03(a) or 6.03(b).

(e) Each Grantor agrees that none of any Agent, the Arranger or any Lender or
any Related Party of any of the foregoing will have any liability to any Grantor
or any Person asserting claims on behalf of or in right of any Grantor or any
other Person in connection with or as a result of this Agreement or any other
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith except (but subject to Section 6.03(d)), in
the case of any Grantor, to the extent that any losses, claims, damages,
liabilities or expenses have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Agent, the Arranger, or such Lender in
performing its express obligations under this Agreement or any other Credit
Document.

Section 6.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

Section 6.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Credit Parties in the Credit Documents and in the
certificates or other documents delivered in connection with or pursuant to this
Agreement or any other Credit Document shall be considered to have been relied
upon by the Agents, the Arranger and the Lenders and shall survive the execution
and delivery of the Credit Documents and the making of any Loans and issuance of
any Letters of Credit, regardless of any investigation made by any Agent, the
Arranger or any Lender or on its behalf and notwithstanding that any Agent, the
Arranger or any Lender may have had notice or knowledge of any Default or Event
of Default or incorrect representation or

 

31



--------------------------------------------------------------------------------

warranty at the time any Credit Document is executed and delivered or any credit
is extended under the Credit Agreement, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Section 6.03 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated by the Credit Documents, the repayment of the Loans, the expiration
or termination of the Commitments, the expiration or termination of the Letters
of Credit or the termination of this Agreement or any provision hereof.

Section 6.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed by facsimile and in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
imaging transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Collateral
Agent and the other Secured Parties and their respective permitted successors
and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein or in the Collateral
(and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

Section 6.07. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 6.08. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED

 

32



--------------------------------------------------------------------------------

BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

Section 6.09. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER COLLATERAL DOCUMENT, OR ANY OF THE SECURED OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (SUBJECT TO
CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE CREDIT
AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE GRANTOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS, THE ARRANGER AND THE
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT
DOCUMENT OR ANY EXERCISE OF REMEDIES IN RESPECT OF COLLATERAL OR THE ENFORCEMENT
OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO
VENUE IN, ANY SUCH COURT.

Section 6.10. WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES HERETO
HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR THE RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES

 

33



--------------------------------------------------------------------------------

THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
6.11 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 6.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 6.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Credit Document, any
Designated Hedge Agreements, any Designated Cash Management Services Agreement,
any other agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Credit Document, the Designated
Hedge Agreements, the Designated Cash Management Services Agreements or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations or (d) subject only to termination of a
Guarantor’s obligations hereunder in accordance with the terms of Section 9.8 of
the Credit Agreement, but without prejudice to reinstatement rights under
Section 7.9 of the Credit Agreement, any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

 

34



--------------------------------------------------------------------------------

Section 6.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate with respect to
all Secured Obligations when all Obligations (excluding contingent obligations
as to which no claim has been made, the Designated Hedge Obligations and the
Designated Cash Management Services Obligations) have been paid in full, all
Commitments have terminated and no Letter of Credit shall be outstanding.

(b) A Guarantor Subsidiary shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Guarantor
Subsidiary shall be automatically released in the circumstances set forth in
Section 9.8(d) of the Credit Agreement.

(c) The Security Interest in any Collateral shall be automatically released in
the circumstances set forth in Section 9.8(d) of the Credit Agreement.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section, the Collateral Agent shall promptly execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 6.13 shall be
without recourse to or warranty by the Collateral Agent.

(e) At any time that any Grantor desires that the Collateral Agent take any
action described in paragraph (d) of this Section, such Grantor shall, upon
request of the Collateral Agent, deliver to the Collateral Agent a certificate
of an Authorized Officer of the Borrower certifying that the release of the
applicable Collateral is permitted pursuant to paragraph (a), (b) or (c) of this
Section. The Collateral Agent shall have no liability whatsoever to any Secured
Party as the result of any release of any Collateral by it as permitted (or
which the Collateral Agent in good faith believes to be permitted) by this
Section 6.13.

Section 6.14. Additional Grantors. Pursuant to Section 5.10 of the Credit
Agreement, certain Restricted Subsidiaries of the Borrower that were not in
existence on the date of the Credit Agreement are required to enter in this
Agreement as Grantors. Upon execution and delivery by the Collateral Agent and a
Restricted Subsidiary of a Pledge and Security Agreement Supplement, such
Restricted Subsidiary shall become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
any Pledge and Security Agreement Supplement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

Section 6.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the true and lawful attorney-in-fact of such
Grantor

 

35



--------------------------------------------------------------------------------

for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof at any time after the occurrence
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, subject to the ABL
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default and upon and after delivery of notice by the Collateral Agent
to the Borrower of its intent to exercise such rights (unless a Bankruptcy Event
of Default has occurred and is continuing, in which case no such notice shall be
required), with full power of substitution either in the Collateral Agent’s name
or in the name of such Grantor: (a) to receive, endorse, assign and/or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof; (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts or Payment Intangibles to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent or to a Collateral Account and adjust, settle or compromise
the amount of payment of any Account or Payment Intangible; (h) to make, settle
and adjust claims in respect of Collateral under policies of insurance and to
endorse the name of such Grantor on any check, draft, instrument or any other
item of payment with respect to the proceeds of such policies of insurance and
for making all determinations and decisions with respect thereto; and (i) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their Related Parties shall be responsible to
any Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct or that of any of their Related Parties (as
determined by the final non-appealable judgment of a court of competent
jurisdiction).

Section 6.16. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other

 

36



--------------------------------------------------------------------------------

Collateral Documents, (b) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

Section 6.17. Recourse. This Agreement is made with full recourse to each
Grantor and pursuant to and upon all the warranties, representations, covenants
and agreements on the part of such Grantor contained herein, in the Credit
Agreement and the other Credit Documents and otherwise in writing in connection
herewith or therewith, with respect to the Secured Obligations of each Secured
Party. It is the desire and intent of each Grantor and each Secured Party that
this Agreement shall be enforced against each Grantor to the fullest extent
permissible under the laws applied in each jurisdiction in which enforcement is
sought.

Section 6.18. Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts, and
agreements relating to the lease of, real estate, and the terms of this
Agreement shall control in the case of all other Collateral.

Section 6.19. ABL Intercreditor Agreement; Possession and Control of ABL
Priority Collateral. (a) Notwithstanding anything herein to the contrary, the
Liens granted to the Collateral Agent pursuant to this Agreement and the
exercise of the rights and remedies of the Collateral Agent hereunder and under
any other Collateral Document, are subject to the provisions of the ABL
Intercreditor Agreement. In the event of any conflict between the terms of the
ABL Intercreditor Agreement and this Agreement or any other Collateral Document
the terms of the ABL Intercreditor Agreement shall govern and control.
Notwithstanding anything to the contrary herein, the Collateral Agent
acknowledges and agrees that no Grantor shall be required to take or refrain
from taking any action at the request of the Collateral Agent with respect to
the Collateral if such action or inaction would be inconsistent with the terms
of the ABL Intercreditor Agreement.

(b) Subject to (but without limiting) the foregoing, at any time prior to the
Discharge of Term Obligations, any provision hereof requiring Grantors to
deliver possession of any Term Priority Collateral to the Collateral Agent or
its representatives, or to cause the Collateral Agent or its representatives to
control any Term Priority Collateral, shall be deemed to have been complied with
if and for so long as the Term

 

37



--------------------------------------------------------------------------------

Collateral Agent shall have such possession or control for the benefit of the
Secured Parties and as bailee or sub-agent of the Collateral Agent as provided
in the ABL Intercreditor Agreement; provided that the foregoing shall not affect
obligations of the Grantors under Sections 3.04(b) and 3.04(c).

(c) Furthermore, at all times prior to the Discharge of Term Obligations, the
Collateral Agent is authorized by the parties hereto and the Secured Parties to
effect transfers of Term Priority Collateral at any time in its possession (and
any “control” or similar agreements with respect to Term Priority Collateral) to
the Term Collateral Agent.

(d) Notwithstanding anything to the contrary herein but subject to the ABL
Intercreditor Agreement, in the event the Term Loan Documents provides for the
grant of a security interest or pledge over the assets of any Grantor and such
assets do not otherwise constitute Collateral under this Agreement or any other
Credit Document, such Grantor shall (i) promptly grant a security interest in or
pledge such assets to secure the Secured Obligations, (ii) promptly take any
actions necessary to perfect such security interest or pledge to the extent set
forth in the Term Loan Documents and (iii) take all other steps reasonably
requested by the Collateral Agent in connection with the foregoing.

(e) Notwithstanding anything in this Agreement to the contrary (other than the
foregoing provisions of this Section 6.19), references in this Agreement to the
ABL Intercreditor Agreement (including any such references in Sections 5.01 and
5.02) shall not be deemed to limit, as between the Grantors and the Secured
Parties, the rights, remedies and privileges available to the Collateral Agent
and the other Secured Parties under or in respect of this Agreement or any other
Collateral Document, it being acknowledged by the Grantors that (i) except to
the extent expressly set forth in the ABL Intercreditor Agreement, none of the
Grantors are a third party beneficiary of the ABL Intercreditor Agreement, no
provision thereof inures to the benefit of the Grantors and no Grantor (or any
creditor of any Grantor other than any ABL Claimholder or Term Claimholder (each
as defined in the ABL Intercreditor Agreement)) has any rights thereunder or may
rely on the terms hereof and (ii) except to the extent expressly set forth in
the foregoing provisions of this Section 6.19, none of the Grantors shall be
deemed to be a beneficiary of any limitation on the rights, remedies and
privileges available to the Collateral Agent and the other Secured Parties under
or in respect of this Agreement or any other Collateral Document that is based
on a reference to the terms and conditions of the ABL Intercreditor Agreement.
In furtherance of the foregoing, nothing contained in the ABL Intercreditor
Agreement (and, subject to this Section 6.19, no reference in this Agreement to
the ABL Intercreditor Agreement) shall be deemed to modify any of the provisions
of this Agreement, which, as among the Grantors and the Collateral Agent shall
remain in full force and effect in accordance with its terms (and which, in each
case, shall be interpreted disregarding any such limitations).

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ENTEGRIS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer GUARANTOR SUBSIDIARIES: ENTEGRIS PACIFIC LTD. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Treasurer ENTEGRIS SPECIALTY MATERIALS,
LLC By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President ENTEGRIS-JETALON
SOLUTIONS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Vice President

 

39



--------------------------------------------------------------------------------

POCO GRAPHITE INTERNATIONAL, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Vice President POCO GRAPHITE, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Vice President ATMI, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ADVANCED TECHNOLOGY MATERIALS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI ECOSYS CORPORATION By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer

 

40



--------------------------------------------------------------------------------

ATMI INTERNATIONAL HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI MATERIALS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI PACKAGING, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI TAIWAN HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI BELGIUM HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer

 

41



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as

Collateral Agent,

By:  

/s/ Robert Ehudin

  Authorized Signatory

 

42



--------------------------------------------------------------------------------

Schedule I

PLEDGED EQUITY; PLEDGED DEBT

EQUITY INTERESTS

 

Credit Party

   Issuer    Type of
Organization    Number
of Shares
Owned    Total Shares
Outstanding    Percentage
of Interest
Pledged    Certificate
No. (if
uncertificated,
please
indicate so)                                                                  
                                                                                
                                

PROMISSORY NOTES

 

Credit Party

   Debtor    Type of Instrument    Outstanding Principal
Amount                                                                        
                 



--------------------------------------------------------------------------------

Schedule II

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Schedule III

INTELLECTUAL PROPERTY

 

I. Copyrights

 

Registered Owner

  

Title

  

Registration
Number

  

Registration
Date

Advanced Technology Materials, Inc.    Global CVD materials : proposal and
information package.    TXu001143382    9/26/2002 Advanced Technology Materials,
Inc.    Global CVD materials : proposal and information package.    TXu001143383
   9/26/2002 Advanced Technology Materials, Inc.    NOWTrak critical materials
management systems.    TXu001144065    1/26/2004 Entegris – Jetalon Solutions,
Inc.    CR-288_2812_Firmware    TXu001245464    6/3/2005 Entegris – Jetalon
Solutions, Inc.    CR-288 calibration procedure    TXu001245465    6/3/2005
Entegris – Jetalon Solutions, Inc.    CR-288 assembly instructions   
TXu001245466    6/3/2005 Entegris – Jetalon Solutions, Inc.    R-288 testing
summary    TXu001245467    6/3/2005 Entegris – Jetalon Solutions, Inc.   
Software and firmware test info    TXu001248074    6/3/2005 Entegris – Jetalon
Solutions, Inc.    288-report    TXu001267767    1/18/2006 Entegris – Jetalon
Solutions, Inc.    CR-288_2812_Firmware_v2.0    Txu001300251    1/18/2006
Entegris – Jetalon Solutions, Inc.    288 connect v3.5.1    TXu001322752   
1/18/2006 Entegris – Jetalon Solutions, Inc.    148-connect V4 Software   
TXu001580042    7/9/2008 Entegris – Jetalon Solutions, Inc.    288-Connect VB4
Software    TXu001580041    7/9/2008 Entegris – Jetalon Solutions, Inc.    NX148
Firmware.txt    TXu001580047    7/9/2008 Entegris – Jetalon Solutions, Inc.   
CR288 Firmware    Txu001580048    7/9/2008 Entegris – Jetalon Solutions, Inc.   
CS-928 Firmware 1.0    TXu001621993    1/29//2009

 

II. Copyright Applications

None.

 

III. Exclusive Copyright Licenses (where a Credit Party is a licensee)

None.



--------------------------------------------------------------------------------

IV. Patents

 

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    EXCHANGE RESISTANT METAL-ORGANIC
PRECURSOR SOLUTIONS COMPRISING SAME    5,820,664    8/25/2006 Advanced
Technology Materials, Inc.    Method of forming metal films on a substrate by
chemical vapor deposition    6,110,529    6/7/1995 Advanced Technology
Materials, Inc.    Alkane and polyamine solvent compositions for liquid delivery
chemical vapor deposition    5,916,359    11/20/1997 Advanced Technology
Materials, Inc.    ALKANE/POLYAMINE SOLVENT COMPOSITIONS FOR LIQUID DELIVERY CVD
   6,444,264    1/30/2001 Advanced Technology Materials, Inc.   
ALKANE/POLYAMINE SOLVENT COMPOSITIONS FOR LIQUID DELIVERY CVD    6,214,105   
11/3/1998 Advanced Technology Materials, Inc.    LOW TEMPERATURE CHEMICAL VAPOR
DEPOSITION PROCESS FOR FORMING BISMUTH-CONTAINING CERAMIC THIN FILMS USEFUL IN
FERROELECTRIC MEMORY DEVICES    6,730,523    6/1/2001 Advanced Technology
Materials, Inc.    LOW TEMPERATURE CHEMICAL VAPOR DEPOSITION PROCESS FOR FORMING
BISMUTH-CONTAINING CERAMIC THIN FILMS USEFUL IN FERROELECTRIC MEMORY DEVICES   
7,005,303    4/30/2004 Advanced Technology Materials, Inc.    LOW TEMPERATURE
CHEMICAL VAPOR DEPOSITION PROCESS FOR FORMING BISMUTH-CONTAINING CERAMIC THIN
FILMS USEFUL IN FERROELECTRIC MEMORY DEVICES    6,303,391    11/20/1997 Advanced
Technology Materials, Inc.    Antimony/Lewis base adducts for Sb-ion
implantation and formation of antimonide films    6,005,127    11/24/1997



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Liquid reagent delivery system with
constant thermal loading of vaporizer    6,099,653    12/12/1997 Advanced
Technology Materials, Inc.    REAGENT SUPPLY VESSEL FOR CHEMICAL VAPOR
DEPOSITION    6,077,356    12/17/1997 Advanced Technology Materials, Inc.   
Liquid delivery system comprising upstream pressure control means    6,245,151
   4/6/2000 Advanced Technology Materials, Inc.    Low pressure gas source and
dispensing apparatus with enhanced diffusive/extractive means    5,851,270   
5/20/1997 Advanced Technology Materials, Inc.    Bulk storage and dispensing
system for fluids    5,961,697    5/20/1997 Advanced Technology Materials, Inc.
   Fluid storage and dispensing vessel with modified high surface area solid as
fluid storage medium    6,027,547    5/18/1998 Advanced Technology Materials,
Inc.    Sorbent-based fluid storage and dispensing system with high efficiency
sorbent medium    5,985,008    5/20/1998 Advanced Technology Materials, Inc.   
Sorbent-based fluid storage and dispensing vessel with replaceable sorbent
cartridge members    6,019,823    5/18/1998 Advanced Technology Materials, Inc.
   FLUID DELIVERY SYSTEM AND METHOD OF DELIVERING A LOW CONCENTRATION FLUID TO A
PROCESS FOR UTILIZATION OF SAME    6,110,257    5/18/1998 Advanced Technology
Materials, Inc.    Sorbent-based fluid storage and dispensing vessel with
enhanced heat transfer means    5,917,140    5/20/1997



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Apparatus and process for manufacturing
semiconductor devices, products and precursor structures utilizing sorbent-based
fluid storage and dispensing    6,204,180    12/31/1997 Advanced Technology
Materials, Inc.    METHOD OF MANUFACTURING FLUID STORAGE AND DISPENSING VESSEL
AS WELL AS METHOD OF MANUFACTURING FLUID STORAGE AND DISPENSING APPARATUS   
5,837,027    5/20/1997 Advanced Technology Materials, Inc.    Gas source and
dispensing system    5,993,766    5/20/1997 Advanced Technology Materials, Inc.
   Gas source and dispensing system with in situ monitoring of pressure and
temperature    5,882,384    5/20/1997 Advanced Technology Materials, Inc.    Ex
situ degassing and sorbate loading system for manufacture of sorbent-based fluid
storage and dispensing apparatus    5,858,067    5/20/1997 Advanced Technology
Materials, Inc.    Source reagent liquid delivery apparatus, and chemical vapor
deposition system comprising same    5,711,816    6/7/1995 Advanced Technology
Materials, Inc.    STORAGE AND DELIVERY SYSTEM FOR GASEOUS COMPOUNDS   
5,518,528    10/13/1994 Advanced Technology Materials, Inc.    STORAGE AND
DELIVERY SYSTEM FOR GASEOUS HYDRIDE, HALIDE AND ORGANOMETALLIC GROUP V COMPOUNDS
   5,704,965    5/20/1996 Advanced Technology Materials, Inc.    STORAGE AND
DELIVERY SYSTEM FOR GASEOUS HYDRIDE, HALIDE AND ORGANOMETALLIC GROUP V COMPOUNDS
   5,704,967    5/20/1996 Advanced Technology Materials, Inc.    STORAGE AND
DELIVERY SYSTEM FOR GASEOUS HYDRIDE, HALIDE AND ORGANOMETALLIC GROUP V COMPOUNDS
   5,707,424    11/1/1996



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    STORAGE AND DELIVERY SYSTEM FOR GASEOUS
HYDRIDE, HALIDE AND ORGANOMETALLIC GROUP V COMPOUNDS    5,935,305    4/11/1997
Advanced Technology Materials, Inc.    STORAGE AND DELIVERY SYSTEM FOR GASEOUS
HYDRIDE, HALIDE AND ORGANOMETALLIC GROUP V COMPOUNDS    6,132,492    5/21/1998
Advanced Technology Materials, Inc.    SORBENT-BASED GAS STORAGE AND DELIVERY
SYSTEM FOR DISPENSING OF HIGH-PURITY GAS    6,406,519    5/3/2000 Advanced
Technology Materials, Inc.    SORBENT-BASED GAS STORAGE AND DELIVERY SYSTEM FOR
DISPENSING OF HIGH-PURITY GAS    6,540,819    12/5/2001 Advanced Technology
Materials, Inc.    Sorbent-based gas storage and delivery system    6,660,063   
5/16/2002 Advanced Technology Materials, Inc.    Electron-emitting devices
utilizing electron-emissive particles which typically contain carbon   
5,608,283    6/29/1994 Advanced Technology Materials, Inc.    Structure and
fabrication of electron-emitting devices utilizing electron-emissive particles
which typically contain carbon    5,900,301    1/3/1997 Advanced Technology
Materials, Inc.    High capacity gas storage and dispensing system    5,761,910
   5/20/1997 Advanced Technology Materials, Inc.    High capacity gas storage
and dispensing system    5,916,245    4/7/1998 Advanced Technology Materials,
Inc.    INTEGRATED CIRCUIT DEVICES AND METHODS EMPLOYING AMORPHOUS SILICON
CARBIDE RESISTOR MATERIALS    6,031,250    12/20/1995



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    INTEGRATED CIRCUIT DEVICES AND METHODS
EMPLOYING AMORPHOUS SILICON CARBIDE RESISTOR MATERIALS    6,680,489    4/25/2000
Advanced Technology Materials, Inc.    INTEGRATED CIRCUIT DEVICES AND METHODS
EMPLOYING AMORPHOUS SILICON CARBIDE RESISTOR MATERIALS    6,268,229   
12/14/1999 Advanced Technology Materials, Inc.    High-dielectric-constant
material electrodes comprising thin platinum layers    5,566,045    8/1/1994
Advanced Technology Materials, Inc.    High-dielectric-constant material
electrodes comprising thin platinum layers    5,576,928    6/7/1995 Advanced
Technology Materials, Inc.    High-dielectric-constant material electrodes
comprising thin platinum layers    5,581,436    6/7/1995 Advanced Technology
Materials, Inc.    TANTALUM AND NIOBIUM REAGENTS USEFUL IN CHEMICAL VAPOR
DEPOSITION PROCESSES, AND PROCESS FOR DEPOSITING COATINGS USING THE SAME   
5,679,815    9/16/1994 Advanced Technology Materials, Inc.    TANTALUM AND
NIOBIUM REAGENTS USEFUL IN CHEMICAL VAPOR DEPOSITION PROCESSES, AND PROCESS FOR
DEPOSITING COATINGS USING THE SAME    5,677,002    5/30/1995 Advanced Technology
Materials, Inc.    Platinum source compositions for chemical vapor deposition of
platinum    5,783,716    6/28/1996 Advanced Technology Materials, Inc.   
Platinum source compositions for chemical vapor deposition of platinum   
6,162,712    1/16/1998 Advanced Technology Materials, Inc.    Digital chemical
vapor deposition (CVD) method for forming a multi-component oxide layer   
5,972,430    11/26/1997



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Interiorly partitioned vapor injector for
delivery of source reagent vapor mixtures for chemical vapor deposition   
5,741,363    3/22/1996 Advanced Technology Materials, Inc.    TANTALUM AMIDE
PRECURSORS FOR DEPOSITION OF TANTALUM NITRIDE ON A SUBSTRATE    6,015,917   
1/23/1998 Advanced Technology Materials, Inc.    TANTALUM AMIDE PRECURSORS FOR
DEPOSITION OF TANTALUM NITRIDE ON A SUBSTRATE    6,379,748    1/23/1998 Advanced
Technology Materials, Inc.    Liquid delivery system, heater apparatus for
liquid delivery system, and vaporizer    5,882,416    6/19/1997 Advanced
Technology Materials, Inc.    Method of forming bismuth-containing films by
using bismuth amide compounds    5,902,639    3/31/1997 Advanced Technology
Materials, Inc.    Diffusion barriers between noble metal electrodes and
metallization layers, and integrated circuit and semiconductor devices
comprising same    6,320,213    8/29/2000 Advanced Technology Materials, Inc.   
Growth of BaSrTiO.sub.3 using polyamine-based precursors    5,919,522   
4/8/1997 Advanced Technology Materials, Inc.    Precursor compositions for ion
implantation of antimony and ion implantation process utilizing same   
5,972,743    12/3/1996 Advanced Technology Materials, Inc.    Multiple vaporizer
reagent supply system for chemical vapor deposition utilizing dissimilar
precursor compositions    5,876,503    11/27/1996 Advanced Technology Materials,
Inc.    Electron emitters coated with carbon containing layer    6,356,014   
3/27/1997



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Fabrication of electron emitters coated
with material such as carbon    6,379,210    11/29/2000 Advanced Technology
Materials, Inc.    Composition and method for forming thin film ferrite layers
on a substrate    6,030,454    3/28/1997 Advanced Technology Materials, Inc.   
Compositions and method for forming doped A-site deficient thin-film manganate
layers on a substrate    6,117,571    3/28/1997 Advanced Technology Materials,
Inc.    Compositions and method for forming doped A-site deficient thin-film
manganate layers on a substrate    7,029,724    3/28/1997 Advanced Technology
Materials, Inc.    Method for nucleation controlled chemical vapor deposition of
metal oxide ferroelectric thin films    6,010,744    12/23/1997 Advanced
Technology Materials, Inc.    Method for the selective deposition of bismuth
based ferroelectric thin films by chemical vapor deposition    6,120,846   
12/23/1997 Advanced Technology Materials, Inc.    Anhydrous mononuclear
tris(.beta.-diketonate) bismuth compositions for deposition of
bismuth-containing films, and method of making the same    5,859,274   
10/30/1997 Advanced Technology Materials, Inc.    Lewis base adducts of
anhydrous mononuclear tris(.beta.-diketonate) bismuth compositions for
deposition of bismuth-containing films, and method of mak    6,111,124   
12/31/1998 Advanced Technology Materials, Inc.    Apparatus and method for the
in-situ generation of dopants    6,001,172    8/5/1997 Advanced Technology
Materials, Inc.    Chemical vapor deposition process for fabrication of hybrid
electrodes    6,284,654    4/16/1998



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Stable hydride source compositions for
manufacture of semiconductor devices and structures    6,319,565    6/26/2000
Advanced Technology Materials, Inc.    Method of forming sidewall capacitance
structure    6,033,919    10/22/1997 Advanced Technology Materials, Inc.   
PROCESS FOR FABRICATING A SORBENT-BASED GAS STORAGE AND DISPENSING SYSTEM,
UTILIZING SORBENT MATERIAL PRETREATMENT    6,083,298    8/31/1998 Advanced
Technology Materials, Inc.    Article comprising a capacitor with non-perovskite
Sr-Ba-Ti oxide dielectric thin film    5,932,905    11/26/1997 Advanced
Technology Materials, Inc.    Article comprising a capacitor with non-perovskite
Sr-Ba-Ti oxide dielectric thin film    6,277,436    12/18/1998 Advanced
Technology Materials, Inc.    SYSTEM AND METHOD FOR FLUID STORAGE AND DISPENSING
   6,101,816    4/28/1998 Advanced Technology Materials, Inc.    SYSTEM AND
METHOD FOR FLUID STORAGE AND DISPENSING    6,089,027    4/28/1999 Advanced
Technology Materials, Inc.    SYSTEM AND METHOD FOR FLUID STORAGE AND DISPENSING
   6,343,476    4/19/2000 Advanced Technology Materials, Inc.    Chemical refill
system for high purity chemicals    6,199,599    6/4/1999 Advanced Technology
Materials, Inc.    Chemical refill system for high purity chemicals    6,296,025
   11/13/2000



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Chemical refill system for high purity
chemicals    6,296,026    11/13/2000 Advanced Technology Materials, Inc.   
Chemical refill system for high purity chemicals    6,457,494    9/7/2001
Advanced Technology Materials, Inc.    Group II MOCVD source reagents, and
method of forming Group II metal-containing films utilizing same    6,111,122   
4/28/1998 Advanced Technology Materials, Inc.    Liquid chemical dispensing
system with sensor    5,875,921    3/12/1997 Advanced Technology Materials, Inc.
   Amorphously deposited metal oxide ceramic films    6,713,797    11/23/1998
Advanced Technology Materials, Inc.    Sputtering process for the conformal
deposition of a metallization or insulating layer    6,100,200    12/21/1998
Advanced Technology Materials, Inc.    Adhesion promotion method for CVD copper
metallization in IC applications    6,645,860    11/1/2001 Advanced Technology
Materials, Inc.    Method of controlled chemical vapor deposition of a metal
oxide ceramic layer    6,787,186    12/14/1998 Advanced Technology Materials,
Inc.    INDIUM SOURCE REAGENT COMPOSITIONS, AND USE THEREOF FOR DEPOSITION OF
INDIUM-CONTAINING FILMS ON SUBSTRATES AND ION IMPLANTATION...    6,204,402   
12/22/1998 Advanced Technology Materials, Inc.    Flat-panel display having
spacer with rough face for inhibiting secondary electron escape    6,617,772   
12/11/1998



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Flat-panel display having spacer with
rough face for inhibiting secondary electron escape    7,090,554    6/24/2003
Advanced Technology Materials, Inc.    Multi-component mixtures for
manufacturing of in situ doped borophosphosilicate    6,030,445    5/15/1998
Advanced Technology Materials, Inc.    Multi-component mixtures for
manufacturing of in situ doped borophosphosilicate    6,228,159    12/30/1999
Advanced Technology Materials, Inc.    BULK CHEMICAL DELIVERY SYSTEM   
6,435,229    9/1/2000 Advanced Technology Materials, Inc.    BULK CHEMICAL
DELIVERY SYSTEM    6,637,475    7/30/2002 Advanced Technology Materials, Inc.   
BULK CHEMICAL DELIVERY SYSTEM    5,964,254    7/11/1997 Advanced Technology
Materials, Inc.    BULK CHEMICAL DELIVERY SYSTEM    6,047,744    6/8/1999
Advanced Technology Materials, Inc.    CHEMICAL DELIVERY SYSTEM HAVING PURGE
SYSTEM UTILIZING MULTIPLE PURGE TECHNIQUES    6,029,718    6/26/1998 Advanced
Technology Materials, Inc.    CHEMICAL DELIVERY SYSTEM HAVING PURGE SYSTEM
UTILIZING MULTIPLE PURGE TECHNIQUES    6,192,919    12/30/1999 Advanced
Technology Materials, Inc.    Chemical cabinet employing air flow baffles   
6,105,606    8/28/1998



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Container chemical guard    6,520,218   
9/3/1998 Advanced Technology Materials, Inc.    SCALABLE LEAD ZIRCONIUM TITANATE
(PZT) THIN FILM MATERIAL AND DEPOSITION METHOD, AND FERROELECTRIC MEMORY DEVICE
STRUCTURES COMPRISING SUCH THIN FILM    6,316,797    2/19/1999 Advanced
Technology Materials, Inc.    SCALABLE LEAD ZIRCONIUM TITANATE (PZT) THIN FILM
MATERIAL AND DEPOSITION METHOD, AND FERROELECTRIC MEMORY DEVICE STRUCTURES
COMPRISING SUCH THIN FILM    6,984,417    8/1/2001 Advanced Technology
Materials, Inc.    SCALABLE LEAD ZIRCONIUM TITANATE (PZT) THIN FILM MATERIAL AND
DEPOSITION METHOD, AND FERROELECTRIC MEMORY DEVICE STRUCTURES COMPRISING SUCH
THIN FILM    7,344,589    1/10/2006 Advanced Technology Materials, Inc.   
SCALABLE LEAD ZIRCONIUM TITANATE (PZT) THIN FILM MATERIAL AND DEPOSITION METHOD,
AND FERROELECTRIC MEMORY DEVICE STRUCTURES COMPRISING SUCH THIN FILM   
7,705,382    10/26/2007 Advanced Technology Materials, Inc.    SCALABLE LEAD
ZIRCONIUM TITANATE (PZT) THIN FILM MATERIAL AND DEPOSITION METHOD, AND
FERROELECTRIC MEMORY DEVICE STRUCTURES COMPRISING SUCH THIN FILM    7,862,857   
4/27/2010 Advanced Technology Materials, Inc.    SCALABLE LEAD ZIRCONIUM
TITANATE (PZT) THIN FILM MATERIAL AND DEPOSITION METHOD, AND FERROELECTRIC
MEMORY DEVICE STRUCTURES COMPRISING SUCH THIN FILM    8,501,976    12/23/2010



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Low temperature CVD processes for
preparing ferroelectric films using Bi alcoxides    6,500,489    12/9/1998
Advanced Technology Materials, Inc.    Method of and system for sub-atmospheric
gas delivery with backflow control    6,155,289    5/7/1999 Advanced Technology
Materials, Inc.    Method of and system for sub-atmospheric gas delivery with
backflow control    6,253,783    10/24/2000 Advanced Technology Materials, Inc.
   Tetrahydrofuran-adducted group II .beta.-diketonate complexes as source
reagents for chemical vapor deposition    6,504,015    2/21/2001 Advanced
Technology Materials, Inc.    MOCVD of SBT using toluene based solvent system
for precursor delivery    6,660,331    12/7/2001 Advanced Technology Materials,
Inc.    Liquid chemical dispensing system with pressurization    6,206,240   
3/23/1999 Advanced Technology Materials, Inc.    Auto-switching gas delivery
system utilizing sub-atmospheric pressure gas supply vessels    6,302,139   
7/16/1999 Advanced Technology Materials, Inc.    MOCVD of SBT using
tetrahydrofuran-based solvent system for precursor delivery    6,511,706   
11/16/1999 Advanced Technology Materials, Inc.    Post plasma ashing wafer
cleaning formulation    7,534,752    9/17/2001 Advanced Technology Materials,
Inc.    Formulations including a 1, 3-dicarbonyl compound chelating agent for
stripping residues from semiconductor substrates    6,211,126    8/20/1999



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Formulations including a 1, 3-dicarbonyl
compound chelating agent for stripping residues from semiconductor substrates   
6,566,315    12/5/2001 Advanced Technology Materials, Inc.    Formulations
including a 1, 3-dicarbonyl compound chelating agent for stripping residues from
semiconductor substrates    6,660,700    11/15/2001 Advanced Technology
Materials, Inc.    Aqueous ammonium fluoride and amine containing compositions
for cleaning inorganic residues on semiconductor substrates    6,224,785   
8/29/1997 Advanced Technology Materials, Inc.    Aqueous ammonium fluoride and
amine containing compositions for cleaning inorganic residues on semiconductor
substrates    6,896,826    10/23/2001 Advanced Technology Materials, Inc.   
Aqueous ammonium fluoride and amine containing compositions for cleaning
inorganic residues on semiconductor substrates    7,605,113    5/24/2005
Advanced Technology Materials, Inc.    AQUEOUS CLEANING COMPOSITION CONTAINING
COPPER-SPECIFIC CORROSION INHIBITOR FOR CLEANING INORGANIC RESIDUES ON
SEMICONDUCTOR SUBSTRATE    8,293,694    10/19/2009 Advanced Technology
Materials, Inc.    Aqueous ammonium fluoride and amine containing compositions
for cleaning inorganic residues on semiconductor substrates    6,967,169   
6/4/2004 Advanced Technology Materials, Inc.    Aqueous ammonium fluoride and
amine containing compositions for cleaning inorganic residues on semiconductor
substrates    7,662,762    1/24/2005 Advanced Technology Materials, Inc.   
Aqueous ammonium fluoride and amine containing compositions for cleaning
inorganic residues on semiconductor substrates    6,755,989    3/27/2001
Advanced Technology Materials, Inc.    Ammonium borate containing compositions
for stripping residues from semiconductor substrates    6,875,733    3/3/2003



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Selective silicon oxide etchant
formulation including fluoride salt, chelating agent, and glycol solvent   
6,383,410    8/8/2001 Advanced Technology Materials, Inc.    Selective silicon
oxide etchant formulation including fluoride salt, chelating agent, and glycol
solvent    6,280,651    12/16/1998 Advanced Technology Materials, Inc.    Boric
acid containing compositions for stripping residues from semiconductor
substrates    6,492,310    3/7/2001 Advanced Technology Materials, Inc.    Boric
acid containing compositions for stripping residues from semiconductor
substrates    6,599,870    6/25/2002 Advanced Technology Materials, Inc.   
SOURCE REAGENT COMPOSITION AND METHOD FOR CHEMICAL VAPOR DEPOSITION FORMATION OR
ZR/HF SILICATE GATE DIELECTRIC THIN FILMS    6,399,208    6/4/2002 Advanced
Technology Materials, Inc.    Planarization composition for removing metal films
   6,267,909    10/12/1999 Advanced Technology Materials, Inc.    Preparation of
high performance silica slurry using a centrifuge    6,802,983    9/17/2001
Advanced Technology Materials, Inc.    Low temperature process for high density
thin film integrated capacitors and amorphously frustrated ferroelectric
materials therefor    6,348,705    12/22/1999 Advanced Technology Materials,
Inc.    Fluid storage and dispensing system    6,500,238    8/10/2000 Advanced
Technology Materials, Inc.    Gas cabinet assembly comprising back migration
scrubber unit    6,471,750    8/8/2001



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Fluid storage and dispensing system
featuring externally adjustable regulator assembly for high flow dispensing   
6,474,076    11/12/2001 Advanced Technology Materials, Inc.    Fluid storage and
dispensing system featuring interiorly disposed and exteriorly adjustable
regulator for high flow dispensing of gas    6,257,000    3/22/2000 Advanced
Technology Materials, Inc.    PERMEABLE GAS ASSEMBLY FOR GAS DELIVERY   
6,935,354    12/9/2002 Advanced Technology Materials, Inc.    PERMEABLE GAS
ASSEMBLY FOR GAS DELIVERY    7,370,661    8/29/2005 Advanced Technology
Materials, Inc.    Adsorbents for low vapor pressure fluid storage and delivery
   6,620,225    1/10/2002 Advanced Technology Materials, Inc.    Adsorbents for
low vapor pressure fluid storage and delivery    7,048,785    1/10/2002 Advanced
Technology Materials, Inc.    Channelized sorbent media, and methods of making
same    6,764,755    12/17/2001 Advanced Technology Materials, Inc.    Chemical
method for removal and analysis of boron impurities in tetraethylorthosilicate
(TEOS)    6,458,984    3/31/2000 Advanced Technology Materials, Inc.    Silicon
reagents and low temperature CVD method of forming silicon-containing gate
dielectric materials using same    6,736,993    4/18/2000 Advanced Technology
Materials, Inc.    FLUID DISTRIBUTION SYSTEM AND PROCESS, AND SEMICONDUCTOR
FABRICATION FACILITY UTILIZING SAME    6,453,924    7/24/2000



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    FLUID DISTRIBUTION SYSTEM AND PROCESS,
AND SEMICONDUCTOR FABRICATION FACILITY UTILIZING SAME    6,561,213    6/5/2001
Advanced Technology Materials, Inc.    FLUID STORAGE AND DISPENSING SYSTEM
FEATURING EX SITU STRAIN GAUGE PRESSURE MONITORING ASSEMBLY    6,494,343   
2/15/2001 Advanced Technology Materials, Inc.    FLUID STORAGE AND DELIVERY
SYSTEM UTILIZING LOW HEELS CARBON SORBENT MEDIUM    6,592,653    11/12/2001
Advanced Technology Materials, Inc.    Non-plasma in-situ cleaning of processing
chambers using static flow methods    6,620,256    11/8/2000 Advanced Technology
Materials, Inc.    Thermal regulation of an ion implantation system    6,670,623
   3/7/2001 Advanced Technology Materials, Inc.    Double chamber ion
implantation system    6,545,419    3/7/2001 Advanced Technology Materials, Inc.
   FOR POSITIONING A LIQUID LEVEL SENSOR    6,599,447    11/29/2000 Advanced
Technology Materials, Inc.    Barrier structures for integration of high K
oxides with Cu and Al electrodes    6,900,498    5/8/2001 Advanced Technology
Materials, Inc.    APPARATUS AND METHOD FOR MINIMIZING THE GENERATION OF
PARTICLES IN ULTRAPURE LIQUIDS    7,188,644    5/3/2002 Advanced Technology
Materials, Inc.    SOURCE REAGENT COMPOSITIONS FOR CVD FORMATION OF HIGH
DIELECTRIC CONSTANT AND FERROELECTRIC METAL OXIDE THIN FILMS AND METHOD OF USING
SAME    6,623,656    2/26/2001



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    SOURCE REAGENT COMPOSITIONS FOR CVD
FORMATION OF HIGH DIELECTRIC CONSTANT AND FERROELECTRIC METAL OXIDE THIN FILMS
AND METHOD OF USING SAME    7,094,284    7/17/2001 Advanced Technology
Materials, Inc.    SYSTEM FOR IN-SITU GENERATION OF FLUORINE RADICALS AND/OR
FLUORINE-CONTAINING INTERHALOGEN (XFn) COMPOUNDS FOR USE IN CLEANING
SEMICONDUCTOR PROCESSIN    6,841,141    9/26/2002 Advanced Technology Materials,
Inc.    SOURCE REAGENT COMPOSITIONS FOR CVD FORMATION OF GATE DIELECTRIC THIN
FILMS USING AMIDE PRECURSORS AND METHOD OF USING SAME    6,869,638    9/18/2001
Advanced Technology Materials, Inc.    METHOD FOR REMOVAL OF IMPURITIES IN
CYCLIC SILOXANES USEFUL AS PRECURSORS FOR LOW DIELECTRIC CONSTANT THIN FILMS   
7,423,166    8/28/2003 Advanced Technology Materials, Inc.    METHOD FOR REMOVAL
OF IMPURITIES IN CYCLIC SILOXANES USEFUL AS PRECURSORS FOR LOW DIELECTRIC
CONSTANT THIN FILMS    7,108,771    12/13/2001 Advanced Technology Materials,
Inc.    Abrasive free formulations for chemical mechanical polishing of copper
and associated materials and method of using same    6,800,218    8/23/2001
Advanced Technology Materials, Inc.    Chemical mechanical polishing
compositions for metal and associated materials and method of using same   
6,692,546    8/17/2001 Advanced Technology Materials, Inc.    Chemical
mechanical polishing compositions for metal and associated materials and method
of using same    7,029,373    8/14/2001 Advanced Technology Materials, Inc.   
LIQUID HANDLING SYSTEM WITH ELECTRONIC INFORMATION STORAGE    7,702,418   
12/19/2003



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    LIQUID HANDLING SYSTEM WITH ELECTRONIC
INFORMATION STORAGE    8,150,549    2/17/2010 Advanced Technology Materials,
Inc.    LIQUID HANDLING SYSTEM WITH ELECTRONIC INFORMATION STORAGE    7,747,344
   5/3/2002 Advanced Technology Materials, Inc.    LIQUID HANDLING SYSTEM WITH
ELECTRONIC INFORMATION STORAGE    7,664,568    3/8/2005 Advanced Technology
Materials, Inc.    LIQUID HANDLING SYSTEM WITH ELECTRONIC INFORMATION STORAGE   
6,879,876    6/13/2001 Advanced Technology Materials, Inc.    Supercritical
fluid-based cleaning compositions and methods    7,485,611    5/6/2003 Advanced
Technology Materials, Inc.    APPARATUS AND METHOD FOR DISPENSING HIGH VISCOSITY
LIQUID    7,025,234    9/19/2002 Advanced Technology Materials, Inc.   
Supercritical fluid-assisted deposition of materials on semiconductor substrates
   7,294,528    3/11/2005 Advanced Technology Materials, Inc.    Supercritical
fluid-assisted deposition of materials on semiconductor substrates    7,030,168
   12/31/2001 Advanced Technology Materials, Inc.    Supercritical
fluid-assisted deposition of materials on semiconductor substrates    7,119,418
   7/31/2003 Advanced Technology Materials, Inc.    NON-FLUORIDE CONTAINING
SUPERCRITICAL FLUID COMPOSITION FOR REMOVAL OF ION-IMPLANT PHOTORESIST   
7,326,673    11/25/2002



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    NICKEL-COATED FREE-STANDING SILICON
CARBIDE STRUCTURE FOR SENSING FLUORO OR HALOGEN SPECIES IN SEMICONDUCTOR
PROCESSING SYSTEMS, AND PROCESSES OF MAKI    7,296,458    2/23/2004 Advanced
Technology Materials, Inc.    APPARATUS AND PROCESS FOR SENSING TARGET GAS
SPECIES IN SEMICONDUCTOR PROCESSING SYSTEMS    7,228,724    1/16/2004 Advanced
Technology Materials, Inc.    APPARATUS AND PROCESS FOR SENSING FLUORO SPECIES
IN SEMICONDUCTOR PROCESSING SYSTEMS    7,080,545    10/17/2002 Advanced
Technology Materials, Inc.    APPARATUS AND PROCESS FOR SENSING FLUORO SPECIES
IN SEMICONDUCTOR PROCESSING SYSTEMS    8,109,130    8/7/2009 Advanced Technology
Materials, Inc.    APPARATUS AND PROCESS FOR SENSING FLUORO SPECIES IN
SEMICONDUCTOR PROCESSING SYSTEMS    7,475,588    2/14/2005 Advanced Technology
Materials, Inc.    APPARATUS AND PROCESS FOR SENSING FLUORO SPECIES IN
SEMICONDUCTOR PROCESSING SYSTEMS    7,296,460    2/14/2005 Advanced Technology
Materials, Inc.    Method for trace water analysis in cyclic siloxanes useful as
precursors for low dielectric constant thin films    7,189,571    3/27/2002
Advanced Technology Materials, Inc.    RETURNABLE AND REUSABLE, BAG-IN-DRUM
FLUID STORAGE AND DISPENSING CONTAINER SYSTEM    6,698,619    5/3/2002 Advanced
Technology Materials, Inc.    RETURNABLE AND REUSABLE, BAG-IN-DRUM FLUID STORAGE
AND DISPENSING CONTAINER SYSTEM    6,942,123    1/20/2004 Advanced Technology
Materials, Inc.    RETURNABLE AND REUSABLE, BAG-IN-DRUM FLUID STORAGE AND
DISPENSING CONTAINER SYSTEM    7,316,329    9/13/2005



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    RECTANGULAR PARALLELEPIPED FLUID STORAGE
AND DISPENSING VESSEL    6,991,671    12/9/2002 Advanced Technology Materials,
Inc.    RECTANGULAR PARALLELEPIPED FLUID STORAGE AND DISPENSING VESSEL   
D545393    9/2/2004 Advanced Technology Materials, Inc.    RECTANGULAR
PARALLELEPIPED FLUID STORAGE AND DISPENSING VESSEL    7,501,010    9/15/2005
Advanced Technology Materials, Inc.    RECTANGULAR PARALLELEPIPED FLUID STORAGE
AND DISPENSING VESSEL    7,972,421    3/10/2009 Advanced Technology Materials,
Inc.    RECTANGULAR PARALLELEPIPED FLUID STORAGE AND DISPENSING VESSEL   
8,506,689    6/26/2011 Advanced Technology Materials, Inc.    INFRARED
THERMOPILE DETECTOR SYSTEM FOR SEMICONDUCTOR PROCESS MONITORING AND CONTROL   
6,617,175    5/8/2002 Advanced Technology Materials, Inc.    INFRARED THERMOPILE
DETECTOR SYSTEM FOR SEMICONDUCTOR PROCESS MONITORING AND CONTROL    7,129,519   
9/23/2003 Advanced Technology Materials, Inc.    MONITORING SYSTEM COMPRISING
INFRARED THERMOPILE DETECTOR    7,351,976    10/31/2006 Advanced Technology
Materials, Inc.    MONITORING SYSTEM COMPRISING INFRARED THERMOPILE DETECTOR   
7,723,685    4/1/2008 Advanced Technology Materials, Inc.    MONITORING SYSTEM
COMPRISING INFRARED THERMOPILE DETECTOR    7,011,614    7/18/2003



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    MONITORING SYSTEM COMPRISING INFRARED
THERMOPILE DETECTOR    6,821,795    12/9/2003 Advanced Technology Materials,
Inc.    MONITORING SYSTEM COMPRISING INFRARED THERMOPILE DETECTOR    7,172,918
   12/9/2003 Advanced Technology Materials, Inc.    Br2SbCH3 a solid source ion
implant and CVD precursor    6,767,830    8/7/2002 Advanced Technology
Materials, Inc.    VAPORIZER DELIVERY AMPOULE    6,921,062    7/23/2002 Advanced
Technology Materials, Inc.    METHOD AND APPARATUS TO HELP PROMOTE CONTACT OF
GAS WITH VAPORIZED MATERIAL    7,487,956    10/30/2007 Advanced Technology
Materials, Inc.    METHOD AND APPARATUS TO HELP PROMOTE CONTACT OF GAS WITH
VAPORIZED MATERIAL    7,828,274    1/23/2009 Advanced Technology Materials, Inc.
   METHOD AND APPARATUS TO HELP PROMOTE CONTACT OF GAS WITH VAPORIZED MATERIAL
   8,128,073    11/5/2010 Advanced Technology Materials, Inc.    METHOD AND
APPARATUS TO HELP PROMOTE CONTACT OF GAS WITH VAPORIZED MATERIAL    8,444,120   
2/16/2012 Advanced Technology Materials, Inc.    METHOD AND APPARATUS TO HELP
PROMOTE CONTACT OF GAS WITH VAPORIZED MATERIAL    7,300,038    6/1/2004 Advanced
Technology Materials, Inc.    METHOD AND APPARATUS TO HELP PROMOTE CONTACT OF
GAS WITH VAPORIZED MATERIAL    7,556,244    8/28/2007



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    PRESSURE-BASED GAS DELIVERY SYSTEM AND
METHOD FOR REDUCING RISKS ASSOCIATED WITH STORAGE AND DELIVERY OF HIGH PRESSURE
GASES    6,857,447    6/10/2002 Advanced Technology Materials, Inc.   
PRESSURE-BASED GAS DELIVERY SYSTEM AND METHOD FOR REDUCING RISKS ASSOCIATED WITH
STORAGE AND DELIVERY OF HIGH PRESSURE GASES    7,328,716    2/22/2005 Advanced
Technology Materials, Inc.    PRESSURE-BASED GAS DELIVERY SYSTEM AND METHOD FOR
REDUCING RISKS ASSOCIATED WITH STORAGE AND DELIVERY OF HIGH PRESSURE GASES   
7,614,421    2/23/2006 Advanced Technology Materials, Inc.    PRESSURE-BASED GAS
DELIVERY SYSTEM AND METHOD FOR REDUCING RISKS ASSOCIATED WITH STORAGE AND
DELIVERY OF HIGH PRESSURE GASES    7,798,168    11/10/2009 Advanced Technology
Materials, Inc.    Composition and process for wet stripping removal of
sacrificial anti-reflective material    6,849,200    7/23/2002 Advanced
Technology Materials, Inc.    Gas storage and dispensing system for variable
conductance dispensing of gas at constant flow rate    7,284,564    12/19/2005
Advanced Technology Materials, Inc.    Porogen material    7,342,295    3/3/2005
Advanced Technology Materials, Inc.    Porogen material    7,456,488   
11/21/2002 Advanced Technology Materials, Inc.    GAS STORAGE AND DISPENSING
SYSTEM WITH MONOLITHIC CARBON ADSORBENT    6,743,278    12/10/2002



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    GAS STORAGE AND DISPENSING SYSTEM WITH
MONOLITHIC CARBON ADSORBENT    7,494,530    4/11/2005 Advanced Technology
Materials, Inc.    GAS STORAGE AND DISPENSING SYSTEM WITH MONOLITHIC CARBON
ADSORBENT    8,002,880    2/24/2009 Advanced Technology Materials, Inc.    GAS
STORAGE AND DISPENSING SYSTEM WITH MONOLITHIC CARBON ADSORBENT    8,282,714   
8/23/2011 Advanced Technology Materials, Inc.    GAS STORAGE AND DISPENSING
SYSTEM WITH MONOLITHIC CARBON ADSORBENT    6,939,394    1/29/2004 Advanced
Technology Materials, Inc.    GAS STORAGE AND DISPENSING SYSTEM WITH MONOLITHIC
CARBON ADSORBENT    7,455,719    9/6/2005 Advanced Technology Materials, Inc.   
APPARATUS AND METHOD FOR INHIBITING DECOMPOSITION OF GERMANE    6,716,271   
10/29/2002 Advanced Technology Materials, Inc.    COMPOSITION AND METHOD FOR LOW
TEMPERATURE DEPOSITION OF SILICON-CONTAINING FILMS SUCH AS FILMS INCLUDING
SILICON NITRIDE, SILICON DIOXIDE AND/OR SILI    7,446,217    10/31/2003 Advanced
Technology Materials, Inc.    COMPOSITION AND METHOD FOR LOW TEMPERATURE
DEPOSITION OF SILICON-CONTAINING FILMS    7,713,346    10/7/2008 Advanced
Technology Materials, Inc.    COMPOSITION AND METHOD FOR LOW TEMPERATURE
DEPOSITION OF SILICON-CONTAINING FILMS    7,887,883    5/11/2010



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    COMPOSITION AND METHOD FOR LOW
TEMPERATURE DEPOSITION OF SILICON-CONTAING FILMS SUCH AS FILMS INCLUDING SILCON
NITRIDE, SILICON DIOXIDE AND/OR SILI    8,236,097    2/15/2011 Advanced
Technology Materials, Inc.    COMPOSITION AND METHOD FOR LOW TEMPERATURE
DEPOSITION OF SILICON-CONTAINING FILMS SUCH AS FILMS INCLUDING SILICON, SILICON
NITRIDE, SILICON DIOXIDE AN    7,786,320    5/12/2009 Advanced Technology
Materials, Inc.    COMPOSITION AND METHOD FOR LOW TEMPERATURE DEPOSITION OF
SILICON-CONTAINING FILMS SUCH AS FILMS INCLUDING SILICON, SILICON NITRIDE,
SILICON DIOXIDE AN    7,910,765    7/17/2010 Advanced Technology Materials, Inc.
   COMPOSITION AND METHOD FOR LOW TEMPERATURE DEPOSITION OF SILICON-CONTAINING
FILMS SUCH AS FILMS INCLUDING SILICON, SILICON NITRIDE, SILICON DIOXIDE AN   
8,153,833    3/22/2011 Advanced Technology Materials, Inc.    COMPOSITION AND
METHOD FOR LOW TEMPERATURE DEPOSITION OF SILICON-CONTAINING FILMS SUCH AS FILMS
INCLUDING SILICON NITRIDE, SILICON DIOXIDE AND/OR SILI    7,531,679   
11/14/2002 Advanced Technology Materials, Inc.    Treatment of supercritical
fluid utilized in semiconductor manufacturing applications    6,735,978   
2/11/2003 Advanced Technology Materials, Inc.    Supercritical carbon
dioxide/chemical formulation for ashed and unashed aluminum post-etch residue
removal    7,223,352    10/31/2002 Advanced Technology Materials, Inc.   
Precursor compositions and processes for MOCVD of barrier materials in
semiconductor manufacturing    7,208,427    8/18/2003



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    CHEMICAL VAPOR DEPOSITION PRECURSORS FOR
THE DEPOSITION OF TANTALUM-BASED MATERIALS    7,329,768    1/20/2006 Advanced
Technology Materials, Inc.    CHEMICAL VAPOR DEPOSITION PRECURSORS FOR THE
DEPOSITION OF TANTALUM-BASED MATERIALS    6,989,457    1/16/2003 Advanced
Technology Materials, Inc.    Passivative chemical mechanical polishing
composition for copper film planarization    7,300,601    12/10/2002 Advanced
Technology Materials, Inc.    PHOTOMETRICALLY MODULATED DELIVERY OF REAGENTS   
6,909,973    8/14/2003 Advanced Technology Materials, Inc.    PHOTOMETRICALLY
MODULATED DELIVERY OF REAGENTS    7,058,519    6/21/2005 Advanced Technology
Materials, Inc.    PHOTOMETRICALLY MODULATED DELIVERY OF REAGENTS    7,373,257
   6/2/2006 Advanced Technology Materials, Inc.    PHOTOMETRICALLY MODULATED
DELIVERY OF REAGENTS    7,711,496    5/13/2008 Advanced Technology Materials,
Inc.    PHOTOMETRICALLY MODULATED DELIVERY OF REAGENTS    7,925,450    5/4/2010
Advanced Technology Materials, Inc.    PHOTOMETRICALLY MODULATED DELIVERY OF
REAGENTS    8,244,482    4/12/2011 Advanced Technology Materials, Inc.   
PHOTOMETRICALLY MODULATED DELIVERY OF REAGENTS    7,325,560    6/15/2006



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    In-situ gas blending and dilution system
for delivery of dilute gas at a predetermined concentration    7,063,097   
3/28/2003 Advanced Technology Materials, Inc.    Ion implantation and wet bench
systems utilizing exhaust gas recirculation    6,770,117    10/31/2002 Advanced
Technology Materials, Inc.    Ion implantation and wet bench systems utilizing
exhaust gas recirculation    7,485,169    9/12/2006 Advanced Technology
Materials, Inc.    SEMICONDUCTOR MANUFACTURING FACILITY UTILIZING EXHAUST
RECIRCULATION    7,857,880    2/3/2009 Advanced Technology Materials, Inc.   
Ion implantation and wet bench systems utilizing exhaust gas recirculation   
7,105,037    9/6/2003 Advanced Technology Materials, Inc.    Photoresist removal
   8,236,485    3/14/2003 Advanced Technology Materials, Inc.   
POLYTETRAFLUOROETHYLENE TREATMENT    7,335,721    6/13/2006 Advanced Technology
Materials, Inc.    Gas cabinet including integrated effluent scrubber   
7,018,448    10/28/2003 Advanced Technology Materials, Inc.    Compositions and
methods for high-efficiency cleaning/polishing of semiconductor wafers   
7,119,052    6/24/2003 Advanced Technology Materials, Inc.    Chemical
mechanical planarization pad    7,335,239    11/17/2003



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Chemical mechanical planarization pad   
7,931,713    11/13/2007 Advanced Technology Materials, Inc.    Chemical
mechanical polishing compositions for copper and associated materials and method
of using same    7,736,405    5/12/2003 Advanced Technology Materials, Inc.   
AUTO-SWITCHING SYSTEM FOR SWITCH-OVER OF GAS STORAGE AND DISPENSING VESSELS IN A
MULTI-VESSEL ARRAY    6,955,198    9/9/2003 Advanced Technology Materials, Inc.
   AUTO-SWITCHING SYSTEM FOR SWITCH-OVER OF GAS STORAGE AND DISPENSING VESSELS
IN A MULTI-VESSEL ARRAY    7,104,292    10/18/2005 Advanced Technology
Materials, Inc.    DELIVERY SYSTEMS FOR EFFICIENT VAPORIZATION OF PRECURSOR
SOURCE MATERIAL    6,909,839    7/23/2003 Advanced Technology Materials, Inc.   
DELIVERY SYSTEMS FOR EFFICIENT VAPORIZATION OF PRECURSOR SOURCE MATERIAL   
7,437,060    6/21/2005 Advanced Technology Materials, Inc.    Canister guard   
6,880,592    6/26/2003 Advanced Technology Materials, Inc.    FEEDBACK CONTROL
SYSTEM AND METHOD FOR MAINTAINING CONSTANT POWER OPERATION OF ELECTRICALLY
HEATED ELEMENTS    7,193,187    2/9/2004 Advanced Technology Materials, Inc.   
FEEDBACK CONTROL SYSTEM AND METHOD FOR MAINTAINING CONSTANT RESISTANCE OPERATION
OF ELECTRICALLY HEATED ELEMENTS    7,655,887    5/24/2006 Advanced Technology
Materials, Inc.    Ethyleneoxide-silane and bridged silane precursors for
forming low k films    7,022,864    7/15/2003



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Manufacturing System with Intrinsically
Safe Electric Information Storage    7,152,781    12/1/2003 Advanced Technology
Materials, Inc.    Manufacturing System with Intrinsically Safe Electric
Information Storage    7,370,791    12/22/2006 Advanced Technology Materials,
Inc.    Composition and process for post-etch removal of photoresist and/or
sacrificial anti-reflective material deposited on a substrate    8,338,087   
3/3/2004 Advanced Technology Materials, Inc.    Fluid storage and dispensing
vessels having colorimetrically verifiable leak-tightness, and method of making
same    7,253,002    11/3/2003 Advanced Technology Materials, Inc.    Fluid
storage and dispensing vessels having colorimetrically verifiable
leak-tightness, and method of making same    8,003,391    6/30/2007 Advanced
Technology Materials, Inc.    FLUID STORAGE AND DISPENSING VESSELS HAVING
COLORIMETRICALLY VERIFIABLE LEAK-TIGHTNESS, AND METHOD OF MAKING SAME   
8,153,434    8/5/2011 Advanced Technology Materials, Inc.    Post
chemical-mechanical planarization (CMP) cleaning composition    6,492,308   
6/6/2000 Advanced Technology Materials, Inc.    Post chemical-mechanical
planarization (CMP) cleaning composition    6,194,366    11/16/1999 Advanced
Technology Materials, Inc.    Post chemical-mechanical planarization (CMP)
cleaning composition    6,723,691    2/12/2001 Advanced Technology Materials,
Inc.    Cleaning compositions    6,627,587    4/19/2001



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Cleaning compositions    6,851,432   
4/16/2003 Advanced Technology Materials, Inc.    GAS DELIVERY SYSTEM WITH
INTEGRATED VALVE MANIFOLD FUNCTIONALITY FOR SUB-ATMOSPHERIC AND
SUPER-ATMOSPHERIC PRESSURE APPLICATIONS    7,051,749    11/24/2003 Advanced
Technology Materials, Inc.    GAS DELIVERY SYSTEM WITH INTEGRATED VALVE MANIFOLD
FUNCTIONALITY FOR SUB-ATMOSPHERIC AND SUPER-ATMOSPHERIC PRESSURE APPLICATIONS   
7,406,979    5/30/2006 Advanced Technology Materials, Inc.    GAS DELIVERY
SYSTEM WITH INTEGRATED VALVE MANIFOLD FUNCTIONALITY FOR SUB-ATMOSPHERIC AND
SUPER-ATMOSPHERIC PRESSURE APPLICATIONS    7,694,691    8/5/2008 Advanced
Technology Materials, Inc.    TANTALUM AMIDE COMPLEXES FOR DEPOSITING
TANTALUM-CONTAINING FILMS, AND METHOD OF MAKING SAME    6,960,675    10/14/2003
Advanced Technology Materials, Inc.    TANTALUM AMIDE COMPLEXES FOR DEPOSITING
TANTALUM-CONTAINING FILMS, AND METHOD OF MAKING SAME    7,198,815    9/12/2005
Advanced Technology Materials, Inc.    TANTALUM AMIDE COMPLEXES FOR DEPOSITING
TANTALUM-CONTAINING FILMS, AND METHOD OF MAKING SAME    7,371,878    1/23/2007
Advanced Technology Materials, Inc.    TANTALUM AMIDE COMPLEXES FOR DEPOSITING
TANTALUM-CONTAINING FILMS, AND METHOD OF MAKING SAME    7,709,384    5/12/2008
Advanced Technology Materials, Inc.    TANTALUM AMIDE COMPLEXES FOR DEPOSITING
TANTALUM-CONTAINING FILMS, AND METHOD OF MAKING SAME    7,838,073    5/4/2010



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    COMPOSITION AND METHOD FOR LOW
TEMPERATURE CHEMICAL VAPOR DEPOSITION OF SILICON-CONTAINING FILMS INCLUDING
SILICON CARBONITRIDE AND SILICON OXYCARBONI    7,601,860    6/17/2004 Advanced
Technology Materials, Inc.    COMPOSITION AND METHOD FOR LOW TEMPERATURE
CHEMICAL VAPOR DEPOSITION OF SILICON-CONTAINING FILMS INCLUDING SILICON
CARBONITRIDE AND SILICON OXYCARBONI    7,781,605    10/13/2009 Advanced
Technology Materials, Inc.    MONOSILANE OR DISILANE DERIVATIVES AND METHOD FOR
LOW TEMPERATURE DEPOSITION OF SILICON-CONTAINING FILMS USING THE SAME   
7,863,203    1/24/2008 Advanced Technology Materials, Inc.    MONOSILANE OR
DISILANE DERIVATIVES AND METHOD FOR LOW TEMPERATURE DEPOSITION OF
SILICON-CONTAINING FILMS USING THE SAME    8,242,032    1/4/2011 Advanced
Technology Materials, Inc.    MONOSILANE OR DISILANE DERIVATIVES AND METHOD FOR
LOW TEMPERATURE DEPOSITION OF SILICON-CONTAINING FILMS USING THE SAME   
8,541,318    2/9/2012 Advanced Technology Materials, Inc.    MONOSILANE OR
DISILANE DERIVATIVES AND METHOD FOR LOW TEMPERATURE DEPOSITION OF
SILICON-CONTAINING FILMS USING THE SAME    7,579,496    10/10/2003 Advanced
Technology Materials, Inc.    Apparatus and method for hydrogen generation from
gaseous hydride    7,780,747    4/28/2005 Advanced Technology Materials, Inc.   
Removal of MEMS sacrificial layers using supercritical fluid/chemical
formulations    7,160,815    2/19/2004



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    Removal of MEMS sacrificial layers using
supercritical fluid/chemical formulations    7,517,809    1/8/2007 Advanced
Technology Materials, Inc.    Resist, Barc and Gap Fill Material Stripping
Chemical and Method    7,888,301
B2    8/10/2007 Advanced Technology Materials, Inc.    CHEMICAL VAPOR DEPOSITION
OF HIGH CONDUCTIVITY, ADHERENT THIN FILMS OF RUTHENIUM    7,285,308    3/18/2004
Advanced Technology Materials, Inc.    CHEMICAL VAPOR DEPOSITION OF HIGH
CONDUCTIVITY, ADHERENT THIN FILMS OF RUTHENIUM    8,034,407    5/17/2007
Advanced Technology Materials, Inc.    CHEMICAL VAPOR DEPOSITION OF HIGH
CONDUCTIVITY, ADHERENT THIN FILMS OF RUTHENIUM    8,241,704    4/19/2011
Advanced Technology Materials, Inc.    Aqueous cleaner with low metal etch rate
comprising alkanolamine and tetraalkylammonium hydroxide    7,365,045   
3/30/2005 Advanced Technology Materials, Inc.    COMPOSITIONS FOR PROCESSING OF
SEMICONDUCTOR SUBSTRATES    7,922,823    7/25/2007 Advanced Technology
Materials, Inc.    COMPOSITIONS FOR PROCESSING OF SEMICONDUCTOR SUBSTRATES   
7,923,423    1/27/2005 Advanced Technology Materials, Inc.    NOVEL METHODS FOR
CLEANING ION IMPLANTER COMPONENTS    7,819,981    10/26/2004 Advanced Technology
Materials, Inc.    LIQUID DISPENSING SYSTEM    7,172,096    11/15/2004



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    FLUID STORAGE AND DISPENSING SYSTEM
INCLUDING DYNAMIC FLUID MONITORING OF FLUID STORAGE AND DISPENSING VESSEL   
7,966,879    5/4/2007 Advanced Technology Materials, Inc.    FLUID STORAGE AND
DISPENSING SYSTEM INCLUDING DYNAMIC FLUID MONITORING OF FLUID STORAGE AND
DISPENSING VESSEL    8,555,705    6/28/2011 Advanced Technology Materials, Inc.
   FLUID STORAGE AND DISPENSING SYSTEM INCLUDING DYNAMIC FLUID MONITORING OF
FLUID STORAGE AND DISPENSING VESSEL    7,955,797    10/25/2004 Advanced
Technology Materials, Inc.    Composition useful for removal of post-etch
photoresist and bottom anti-reflection coatings    7,994,108    7/6/2007
Advanced Technology Materials, Inc.    METALS COMPATIBLE POST-ETCH PHOTORESIST
REMOVER AND/OR SACRIFICIAL ANTIREFLECTIVE COATING ETCHANT    8,058,219
B2    10/6/2008 Advanced Technology Materials, Inc.    LINER-BASED LIQUID
STORAGE AND DISPENSING SYSTEMS WITH EMPTY DETECTION CAPABILITY    8,322,571   
10/25/2007 Advanced Technology Materials, Inc.    HIGH THROUGHPUT CHEMICAL
MECHANICAL POLISHING COMPOSITION FOR METAL FILM PLANARIZATION    8,304,344   
8/7/2006 Advanced Technology Materials, Inc.    Formulations for Cleaning
Ion-Implanted Photoresist Layers from Microelectronic Devices    8,114,220   
4/14/2006 Advanced Technology Materials, Inc.    FLUID STORAGE AND DISPENSING
SYSTEMS, AND FLUID SUPPLY PROCESSES COMPRISING SAME    7,951,225    11/3/2007
Advanced Technology Materials, Inc.    FLUID STORAGE AND DISPENSING SYSTEMS, AND
FLUID SUPPLY PROCESSES COMPRISING SAME    8,282,023    5/31/2011



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    BORON ION IMPLANTATION USING ALTERNATIVE
FLUORINATED BORON PRECURSORS, AND FORMATION OF LARGE BORON HYDRIDES FOR
IMPLANTATION    7,943,204    8/30/2006 Advanced Technology Materials, Inc.   
BORON ION IMPLANTATION USING ALTERNATIVE FLUORINATED BORON PRECURSORS, AND
FORMATION OF LARGE BORON HYDRIDES FOR IMPLANTATION    8,389,068    10/27/2010
Advanced Technology Materials, Inc.    OXIDIZING AQUEOUS CLEANER FOR THE REMOVAL
OF POST-ETCH RESIDUES    7,922,824    4/4/2008 Advanced Technology Materials,
Inc.    NANOPOROUS ARTICLES AND METHODS OF MAKING SAME    7,862,646    7/30/2008
Advanced Technology Materials, Inc.    NANOPOROUS ARTICLES AND METHODS OF MAKING
SAME    8,221,532    1/4/2011 Advanced Technology Materials, Inc.    Composition
and Method for Recycling Semiconductor Wafers Having Low-K Dielectric Materials
Thereon    7,960,328    11/9/2006 Advanced Technology Materials, Inc.   
COMPOSITION AND METHOD FOR RECYCLING SEMICONDUCTOR WAFERS HAVING LOW-K
DIELECTRIC MATERIALS THEREON    8,642,526    5/9/2011 Advanced Technology
Materials, Inc.    PRECURSOR COMPOSITIONS FOR ATOMIC LAYER DEPOSITION AND
CHEMICAL VAPOR DEPOSITION OF TITANATE, LANTHANATE, AND TANTALATE DIELECTRIC
FILMS    7,638,074    9/10/2008 Advanced Technology Materials, Inc.    PRECURSOR
COMPOSITIONS FOR ATOMIC LAYER DEPOSITION AND CHEMICAL VAPOR DEPOSITION OF
TITANATE, LANTHANATE, AND TANTALATE DIELECTRIC FILMS    8,206,784    2/1/2012



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    SUPER-DRY REAGENT COMPOSITIONS FOR
FORMATION OF ULTRA LOW K FILMS    8,053,375    10/27/2007 Advanced Technology
Materials, Inc.    LOW TEMPERATURE DEPOSITION OF PHASE CHANGE MEMORY MATERIALS
   8,288,198    11/11/2008 Advanced Technology Materials, Inc.    TANTALUM
AMIDO-COMPLEXES WITH CHELATE LIGANDS USEFUL FOR CVD AND ALD OF TaN AND Ta205
THIN FILMS    7,750,173    1/12/2008 Advanced Technology Materials, Inc.   
TANTALUM AMIDO-COMPLEXES WITH CHELATE LIGANDS USEFUL FOR CVD AND ALD OF TaN AND
Ta205 THIN FILMS    7,858,816    5/30/2010 Advanced Technology Materials, Inc.
   BARRIER FLUOROPOLYMER FILM-BASED LINERS AND PACKAGING COMPRISING SAME   
8,313,821    6/1/2007 Advanced Technology Materials, Inc.    Passivative
chemical mechanical polishing composition for copper film planarization   
7,361,603    4/28/2005 Advanced Technology Materials, Inc.    Passivative
chemical mechanical polishing composition for copper film planarization   
8,236,695    9/19/2008 Advanced Technology Materials, Inc.    LIQUID DISPENSING
SYSTEMS ENCOMPASSING GAS REMOVAL    8,336,734    12/14/2008 Advanced Technology
Materials, Inc.    CLEANING OF SEMICONDUCTOR PROCESSING SYSTEMS    8,603,252   
10/27/2008 Advanced Technology Materials, Inc.    ANTIMONY AND GERMANIUM
COMPLEXES USEFUL FOR CVD/ALD OF METAL THIN FILMS    7,838,329    3/12/2007



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    ANTIMONY AND GERMANIUM COMPLEXES USEFUL
FOR CVD/ALD OF METAL THIN FILMS    8,008,117    8/22/2010 Advanced Technology
Materials, Inc.    ANTIMONY AND GERMANIUM COMPLEXES USEFUL FOR CVD/ALD OF METAL
THIN FILMS    8,268,665    6/26/2011 Advanced Technology Materials, Inc.   
PRECURSOR COMPOSITIONS FOR ALD/CVD OF GROUP II RUTHENATE THIN FILMS    8,524,931
   7/17/2009 Advanced Technology Materials, Inc.    COPPER PRECURSORS FOR
CVD/ALD/DIGITAL CVD OF COPPER METAL FILMS    7,964,746    3/30/2008 Advanced
Technology Materials, Inc.    COMPONENT FOR SOLAR ADSORPTION REFRIGERATION
SYSTEM AND METHOD OF MAKING SUCH COMPONENT    8,539,781    12/22/2009 Advanced
Technology Materials, Inc.    STRONTIUM AND BARIUM PRECURSORS FOR USE IN
CHEMICAL VAPOR DEPOSITION, ATOMIC LAYER DEPOSITION AND RAPID VAPOR DEPOSITION   
8,455,049    2/8/2010 Advanced Technology Materials, Inc.    SOLVENT-FREE
SYNTHESIS OF SOLUBLE NANOCRYSTALS    8,178,585    5/14/2010 Advanced Technology
Materials, Inc.    AMORPHOUS GE/TE DEPOSITION PROCESS    8,093,140    10/31/2008
Advanced Technology Materials, Inc.    LOW pH MIXTURES FOR THE REMOVAL OF HIGH
DENSITY IMPLANTED RESIST    8,026,200    5/1/2009 Advanced Technology Materials,
Inc.    PRECURSORS FOR CVD/ALD OF METAL-CONTAINING FILMS    8,168,811   
7/21/2009



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    HIGH CONCENTRATION NITROGEN-CONTAINING
GERMANIUM TELLURIDE BASED MEMORY DEVICES AND PROCESSES OF MAKING    8,330,136   
6/2/2011 Advanced Technology Materials, Inc.    IN SITU GENERATION OF RuO4 FOR
ALD OF Ru AND Ru RELATED MATERIALS    8,663,735    2/13/2010 Advanced Technology
Materials, Inc.    METHOD AND COMPOSITION FOR DEPOSITING RUTHENIUM WITH
ASSISTIVE METAL SPECIES    8,574,675    9/15/2011 Advanced Technology Materials,
Inc.    LOW TEMPERATURE GST PROCESS    8,617,972    11/21/2011 Advanced
Technology Materials, Inc.    HOLLOW GST STRUCTURE WITH DIELECTRIC FILL   
8,410,468    6/28/2010 Advanced Technology Materials, Inc.    REMOVAL OF MASKING
MATERIAL    8,367,555    12/11/2009 Advanced Technology Materials, Inc.   
METHOD AND APPARATUS FOR ENHANCED LIFETIME AND PERFORMANCE OF ION SOURCE IN AN
ION IMPLANTATION SYSTEM    8,237,134    2/21/2012 Advanced Technology Materials,
Inc.    METHOD AND APPARATUS FOR ENHANCED LIFETIME AND PERFORMANCE OF ION SOURCE
IN AN ION IMPLANTATION SYSTEM    8,399,865    8/6/2012 Advanced Technology
Materials, Inc.    ISOTOPICALLY-ENRICHED BORON    8,138,071    10/27/2010
Advanced Technology Materials, Inc.    ISOTOPICALLY-ENRICHED BORON    8,062,965
   3/15/2011



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Advanced Technology Materials, Inc.    ISOTOPICALLY-ENRICHED BORON    8,598,022
   11/19/2011 Entegris, Inc.    METHODS AND MATERIALS FOR MAKING A MONOLITHIC
POROUS PAD CAST ONTO A ROTABLE BASE (Planarcore) (Project No. 623)    7,984,526
   7/26/2011 Entegris, Inc.    METHODS AND MATERIALS FOR MAKING A MONOLITHIC
POROUS PAD CAST ONTO A ROTABLE BASE (Planarcore) (Project No. 623)    8,533,895
   9/17/2013 Entegris, Inc.    ULTRAPHOBIC SURFACE FOR HIGH PRESSURE LIQUIDS,/US
   6,852,390    2/8/2005 Entegris, Inc.    FLUID HANDLING COMPONENT WITH
ULTRAPHOBIC SURFACES, FLUID HANDLING COMPONENT WITH ULTRAPHOBIC SURFACES,   
6,845,788    1/25/2005 Entegris, Inc.    METHOD AND APPARATUS FOR RECLAIMING
PLASTIC    5,894,996    4/20/1999 Entegris, Inc.    MICROFLUIDIC DEVICE WITH
ULTRAPHOBIC SURFACES, MICROFLUIDIC DEVICE WITH ULTRAPHOBIC SURFACES,   
6,923,216    8/2/2005 Entegris, Inc.    FLOW EQUILIZATION OF A POROUS PAD FORMED
ONTO A ROTATABLE BASE (Planarcore)    8,092,730    1/10/2012 Entegris, Inc.   
FLOW EQUILIZATION OF A POROUS PAD FORMED ONTO A ROTATABLE BASE (Planarcore)   
8,460,475    6/11/2013 Entegris, Inc.    Cleaning Sponge Roller (Planarcore)   
D622,920    8/31/2010 Entegris, Inc.    CMP BRUSH FOR CLEANING WAFER EDGES   
D682497    5/14/2013 Entegris, Inc.    Disposable Separation Module with Quick
Connect Capability (Impact) (Optimizer ST) (Panelgard 123)(Connectology)
(Intelligen 2 Pump) (Intelligen Mini    6,068,770    5/30/2000 Entegris, Inc.   
Fluid Dispensing System Having Independently Operated Pumps (Intelligen 2 Pump)
   5,772,899    6/30/1998



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    Fluid Dispensing System Having Independently Operated Pumps
(Intelligen 2 Pump)    6,105,829    8/22/2000 Entegris, Inc.    Fluid Dispensing
System Having Independently Operated Pumps (Intelligen 2 Pump)    6,251,293   
6/26/2001 Entegris, Inc.    Fluid Dispensing System Having Independently
Operated Pumps (Intelligen 2 Pump)    6,419,841    7/16/2002 Entegris, Inc.   
Fluid Dispensing System (Intelligen 2 Pump)    5,516,429    5/14/1996 Entegris,
Inc.    Variable Step Rate Precision Pumping Apparatus (Intelligen 2 Pump)   
5,932,987    8/3/1999 Entegris, Inc.    Connector (Intelligen 2 Pump)    D423081
   4/18/2000 Entegris, Inc.    Flow Controller    6,527,862    3/4/2003
Entegris, Inc.    Flow Controller    6,348,098    2/19/2002 Entegris, Inc.   
Pump Controller for Precision Pumping Apparatus (CIP cases used for Intelligen
Mini and HV)    8,172,546    5/8/2012 Entegris, Inc.    Hig-Strength, Chemically
Resistant Laminar Film With Limited Extractables (Dispense Diaphragm for
RGEN-02, valve diaphragm for Intelligen Mini)    7,407,708    8/5/2008 Entegris,
Inc.    FLOW CONTROLLER AND PRECISION DISPENSE APPARATUS AND SYSTEM (OPTICHEM C
AND P)    7,543,596    6/9/2009 Entegris, Inc.    FLOW CONTROLLER AND PRECISION
DISPENSE APPARATUS AND SYSTEM (OPTICHEM C AND P)    8,082,946    12/27/2011
Entegris, Inc.    FLOW CONTROLLER AND PRECISION DISPENSE APPARATUS AND SYSTEM
(OPTICHEM C AND P)    8,430,120    4/30/2013 Entegris, Inc.    Valve Close
Control    8,082,066    12/20/2011 Entegris, Inc.    Valve Close Control   
7,317,971    1/8/2008 Entegris, Inc.    Valve Close Control    7,107,128   
9/12/2006



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    Low Hold Up/Variable Home Position for Dispense Systems (Used
in Intelligen Mini and HV)    8,292,598    10/23/2012 Entegris, Inc.    SYSTEM
AND METHOD FOR PRESSURE COMPENSATION IN A PUMP (Intelligen Mini and HV)   
8,029,247    10/4/2011 Entegris, Inc.    SYSTEM AND METHOD FOR M ULTISTAGE PUMP
WITH REDUCED FORM FACTOR (Intelligen Mini and HV)    8,651,823    2/18/2014
Entegris, Inc.    SYSTEM AND METHOD FOR M ULTISTAGE PUMP WITH REDUCED FORM
FACTOR (Intelligen Mini and HV)    8,087,429    1/3/2012 Entegris, Inc.    I/O
INTERFACE SYSTEM AND METHOD FOR A PUMP (Intelligen Mini and HV)    7,940,664   
5/10/2011 Entegris, Inc.    O-RING-LESS LOW PROFILE FITTING AND ASSEMBLY THEREOF
(design around 0f Super fitting sold by Nippon Pillar) (used in Intelligen Mini
and HV)    7,547,049    6/16/2009 Entegris, Inc.    SYSTEM AND METHOD FOR
CONTROL OF FLUID PRESSURE (Intelligen Mini and HV)    8,382,444    2/26/2013
Entegris, Inc.    SYSTEM AND METHOD FOR CONTROL OF FLUID PRESSURE (Intelligen
Mini and HV)    7,850,431    12/14/2010 Entegris, Inc.    SYSTEM AND METHOD FOR
CONTROL OF FLUID PRESSURE (Intelligen Mini and HV)    7,878,765    2/1/2011
Entegris, Inc.    TrSYSTEM AND METHOD FOR CONTROL OF FLUID PRESSURE (Intelligen
Mini and HV)/US    8,662,859    3/4/2014 Entegris, Inc.    SYSTEM AND METHOD FOR
POSITION CONTROL OF A MECHANICAL PISTON IN A PUMP (Intelligen Mini and HV)   
8,678,775    3/25/2014 Entegris, Inc.    SYSTEM AND METHOD FOR POSITION CONTROL
OF A MECHANICAL PISTON IN A PUMP (Intelligen Mini and HV)    8,083,498   
12/27/2011 Entegris, Inc.    SYSTEM AND METHOD FOR VALVE SEQUENCING IN A PUMP
(Intelligen Mini and HV)    8,025,486    9/27/2011



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    ERROR VOLUME SYSTEM AND METHOD FOR A PUMP (Intelligen Mini and
HV)    7,897,196    3/1/2011 Entegris, Inc.    COMPONENT TO COMPONENT SEALING
METHOD AND APPARATUS (Flaremount)    6,652,008    11/25/2003 Entegris, Inc.   
CONTAINMENT SYSTEM (Dispense Head)    6,648,182    11/18/2003 Entegris, Inc.   
CONTAINMENT SYSTEM (Dispense Head)    6,079,597    6/27/2000 Entegris, Inc.   
CONTAINMENT SYSTEM (Dispense Head)    6,425,502    7/30/2002 Entegris, Inc.   
BLOW MOLDED DRUM    7,156,254    1/2/2007 Entegris, Inc.    BLOW MOLDED DRUM/US
   6,045,000    4/4/2000 Entegris, Inc.    PLASTIC COUPLING FOR PLASTIC TUBING
(Flarelock)    5,472,244    12/5/1995 Entegris, Inc.    SELF-FLARED PLASTIC
FITTINGS    6,412,832    7/2/2002 Entegris, Inc.    FLUOROPOLYMER FLOWMETER,   
6,973,705    12/13/2005 Entegris, Inc.    FLUOROPOLYMER FLOWMETER,    6,758,104
   7/6/2004 Entegris, Inc.    HIGH VOLUME DISPENSE HEAD WITH SEAL VERIFICATION
AND LOW FOAM RETURN LINE, HIGH VOLUME DISPENSE HEAD WITH SEAL VERIFICATION AND
LOW FOAM RETURN LINE    6,955,185    10/18/2005 Entegris, Inc.    FULLY
DRAINABLE WEIR VALVE    6,923,198    8/2/2005 Entegris, Inc.    VENT PLUG   
7,201,287    4/10/2007 Entegris, Inc.    VENT PLUG    6,883,675    4/26/2005
Entegris, Inc.    CREEP RESISTANT VALVE (INTEGRA), CREEP RESISTANT VALVE
(INTEGRA)    6,595,240    7/22/2003 Entegris, Inc.    EXTENDED STROKE VALVE AND
DIAPHRAGM (Integra)    7,063,304    6/20/2006 Entegris, Inc.    CONNECTOR
ASSEMBLY FOR FLUID TRANSFER    7,115,335    10/3/2006



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    HIGH VOLUME FLUID DISPENSE SYSTEM    8,561,855    10/22/2013
Entegris, Inc.    DRUM CAP VENTING DEVICE    7,806,151    10/5/2010 Entegris,
Inc.    IDENTIFICATION AND VERIFICATION SYSTEM FOR FLUID DISPENSING SYSTEM   
8,464,499    6/18/2013 Entegris, Inc.    IDENTIFICATION AND VERIFICATION SYSTEM
FOR FLUID DISPENSING SYSTEM    7,760,104    7/20/2010 Entegris, Inc.   
APPARATUS FOR A LIQUID CHEMICAL CONCENTRATION ANALYSIS SYSTEM (CR-288)
(Jetalon)/US    7,319,523    1/15/2008 Entegris, Inc.    Method and APPARATUS
FOR A LIQUID CHEMICAL CONCENTRATION ANALYSIS SYSTEM/US    7,397,547    7/8/2008
Entegris, Inc.    APPARATUS FOR A LIQUID CHEMICAL CONCENTRATION ANALYSIS
SYSTEM/US    7,268,864    9/11/2007 Entegris, Inc.    METHOD FOR A LIQUID
CHEMICAL CONCENTRATION ANALYSIS SYSTEM/US    7,471,379    12/30/2008 Entegris,
Inc.    METAL ION CONCENTRATION ANALYSIS FOR LIQUIDS (Jetalon)/US    7,317,533
   1/8/2008 Entegris, Inc.    SENSING SYSTEM AND METHOD (Jetalon)/US   
8,602,640    12/10/2013 Entegris, Inc.    FLUID FLOW MEASURING AND PROPORTIONAL
FLUID FLOW CONTROL DEVICE (OPTICHEM C)    7,292,945    11/6/2007 Entegris, Inc.
   FLUID FLOW MEASURING AND PROPORTIONAL FLUID FLOW CONTROL DEVICE (OPTICHEM C)
   7,447,600    11/4/2008 Entegris, Inc.    FLUID FLOW MEASURING AND
PROPORTIONAL FLUID FLOW CONTROL DEVICE (OPTICHEM C)    7,885,773    2/8/2011
Entegris, Inc.    FLUID FLOW MEASURING AND PROPORTIONAL FLUID FLOW CONTROL
DEVICE (OPTICHEM C)    8,155,896    4/10/2012 Entegris, Inc.    NON-POROUS
ADHERENT INERT COATINGS AND METHODS OF MAKING    7,389,689    6/24/2008



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    System and Method for Flow Monitoring Control    7,610,117   
10/27/2009 Entegris, Inc.    System and Method for Flow Monitoring Control   
8,015,995    9/13/2011 Entegris, Inc.    System and Method for Flow Monitoring
Control    7,740,024    6/22/2010 Entegris, Inc.    System and Method for Flow
Monitoring Control    6,973,375    12/6/2005 Entegris, Inc.    PRESSURE SENSOR
MODULE HAVING NON-CONTAMINATING BODY AND ISOLATION MEMBER (NT products)   
5,693,887    12/2/1997 Entegris, Inc.    PRESSURE SENSOR MODULE HAVING
NON-CONTAMINATING BODY AND ISOLATION MEMBER (NT products)    5,869,766   
2/9/1999 Entegris, Inc.    SENSOR USABLE IN ULTRA PURE AND HIGHLY CORROSIVE
ENVIRONMENT (NT part)Used in pressure transducers, flowmeters and 6500 LFCs for
HF applications)    6,612,175    9/2/2003 Entegris, Inc.    SENSOR USABLE IN
ULTRA PURE AND HIGHLY CORROSIVE ENVIRONMENT (NT part)Used in pressure
transducers,    7,152,478    12/26/2006 Entegris, Inc.    CHEMICALLY INERT FLOW
CONTROL WITH NON-CONTAMINATING BODY    7,866,337    1/11/2011 Entegris, Inc.   
MAGNETIC FLOW-METER WITH UNIBODY CONSTRUCTION AND CONDUCTIVE POLYMER ELECTRODES
   7,343,817    3/18/2008 Entegris, Inc.    MAGNETIC FLOW-METER WITH UNIBODY
CONSTRUCTION AND CONDUCTIVE POLYMER ELECTRODES    7,155,983    1/2/2007
Entegris, Inc.    Flow Measuring Device Body    7,942,069    5/17/2011 Entegris,
Inc.    Process and composition for purifying hydrogen selenide and hydrogen
telluride, to remove moisture and oxidant impurities therefrom    4,865,822   
9/12/1989



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    Process and composition for purifying hydrogen selenide and
hydrogen telluride, to remove moisture and oxidant impurities therefrom   
4,797,227    1/10/1989 Entegris, Inc.    Composition and Process for Removing
Moisture from Hydrogen Halides (Gatekeeper)    7,288,201    10/30/2007 Entegris,
Inc.    Reactive Matrix for Removing Moisture from a Fluorine Containing Gas and
Process (Gatekeeper)    6,033,460    3/7/2000 Entegris, Inc.    POROUS SINTERED
COMPOSITE MATERIAL (SUPERCRITICAL CO2 FILTER)    7,534,287    5/19/2009
Entegris, Inc.    POROUS SINTERED COMPOSITE MATERIAL (SUPERCRITICAL CO2 FILTER)
   7,112,237    9/26/2006 Entegris, Inc.    POROUS SINTERED COMPOSITE MATERIAL
(SUPERCRITICAL CO2 FILTER)    7,329,311    2/12/2008 Entegris, Inc.    PURIFIER
INFORMATION RETREIVAL SYSTEM    8,664,004    3/4/2014 Entegris, Inc.    Method,
composition and apparatus for water removal from non-corrosive gas streams   
6,059,859    5/9/2000 Entegris, Inc.    Method for Purification of Lens Gases
Used in Photolithography    6,645,898    11/11/2003 Entegris, Inc.    Method for
Purification of Lens Gases Used in Photolithography    7,101,416    9/5/2006
Entegris, Inc.    Method for Purification of Lens Gases Used in Photolithography
   6,391,090    5/21/2002 Entegris, Inc.    Self-regenerative process for
contaminant removal from ammonia (used in Infinity systems, now Aeronex branded)
   7,824,628    11/2/2010 Entegris, Inc.    Self-regenerative process for
contaminant removal from ammonia (used in Infinity systems, now Aeronex branded)
   6,524,544    2/25/2003 Entegris, Inc.    Self-regenerative process for
contaminant removal from liquid and supercritical Co2 fluid streams    6,361,696
   3/26/2002 Entegris, Inc.    Method for Water Removal From Corrosive Gas
Streams    5,910,292    6/8/1999 Entegris, Inc.    Offset Filter Housing   
D452552    12/25/2001



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    Method for recovery and reuse of gas    6,089,282    7/18/2000
Entegris, Inc.    Gas purification system and method    6,514,313    2/4/2003
Entegris, Inc.    Method for Rapid Activation or Preconditioning of Porous Gas
Purification Substrates (Clarilite Wafer)    6,869,463    3/22/2005 Entegris,
Inc.    Method for Rapid Activation or Preconditioning of Porous Gas
Purification Substrates (Clarilite Wafer)    6,638,341    10/28/2003 Entegris,
Inc.    CARBON DIOXIDE PURIFICATION FOR THE SEMICONDUCTOR INDUSTRY (GATEKEEPER
AK for purifying CO2) (I2M #343)    7,381,243    6/3/2008 Entegris, Inc.   
Method for the removal of airborne molecular contaminants using oxygen gas
mixtures”    7,189,291    3/13/2007 Entegris, Inc.    Method for the removal of
airborne molecular contaminants using water gas mixtures    7,377,982   
5/27/2008 Entegris, Inc.    Method for the removal of airborne molecular
contaminants using water gas mixtures    6,913,654    7/5/2005 Entegris, Inc.   
Hydride Gas Purification for the Semiconductor Industry (Gatekeeper model and
Aeronex model)    7,510,692    3/31/2009 Entegris, Inc.    Method of Identifying
Purification Equipment which is Optimized for Individual Fluid Purification
Systems (PRODUCT WIZARD)    7,376,489    5/20/2008 Entegris, Inc.   
Lithographic Projection Apparatus, Gas Purging Method, Device Manufacturing
Method and Purge Gas Supply System (ASML Case)    7,384,149    6/10/2008
Entegris, Inc.    Lithographic Projection Apparatus, Gas Purging Method, Device
Manufacturing Method and Purge Gas Supply System (ASML Case)    7,113,254   
9/26/2006 Entegris, Inc.    CLEAN ROOM AIR FILTERING    5,626,820    5/6/1997
Entegris, Inc.    NON-WOVEN FILTER COMPOSITE (Vaporsorb)    5,582,865   
12/10/1996



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    AIR FILTERING WITHIN CLEAN ENVIRONMENTS    5,607,647   
3/4/1997 Entegris, Inc.    STORING SUBSTRATES BETWEEN PROCESS STEPS WITHIN A
PROCESSING FACILITY    5,833,726    11/10/1998 Entegris, Inc.    PERFORMANCE
MONITORING OF GAS-PHASE AIR FILTERS    5,856,198    1/5/1999 Entegris, Inc.   
FILTERS EMPLOYING POROUS STRONGLY ACIDIC POLYMERS (Silverset)    6,610,128   
8/26/2003 Entegris, Inc.    FILTERS EMPLOYING POROUS STRONGLY ACIDIC POLYMERS   
7,022,164    4/4/2006 Entegris, Inc.    FILTERS EMPLOYING POROUS STRONGLY ACIDIC
POLYMERS    6,447,584    9/10/2002 Entegris, Inc.    SYSTEM AND METHOD FOR
DETERMINING AND CONTROLLING CONTAMINATION    6,620,630    9/16/2003 Entegris,
Inc.    SYSTEM AND METHOD FOR DETERMINING AND CONTROLLING CONTAMINATION   
6,759,254    7/6/2004 Entegris, Inc.    FILTERS EMPLOYING BOTH ACIDIC POLYMERS
AND PHYSICAL-ADSORPTION MEDIA (ISOSORB) (Silverset)    6,761,753    7/13/2004
Entegris, Inc.    FILTERS EMPLOYING BOTH ACIDIC POLYMERS AND PHYSICAL-ADSORPTION
MEDIA (ISOSORB) (Silverset)    7,014,693    3/21/2006 Entegris, Inc.    FILTERS
EMPLOYING BOTH ACIDIC POLYMERS AND PHYSICAL-ADSORPTION MEDIA (ISOSORB)
(Silverset)    6,740,147    5/25/2004 Entegris, Inc.    System and Methods for
Detecting Contaminants    7,430,893    10/7/2008 Entegris, Inc.    SYSTEM AND
METHOD FOR MONITORING CONTAMINATION    7,092,077    8/15/2006 Entegris, Inc.   
Reactive Gas Filter    7,132,011    11/7/2006 Entegris, Inc.    AIR HANDLING AND
CHEMICAL FILTRATION SYSTEM AND METHOD    7,329,308    2/12/2008 Entegris, Inc.
   Systems and Method for Removing Contaminants    8,398,753    3/19/2013



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    REMOVAL OF LOW MOLECULAR SILOXANES FROM HUMID GAS MATRIX
(SiLVERSET)    7,922,791    4/12/2011 Entegris, Inc.    Low Profile Surface
Mount Filter (WAFERGARD) (project #355)    7,806,949    10/5/2010 Entegris, Inc.
   Low Profile Surface Mount Filter (WAFERGARD) (project #355)    7,967,882   
6/28/2011 Entegris, Inc.    Low Profile Surface Mount Filter (WAFERGARD)
(project #355)    7,575,616    8/18/2009 Entegris, Inc.    APPARATUS AND METHOD
FOR REDUCING PARTICLE CONTAMINATION IN A VACUUM CHAMBER    8,172,923    5/8/2012
Entegris, Inc.    Thermoplastic Hollow Fiber Membrane Module and Method of
Manufacture (UPE Hollow Fiber Membrane Cartridge)    5,695,702    12/9/1997
Entegris, Inc.    Low Volume Disposable Filter Module (LHVD) (Impact)
(Intelligen 2 Pump) (Intelligen Mini)    5,762,789    6/9/1998 Entegris, Inc.   
Surface Modified Porous Membrane and Process (QuickChange)    6,273,271   
8/14/2001 Entegris, Inc.    Surface Modified Porous Membrane and Process
(QuickChange)    6,354,443    3/12/2002 Entegris, Inc.    Process for Making
Surface Modified Porous Membrane with Perfluorocarbon Copolymer (QuickChange)   
5,928,792    7/27/1999 Entegris, Inc.    Article of Manufacture Including a
Surface Modified Membrane and Process (QuickChange)    5,976,380    11/2/1999
Entegris, Inc.    Surface Modified Polymeric Substrate and Process (QuickChange)
   6,179,132    1/30/2001 Entegris, Inc.    Microporous Hollow Fiber Membranes
from Perfluorinated Thermoplastic Fibers (Submarine Fibers) (pHasor and
Fluorline HF)    6,802,973    10/12/2004 Entegris, Inc.    Microporous Hollow
Fiber Membranes from Perfluorinated Thermoplastic Fibers (Submarine Fibers)
(pHasor and Fluorline HF)    6,802,972    10/12/2004 Entegris, Inc.    Method
for Manufacturing Hollow Fiber Membranes (pHasor)    6,663,745    12/16/2003



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    Connector Apparatus and System Including Connector Apparatus
(LHVD Connectology, Intelligen 2, RGEN, IntelliGen Mini, Impact, Panelgard
1-2-3)    7,350,821    4/1/2008 Entegris, Inc.    Connector Apparatus and System
Including Connector Apparatus (LHVD Connectology, Intelligen 2, RGEN, IntelliGen
Mini, Impact, Panelgard 1-2-3)    7,037,424    5/2/2006 Entegris, Inc.   
Connector Apparatus and System Including Connector Apparatus (LHVD Connectology,
Intelligen 2, RGEN, IntelliGen Mini, Impact, Panelgard 1-2-3)    7,815,805   
10/19/2010 Entegris, Inc.    Connector Apparatus and System Including Connector
Apparatus (LHVD Connectology, Intelligen 2, RGEN, IntelliGen Mini, Impact,
Panelgard 1-2-3)    7,021,667    4/4/2006 Entegris, Inc.    Connector Apparatus
and System Including Connector Apparatus (LHVD Connectology, Intelligen 2, RGEN,
IntelliGen Mini, Impact, Panelgard 1-2-3)    7,296,582    11/20/2007 Entegris,
Inc.    Connector Apparatus and System Including Connector Apparatus (LHVD
Connectology, Intelligen 2, RGEN    6,378,907    4/30/2002 Entegris, Inc.   
Filtration Module Including Unitary Filter Cartridge-Bowl Construction
(Chemlock)    6,533,933    3/18/2003 Entegris, Inc.    Filtration Module
Including Unitary Filter Cartridge-Bowl Construction (Chemlock)    8,070,945   
12/6/2011 Entegris, Inc.    Filtration Module Including Unitary Filter
Cartridge-Bowl Construction (Chemlock)    7,445,710    11/4/2008 Entegris, Inc.
   Skinned Hollow Fiber Membrane and Method of Manufacture (pHasor)    6,921,482
   7/26/2005 Entegris, Inc.    Skinned Hollow Fiber Membrane and Method of
Manufacture (pHasor)    6,977,043    12/20/2005 Entegris, Inc.    Hollow Fiber
Membrane Contactor (pHasor) (Project No. 313)    6,582,496    6/24/2003
Entegris, Inc.    Hollow Fiber Membrane Contactor (pHasor) (Project No. 313)   
6,805,731    10/19/2004 Entegris, Inc.    A Perfluorinated Thermoplastic Filter
Cartridge    7,347,937    3/25/2008 Entegris, Inc.    Filtration Cartridge and
Process for Filtering a Slurry    7,247,245    7/24/2007



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    Disposable Fluid Separation Device and Manifold Assembly
Design With Easy Change-Out Feature (Solaris Connectology)    7,056,436   
6/6/2006 Entegris, Inc.    Disposable Fluid Separation Device and Manifold
Assembly Design With Easy Change-Out Feature (Solaris Connectology)    7,378,017
   5/27/2008 Entegris, Inc.    Disposable Fluid Separation Device and Manifold
Assembly Design With Easy Change-Out Feature (Solaris Connectology)    6,652,749
   11/25/2003 Entegris, Inc.    Housing Design With Twist Ring To Engage And
Disengage Bowl Or Bowl Assembly (Chemlock)    6,635,175    10/21/2003 Entegris,
Inc.    Optimizer Filter and Manifold    D513304
S    12/27/2005 Entegris, Inc.    Porous or Non-Porous Substrate Coated with a
Cross-Linked Polymeric Composition Having Sulfonyl Groups and Hydrophilic
Functional Groups and Process    7,094,469    8/22/2006 Entegris, Inc.    FLUID
EXCHANGE DEVICE (pHasor X heat exhanger)    7,308,932    12/18/2007 Entegris,
Inc.    FLUID EXCHANGE DEVICE (pHasor X heat exhanger)    8,091,618    1/10/2012
Entegris, Inc.    FILTER CARTRIDGE CONSTRUCTION (Chemlock)    7,101,479   
9/5/2006 Entegris, Inc.    FILTER CARTRIDGE CONSTRUCTION (Chemlock)    7,520,984
   4/21/2009 Entegris, Inc.    FILTER CARTRIDGE CONSTRUCTION (Chemlock)   
7,169,302    1/30/2007 Entegris, Inc.    HOLLOW FIBER MEMBRANE CONTACT APPARATUS
(pHASOR)    7,717,405    5/18/2010 Entegris, Inc.    FILTER APPARATUS (SS
CHEMLOCK (MTO))    7,138,053    11/21/2006 Entegris, Inc.    Ion Exchange
Polyethylene Membrane and Process (LICENSED FROM MILLIPORE)    5,531,899   
7/2/1996 Entegris, Inc.    THERMAL MANAGEMENT, HEAT EXCHANGER    7,822,586   
10/26/2010



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    Filter Device Having Pleated Filter Integral With Housing
(Optimizer D300 and 600)    7,404,493    7/29/2008 Entegris, Inc.    ATMOSPHERIC
PLASMA TREATED PTFE MEMBRANE    7,963,401    6/21/2011 Entegris, Inc.   
ATMOSPHERIC PLASMA TREATED PTFE MEMBRANE    8,668,093    3/11/2014 Entegris,
Inc.    CONNECTOR    423,081    4/18/2000 Entegris, Inc.    Filter apparatus
with easy air vent (PROCESSGARD ink jet filter sold to Hitachi)    7,997,420   
8/16/2011 Entegris, Inc.    Filter apparatus with easy air vent (PROCESSGARD ink
jet filter sold to Hitachi)    8,167,140    5/1/2012 Entegris, Inc.   
RETICLE-PELLICLE APPARATUS WITH PURGED PELLICLE-TO-RETICLE GAP    7,052,809   
5/30/2006 Entegris, Inc.    WAFER CARRIER BOX HINGE    6,000,550    12/14/1999
Entegris, Inc.    SHOCK RESISTANT VARIABLE LOAD TOLERANT WAFER SHIPPER   
6,550,619    4/22/2003 Entegris, Inc.    THIN WAFER INSERT, THIN WAFER INSERT   
8,141,712    3/27/2012 Entegris, Inc.    THIN WAFER INSERT, THIN WAFER INSERT   
7,219,802    5/22/2007 Entegris, Inc.    THIN WAFER CARRIER, THIN WAFER CARRIER
   6,758,339    7/6/2004 Entegris, Inc.    RETICLE CARRIER    7,139,066   
11/21/2006 Entegris, Inc.    RETICLE CARRIER    6,825,916    11/30/2004
Entegris, Inc.    SMIF CONTAINER INCLUDING A RETICLE SUPPORT STRUCTURE   
6,216,873    4/17/2001 Entegris, Inc.    SUBSTRATE SUPPORT APPARATUS FOR A
SUBSTRATE HOUSING, SUBSTRATE SUPPORT APPARATUS FOR A SUBSTRATE HOUSING   
5,823,361    10/20/1998 Entegris, Inc.    SUBSTRATE SUPPORT APPARATUS FOR A
SUBSTRATE HOUSING, SUBSTRATE SUPPORT APPARATUS FOR A SUBSTRATE HOUSING   
5,984,116    11/16/1999



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    SUBSTRATE HOUSING AND DOCKING SYSTEM, SUBSTRATE HOUSING AND
DOCKING SYSTEM    5,785,186    7/28/1998 Entegris, Inc.    SUBSTRATE HOUSING AND
DOCKING SYSTEM, SUBSTRATE HOUSING AND DOCKING SYSTEM    5,834,915    11/10/1998
Entegris, Inc.    MODULAR SMIF POD BREATHER, ADSORBENT, AND PURGE CARTRIDGES   
6,319,297    11/20/2001 Entegris, Inc.    MOLECULAR CONTAMINATION CONTROL SYSTEM
   6,368,411    4/9/2002 Entegris, Inc.    SMIF CONTAINER INCLUDING AN
ELECTROSTATIC DISSIPATIVE RETICLE SUPPORT STRUCTURE (ESD)    6,513,654   
2/4/2003 Entegris, Inc.    ADVANCED WAFER SHIPPER (Crystal Pak)    5,992,638   
11/30/1999 Entegris, Inc.    WAFER SUSPENSION BOX (Crystal Pak)    5,555,981   
9/17/1996 Entegris, Inc.    WAFER SUSPENSION BOX (Crystal Pak)    5,749,467   
5/12/1998 Entegris, Inc.    WAFER CONTAINER DOOR WITH PARTICLE COLLECTION
STRUCTURE    7,325,698    2/5/2008 Entegris, Inc.    WAFER CONTAINER WITH
SEALABLE DOOR    7,578,407    8/25/2009 Entegris, Inc.    ISOLATION SYSTEM FOR
RETICLE POD (Extreme Ultraviolet (EUV))    7,607,543    10/27/2009 Entegris,
Inc.    RETICLE POD WITH INTERNAL ENVIRONMENT CONTROL MEANS (RSP3 SMIF POD and
CLARILITE)    7,400,383    7/15/2008 Entegris, Inc.    RETICLE POD WITH
ISOLATION FRAME,    8,231,005    7/31/2012 Entegris, Inc.    RETICLE POD WITH
ISOLATION FRAME,    8,613,359    12/24/2013 Entegris, Inc.    CONTAINER WITH
SHOCK ABSORBING CORNERS    8,292,077    10/23/2012 Entegris, Inc.    Reusable
Resilient Cushion for Wafer Container (ULTRAPAK Edgegard)    8,528,738   
9/10/2013 Entegris, Inc.    RETICLE POD PURGE PORT LOCATION (Clarilite)   
8,146,623    4/3/2012 Entegris, Inc.    SUBSTRATE SHIPPER    D664851    8/7/2012



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    SUBSTRATE SHIPPER/US    D673853    1/8/2013 Entegris, Inc.   
TRANSPORT MODULE    7,370,764    5/13/2008 Entegris, Inc.    TRANSPORT MODULE   
6,010,008    1/4/2000 Entegris, Inc.    TRANSPORT MODULE    6,736,268   
5/18/2004 Entegris, Inc.    WAFER ENCLOSURE WITH DOOR    5,957,292    9/28/1999
Entegris, Inc.    WAFER CARRIER    5,788,082    8/4/1998 Entegris, Inc.    WAFER
CONTAINER WITH DOOR (Defensive case) (FOUP or FASB)    5,711,427    1/27/1998
Entegris, Inc.    WAFER CONTAINER WITH MINIMAL CONTACT, WAFER CONTAINER WITH
MINIMAL CONTACT    6,776,289    8/17/2004 Entegris, Inc.    TRANSPORT MODULE
WITH LATCHING DOOR (F300 FOUP)    5,915,562    6/29/1999 Entegris, Inc.    DOOR
GUIDE FOR A WAFER CONTAINER    6,464,081    10/15/2002 Entegris, Inc.    DOOR
GUIDE FOR A WAFER CONTAINER    6,206,196    3/27/2001 Entegris, Inc.    WAFER
CARRIER WITH WAFER RETAINING SYSTEM    6,951,284    10/4/2005 Entegris, Inc.   
WAFER SEALING ARRANGEMENT FOR WAFER CONTAINERS, WAFER SEALING ARRANGEMENT FOR
WAFER CONTAINERS    6,848,578    2/1/2005 Entegris, Inc.    FRONT OPENING WAFER
CONTAINER WITH PATH TO GROUND EFFECTUATED BY DOOR, FRONT OPENING WAFER CONTAINER
WITH PATH TO GROUND EFFECTUATED BY DOOR    7,886,910    2/15/2011 Entegris, Inc.
   FRONT OPENING WAFER CONTAINER WITH PATH TO GROUND EFFECTUATED BY DOOR, FRONT
OPENING WAFER CONTAINER WITH PATH TO GROUND EFFECTUATED BY DOOR    8,276,759   
10/2/2012



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    WAFER CARRIER DOOR WITH FORM FITTING MECHANISM COVER, WAFER
CARRIER DOOR WITH FORM FITTING MECHANIS    6,749,067    6/15/2004 Entegris, Inc.
   WAFER CARRIER DOOR AND LATCHING MECHANISM WITH HOURGLASS SHAPED KEY SLOT,
WAFER CARRIER DOOR AND LA    6,712,213    3/30/2004 Entegris, Inc.    WAFER
CARRIER DOOR AND TWO-POSITION SPRING BIASED LATCHING MECHANISM (for FOUP), WAFER
CARRIER DOOR    7,168,587    1/30/2007 Entegris, Inc.    WAFER CARRIER DOOR AND
TWO-POSITION SPRING BIASED LATCHING MECHANISM (for FOUP), WAFER CARRIER DOOR   
6,880,718    4/19/2005 Entegris, Inc.    WAFER CARRIER DOOR AND LATCHING
MECHANISM WITH C-SHAPED CAM FOLLOWER    6,955,382    10/18/2005 Entegris, Inc.
   WAFER CONTAINER CUSHION SYSTEM    6,644,477    11/11/2003 Entegris, Inc.   
SYSTEM FOR PREVENTING IMPROPER INSERTION OF FOUP DOOR INTO FOUP, SYSTEM FOR
PREVENTING IMPROPER INSERTION OF FOUP DOOR INTO FOUP    6,663,148    12/16/2003
Entegris, Inc.    TRANSPORTABLE CONTAINER INCLUDING AN INTERNAL ENVIRONMENT
MONITOR (SMART FOUP)    7,156,129    1/2/2007 Entegris, Inc.    TRANSPORTABLE
CONTAINER INCLUDING AN INTERNAL ENVIRONMENT MONITOR (SMART FOUP)    7,490,637   
2/17/2009 Entegris, Inc.    TRANSPORTABLE CONTAINER INCLUDING AN INTERNAL
ENVIRONMENT MONITOR (SMART FOUP)    6,901,971    6/7/2005 Entegris, Inc.   
TRANSPORT MODULE WITH LATCHING DOOR, TRANSPORT MODULE WITH LATCHING DOOR   
6,945,405    9/20/2005 Entegris, Inc.    CUSHIONED WAFER CONTAINER    6,267,245
   7/31/2001



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    300MM SHIPPING CONTAINER (CRYSTALPAK)    5,803,269    9/8/1998
Entegris, Inc.    SUBSTRATE CONTAINER (SPECTRA)    7,347,329    3/25/2008
Entegris, Inc.    FRONT OPENING SUBSTRATE CONTAINER WITH BOTTOM PLATE (SPECTRA)
   7,866,480    1/11/2011 Entegris, Inc.    FRONT OPENING SUBSTRATE CONTAINER
WITH BOTTOM PLATE (SPECTRA)    7,201,276    4/10/2007 Entegris, Inc.    WAFER
CARRIER DOOR (SPECTRA)    7,344,030    3/18/2008 Entegris, Inc.    WAFER
CONTAINER AND DOOR WITH VIBRATION DAMPENING LATCHING MECHANISM (Spectra)   
7,677,393    3/16/2010 Entegris, Inc.    WAFER CONTAINER AND DOOR WITH VIBRATION
DAMPENING LATCHING MECHANISM (Spectra)    7,182,203    2/27/2007 Entegris, Inc.
   WAFER CONTAINER WITH DOOR ACTUATED WAFER RESTRAINT (SPECTRA)    7,900,776   
3/8/2011 Entegris, Inc.    WAFER CONTAINER WITH DOOR ACTUATED WAFER RESTRAINT
(SPECTRA)    7,100,772    9/5/2006 Entegris, Inc.    WAFER CONTAINER AND DOOR
WITH CAM LATCHING MECHANISM (SPECTRA)    7,325,693    2/5/2008 Entegris, Inc.   
WAFER CONTAINER WITH SECONDARY WAFER RESTRAINT SYSTEM (SPECTRA)    7,523,830   
4/28/2009 Entegris, Inc.    KINEMATIC COUPLING WITH TEXTURED CONTACT SURFACES
(Spectra)    7,422,107    9/9/2008 Entegris, Inc.    DIAMOND LIKE COATINGS TO
REDUCE PERMEATION    8,012,586    9/6/2011 Entegris, Inc.    DIAMOND LIKE
COATINGS TO REDUCE PERMEATION    8,426,024    4/23/2013 Entegris, Inc.   
DIAMOND LIKE COATINGS TO REDUCE PERMEATION/US    8,603,632    12/10/2013
Entegris, Inc.    Wafer Carrier Door    D611437    3/9/2010 Entegris, Inc.   
Exterior 450mm Container configuration.    D668865    10/16/2012



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Entegris, Inc.    Exterior 450mm Container configuration./US    D689696   
9/17/2013 Entegris, Inc.    CLIPLESS TRAY    6,079,565    6/27/2000 Entegris,
Inc.    MATRIX TRAY WITH TACKY SURFACES    6,926,937    8/9/2005 Entegris, Inc.
   INTEGRATED CIRCUIT TRAY WITH SELF ALIGNING POCKET (Licensed to DIC)   
5,791,486    8/11/1998 Entegris, Inc.    SHIPPER WITH TOOTH DESIGN FOR IMPROVED
LOADING    6,994,217    2/7/2006 Entegris, Inc.    COMPOSITE SUBSTRATE CARRIER,
   7,168,564    1/30/2007 Entegris, Inc.    COMPOSITE SUBSTRATE CARRIER,   
6,871,741    3/29/2005 Entegris, Inc.    COMPOSITE SUBSTRATE CARRIER,   
6,428,729    8/6/2002 Entegris, Inc.    COMPOSITE SUBSTRATE CARRIER,   
6,808,668    10/26/2004 Entegris, Inc.    ENCLOSED SEALABLE PURGIBLE
SEMICONDUCTOR WAFER HOLDER (kinematic coupling)    5,476,176    12/19/1995
Entegris, Inc.    ENCLOSED SEALABLE PURGIBLE SEMICONDUCTOR WAFER HOLDER
(kinematic coupling)    5,755,332    5/26/1998 Entegris, Inc.    SUBSTRATE
CONTAINER WITH FLUID-SEALING FLOW PASSAGEWAY (SMIF POD)    7,328,727   
2/12/2008 Entegris, Inc.    COMPOSITIONS COMPRISING CARBON NANOTUBES AND
ARTICLES FORMED THEREFROM (TEGO)    8,652,391    2/18/2014 Entegris, Inc.   
MILLED CARBON FIBER REINFORCED POLYMER COMPOSITION    5,686,521    11/11/1997
Poco Graphite, Inc.    APPARATUS FOR ADJUSTABLE STACKER BAR ASSEMBLY HAVING
QUICK CHANGE FEATURES    D641029    7/5/2011 Poco Graphite, Inc.    ADJUSTABLE
HOT GLASS TRANSFER DEVICE    5,741,343    4/21/1998



--------------------------------------------------------------------------------

Registered
Owner

  

Title of Patent

  

Registration
Number

  

Date Filed

Poco Graphite, Inc.    PROCESS FOR MAKING POROUS GRAPHITE AND ARTICLES PRODUCED
THEREFROM (HTC),/US    6,776,936    8/17/2004 Poco Graphite, Inc.    SYSTEM,
METHOD AND APPARATUS FOR CONVERSION BONDING OF PRECURSOR SUBCOMPONENT INTO A
UNITARY MONOLITH    7,931,853    4/26/2011 Poco Graphite, Inc.    SYSTEM, METHOD
AND APPARATUS FOR INTERCHANGEABLY ACCOMMODATING BOTH FIXED AND FLOATING TAKEOUT
INSERTS    7,418,834    9/2/2008 Poco Graphite, Inc.    SYSTEM, METHOD AND
APPARATUS FOR ADJUSTABLE STACKER BAR ASSEMBLY HAVING VERTICLE ACCOMONDATION
FEATURES    7,814,766    10/19/2010 Poco Graphite, Inc.    PROCESS FOR MAKING A
CARBON FOAM INDUCED BY PROCESS DEPRESSURIZATION (HTC),    6,576,168    6/10/2003



--------------------------------------------------------------------------------

V. Patent Applications

 

Registered Owner

  

Title of Patent

  

Application

Number

  

Date Filed

Advanced Technology Materials, Inc.    SCALABLE LEAD ZIRCONIUM TITANATE (PZT)
THIN FILM MATERIAL AND DEPOSITION METHOD, AND FERROELECTRIC MEMORY DEVICE
STRUCTURES COMPRISING SUCH THIN FILM    13/960,412    8/6/2013 Advanced
Technology Materials, Inc.    AQUEOUS CLEANING COMPOSITION CONTAINING
COPPER-SPECIFIC CORROSION INHIBITOR FOR CLEANING INORGANIC RESIDUES ON
SEMICONDUCTOR SUBSTRATE    13/658,415    10/23/2012 Advanced Technology
Materials, Inc.    LIQUID HANDLING SYSTEM WITH ELECTRONIC INFORMATION STORAGE   
13/438,285    4/3/2012 Advanced Technology Materials, Inc.    APPARATUS AND
METHOD FOR DISPENSING HIGH VISCOSITY LIQUID    13/953,497    7/29/2013 Advanced
Technology Materials, Inc.    RECTANGULAR PARALLELEPIPED FLUID STORAGE AND
DISPENSING VESSEL    13/966,091    8/13/2013 Advanced Technology Materials, Inc.
   METHOD AND APPARATUS TO HELP PROMOTE CONTACT OF GAS WITH VAPORIZED MATERIAL
   13/862,412    4/13/2013 Advanced Technology Materials, Inc.    GAS STORAGE
AND DISPENSING SYSTEM WITH MONOLITHIC CARBON ADSORBENT    13/601,377   
8/31/2012 Advanced Technology Materials, Inc.    Photoresist Removal   
13/568,790    8/7/2012 Advanced Technology Materials, Inc.    Composition and
process for post-etch removal of photoresist and/or sacrificial anti-reflective
material deposited on a substrate    13/718,830    12/18/2012 Advanced
Technology Materials, Inc.    COMPOSITION AND METHOD FOR LOW TEMPERATURE
CHEMICAL VAPOR DEPOSITION OF SILICON-CONTAINING FILMS INCLUDING SILICON
CARBONITRIDE AND SILICON OXYCARBONI    12/862,739    8/24/2010 Advanced
Technology Materials, Inc.    NOVEL METHODS FOR CLEANING ION IMPLANTER
COMPONENTS    11/577,852    3/13/2008 Advanced Technology Materials, Inc.   
FLUID STORAGE AND DISPENSING SYSTEM INCLUDING DYNAMIC FLUID MONITORING OF FLUID
STORAGE AND DISPENSING VESSEL    14/054,497    10/15/2013 Advanced Technology
Materials, Inc.    FLUID STORAGE AND DISPENSING SYSTEM INCLUDING DYNAMIC FLUID
MONITORING OF FLUID STORAGE AND DISPENSING VESSEL    13/155,237    6/7/2011



--------------------------------------------------------------------------------

Advanced Technology Materials, Inc.    COMPOSITIONS AND METHODS FOR SELECTIVE
REMOVAL OF METAL OR METAL ALLOY AFTER METAL SILICIDE FORMATION    11/917,453   
6/13/2006 Advanced Technology Materials, Inc.    Metal and Dielectric Compatible
Sacrificial Anti-Reflective Coating Cleaning and Removal Composition   
11/916,891    6/7/2006 Advanced Technology Materials, Inc.    LINER-BASED LIQUID
STORAGE AND DISPENSING SYSTEMS WITH EMPTY DETECTION CAPABILITY    13/667,182   
11/2/2012 Advanced Technology Materials, Inc.    MATERIAL STORAGE AND DISPENSING
PACKAGES AND METHODS    11/912,629    10/25/2007 Advanced Technology Materials,
Inc.    MATERIAL STORAGE AND DISPENSING PACKAGES AND METHODS    13/854,882   
4/1/2013 Advanced Technology Materials, Inc.    FLUID STORAGE AND DISPENSING
SYSTEMS AND PROCESSES    13/149,844    5/31/2011 Advanced Technology Materials,
Inc.    APPARATUS AND PROCESS FOR INTEGRATED GAS BLENDING    13/964,745   
8/12/2013 Advanced Technology Materials, Inc.    BORON ION IMPLANTATION USING
ALTERNATIVE FLUORINATED BORON PRECURSORS, AND FORMATION OF LARGE BORON HYDRIDES
FOR IMPLANTATION    13/726,826    12/26/2012 Advanced Technology Materials, Inc.
   COMPOSITION AND METHOD FOR SELECTIVELY ETCHING GATE SPACER OXIDE MATERIAL   
12/089,346    10/4/2006 Advanced Technology Materials, Inc.    OXIDIZING AQUEOUS
CLEANER FOR THE REMOVAL OF POST-ETCH RESIDUES    13/084,173    4/11/2011
Advanced Technology Materials, Inc.    PRECURSOR COMPOSITIONS FOR ATOMIC LAYER
DEPOSITION AND CHEMICAL VAPOR DEPOSITION OF TITANATE, LANTHANATE, AND TANTALATE
DIELECTRIC FILMS    13/370,072    2/9/2012 Advanced Technology Materials, Inc.
   SYSTEMS AND METHODS FOR MANAGING MATERIAL STORAGE VESSELS HAVING INFORMATION
STORAGE ELEMENTS    12/307,957    1/8/2009 Advanced Technology Materials, Inc.
   LOW TEMPERATURE DEPOSITION OF PHASE CHANGE MEMORY MATERIALS    13/610,928   
9/12/2012 Advanced Technology Materials, Inc.    LIQUID DISPENSING SYSTEMS
ENCOMPASSING GAS REMOVAL    13/713,078    12/13/2012 Advanced Technology
Materials, Inc.    SOLID PRECURSOR-BASED DELIVERY OF FLUID UTILIZING CONTROLLED
SOLIDS MORPHOLOGY    12/438,502    2/23/2009



--------------------------------------------------------------------------------

Advanced Technology Materials, Inc.    COMPOSITIONS AND METHODS FOR THE REMOVAL
OF PHOTORESIST FOR A WAFER REWORK APPLICATION    13/286,281    11/1/2011
Advanced Technology Materials, Inc.    ANTIMONY AND GERMANIUM COMPLEXES USEFUL
FOR CVD/ALD OF METAL THIN FILMS    13/622,233    9/18/2012 Advanced Technology
Materials, Inc.    PRECURSORS FOR SILICON DIOXIDE GAP FILL    12/665,929   
12/21/2009 Advanced Technology Materials, Inc.    COMPOSITIONS AND METHODS FOR
THE SELECTIVE REMOVAL OF SILICON NITRIDE    12/520,138    6/19/2009 Advanced
Technology Materials, Inc.    LIQUID CLEANER FOR THE REMOVAL OF POST-ETCH
RESIDUES    12/520,121    6/19/2009 Advanced Technology Materials, Inc.   
COMPOSITION AND PROCESS FOR THE SELECTIVE REMOVAL OF TiSiN    12/525,600   
8/3/2009 Advanced Technology Materials, Inc.    COMPONENT FOR SOLAR ADSORPTION
REFRIGERATION SYSTEM AND METHOD OF MAKING SUCH COMPONENT    14/035,834   
9/24/2013 Advanced Technology Materials, Inc.    NEW ANTIOXIDANTS FOR POST-CMP
CLEANING FORMULATIONS    12/409,267    5/23/2009 Advanced Technology Materials,
Inc.    ION SOURCE CLEANING IN SEMICONDUCTOR PROCESSING SYSTEMS    13/201,188   
8/11/2011 Advanced Technology Materials, Inc.    STRONTIUM AND BARIUM PRECURSORS
FOR USE IN CHEMICAL VAPOR DEPOSITION, ATOMIC LAYER DEPOSITION AND RAPID VAPOR
DEPOSITION    13/892,526    5/13/2013 Advanced Technology Materials, Inc.   
TELLURIUM COMPOUNDS USEFUL FOR DEPOSITION OF TELLURIUM CONTAINING MATERIALS   
13/911,622    6/6/2013 Advanced Technology Materials, Inc.    Blow Molded Liner
for Overpack Container and Method of Manufacturing the Same    12/745605   
6/1/2010 Advanced Technology Materials, Inc.    NON-SELECTIVE OXIDE ETCH WET
CLEAN COMPOSITION AND METHOD OF USE    12/921,262    9/7/2010 Advanced
Technology Materials, Inc.    AMORPHOUS GE/TE DEPOSITION PROCESS    13/346,701
   1/9/2012 Advanced Technology Materials, Inc.    ANTIMONY COMPOUNDS USEFUL FOR
DEPOSITION OF ANTIMONY-CONTAINING MATERIALS    12/990,459    10/29/2010



--------------------------------------------------------------------------------

Advanced Technology Materials, Inc.    GeSbTe MATERIAL INCLUDING SUPERFLOW
LAYER(S), AND USE OF Ge TO PREVENT INTERACTION OF Te FROM SbxTey AND GexTey
RESULTING IN HIGH Te CONTENT AND FILM    12/997,551    12/10/2010 Advanced
Technology Materials, Inc.    COPPER CLEANING AND PROTECTION FORMULATIONS   
13/124,942    4/19/2011 Advanced Technology Materials, Inc.    LITHOGRAPHIC TOOL
IN SITU CLEAN FORMULATIONS    13/146,438    7/27/2011 Advanced Technology
Materials, Inc.    NON-AMINE POST-CMP COMPOSITION AND MEHTOD FOR USE   
12/709,054    2/19/2010 Advanced Technology Materials, Inc.    TPIR APPARATUS
FOR MONITORING TUNGSTEN HEXAFLUORIDE PROCESSING TO DETECT GAS PHASE NUCLEATION,
AND METHOD AND SYSTEM UTILIZING SAME    13/375,053    11/29/2011 Advanced
Technology Materials, Inc.    FLUID PROCESSING SYSTEMS AND METHODS    13/375,462
   11/30/2011 Advanced Technology Materials, Inc.    LOW TEMPERATURE GST PROCESS
   14/104,984    12/12/2013 Advanced Technology Materials, Inc.    DOPED ZrO2
CAPACITOR MATERIALS AND STRUCTURES    13/264,745    10/15/2011 Advanced
Technology Materials, Inc.    CARBON MATERIALS FOR CARBON IMPLANTATION   
12/842,006    7/22/2010 Advanced Technology Materials, Inc.    CARBON MATERIALS
FOR CARBON IMPLANTATION    13/682,416    11/20/2012 Advanced Technology
Materials, Inc.    FLUID MONITORING APPARATUS    13/381,332    12/28/2011
Advanced Technology Materials, Inc.    Substantially Rigid Collapsible Liner and
Flexible Gusseted or Non-Gusseted Liners and Methods of Manufacturing the Same
and Methods for Limiting Chok    13/382,743    1/6/2012 Advanced Technology
Materials, Inc.    VENTILATION GAS MANAGEMENT SYSTEMS AND PROCESSES   
13/522,000    7/12/2012 Advanced Technology Materials, Inc.    LIQUID DISPENSING
SYSTEMS WITH GAS REMOVAL AND SENSING CAPABILITIES    13/520,557    7/4/2012
Advanced Technology Materials, Inc.    REMOVAL OF MASKING MATERIAL    13/733,540
   1/3/2013 Advanced Technology Materials, Inc.    Closure/Connectors for
Liner-Based Dispense Containers    12/982,160    12/30/2010 Advanced Technology
Materials, Inc.    CARBON PYROLYZATE ADSORBENT HAVING UTILITY FOR CO2 CAPTURE
AND METHODS OF MAKING AND USING THE SAME    13/981,376    7/24/2013



--------------------------------------------------------------------------------

Advanced Technology Materials, Inc.    METHOD AND APPARATUS FOR ENHANCED
LIFETIME AND PERFORMANCE OF ION SOURCE IN AN ION IMPLANTATION SYSTEM   
13/840,961    3/15/2013 Advanced Technology Materials, Inc.    ENRICHED SILICON
PRECURSOR COMPOSITIONS AND APPARATUS AND PROCESSES FOR UTILIZING SAME   
13/898,809    5/21/2013 Advanced Technology Materials, Inc.    GERMANIUM
ANTIMONY TELLURIDE MATERIALS AND DEVICES INCORPORATING SAME    13/637,018   
9/24/2012 Advanced Technology Materials, Inc.    COMPOSITION FOR AND METHOD OF
SUPPRESSING TITANIUM NITRIDE CORROSION    13/878,684    4/10/2013 Advanced
Technology Materials, Inc.    FORMULATIONS FOR THE REMOVAL OF PARTICLES
GENERATED BY CERIUM-CONTAINING SOLUTIONS    13/978,825    7/9/2013 Advanced
Technology Materials, Inc.    GERMANIUM ANTIMONY TELLURIDE MATERIALS AND DEVICES
INCORPORATING SAME    13/698,642    11/17/2012 ATMI, Inc.    ION IMPLANTATION
SYSTEM AND METHOD    13/502,855    4/19/2012 Advanced Technology Materials, Inc.
   RECOVERY OF Xe AND OTHER HIGH VALUE COMPOUNDS    13/704,552    12/14/2012
Advanced Technology Materials, Inc.    DOPING OF ZrO2 FOR DRAM APPLICATIONS   
13/808,165    1/3/2013 Advanced Technology Materials, Inc.    ENDPOINT
DETERMINATION FOR CAPILLARY-ASSISTED FLOW CONTROL    13/704,612    12/15/2012
Advanced Technology Materials, Inc.    Substantially Rigid Collapsible Liner,
Container and/or Liner for Replacing Glass Bottles, and Enhanced Flexible Liners
   13/878,930    4/11/2013 Advanced Technology Materials, Inc.    LINER-BASED
ASSEMBLY FOR REMOVING IMPURITIES    13/881,757    4/26/2013 Advanced Technology
Materials, Inc.    SUSTAINABLE PROCESS FOR RECLAIMING PRECIOUS METALS AND BASE
METALS FROM E-WASTE    13/817,868    2/20/2013 Advanced Technology Materials,
Inc.    LINER-BASED DISPENSER    13/988,785    5/22/2013 Advanced Technology
Materials, Inc.    AQUEOUS CLEANER FOR THE REMOVAL OF POST-ETCH RESIDUES   
13/810,060    1/14/2013 Advanced Technology Materials, Inc.    ION IMPLANTATION
TOOL CLEANING APPARATUS AND METHOD    13/291,342    11/8/2011 Advanced
Technology Materials, Inc.    ISOTOPICALLY-ENRICHED BORON-CONTAINING COMPOUNDS,
AND METHODS    14/095,575    12/3/2013



--------------------------------------------------------------------------------

Advanced Technology Materials, Inc.    APPARATUS AND METHOD FOR PREPARATION OF
COMPOUNDS OR INTERMEDIATES THEREOF FROM A SOLID MATERIAL, AND USING SUCH
COMPOUNDS AND INTERMEDIATES    13/219,706    8/28/2011 Advanced Technology
Materials, Inc.    COMPOSITION AND PROCESS FOR SELECTIVELY ETCHING METAL
NITRIDES    13/877,777    4/4/2013 Advanced Technology Materials, Inc.   
CONNECTORS FOR LINER-BASED DISPENSE CONTAINERS    13/879,433    4/15/2013
Advanced Technology Materials, Inc.    GENERAL CYLINDRICALLY-SHAPED LINER FOR
USE IN PRESSURE DISPENSE SYSTEMS AND METHODS OF MANUFACTURING THE SAME   
13/991,641    6/5/2013 ATMI Packaging, Inc.    LINER-BASED SHIPPING AND
DISPENSING CONTAINERS    14/039,847    9/27/2013 Advanced Technology Materials,
Inc.    ION IMPLANTER SYSTEM INCLUDING REMOTE DOPANT SOURCE, AND METHOD
COMPRISING SAME    13/990,760    5/30/2013 Advanced Technology Materials, Inc.
   METHOD FOR RECYCLING OF OBSOLETE PRINTED CIRCUIT BOARDS    13/641,371   
10/15/2012 Advanced Technology Materials, Inc.    CLEANING AGENT FOR
SEMICONDUCTOR PROVIDED WITH METAL WIRING    13/575,452    7/26/2012 Advanced
Technology Materials, Inc.    ETCHING SOLUTION FOR COPPER OR COPPER ALLOY   
13/816,862    2/13/2013 Advanced Technology Materials, Inc.    LINER-BASED
DISPENSING SYSTEMS    13/988,792    5/22/2013 Advanced Technology Materials,
Inc.    REFILLABLE AMPOULE WITH PURGE CAPABILITY    14/119,402    11/21/2013
Advanced Technology Materials, Inc.    PVDF PYROLYZATE ADSORBENT AND GAS STORAGE
AND DISPENSING SYSTEM UTILIZING SAME    13/329,254    12/17/2011 Advanced
Technology Materials, Inc.    CLUSTER ION IMPLANTATION OF ARSENIC AND PHOSPHORUS
   14/006,662    9/21/2013 Advanced Technology Materials, Inc.    NESTED BLOW
MOLDED LINER AND OVERPACK    14/001,713    8/27/2013 Advanced Technology
Materials, Inc.    CARBON ADSORBENT AND PROCESS FOR SEPARATING HIGH-OCTANE
COMPONENTS FROM LOW-OCTANE COMPONENTS IN A NAPTHA RAFFINATE STREAM USING SUCH
CARBON ADSORBENT    14/111,547    10/12/2013



--------------------------------------------------------------------------------

Advanced Technology Materials, Inc.    CYCLOPENTADIENYL TITANIUM ALKOXIDES WITH
OZONE ACTIVATED LIGANDS FOR ALD OF TiO2    61/939,211    2/12/2014 Advanced
Technology Materials, Inc.    CYCLOPENTADIENYL TITANIUM ALKOXIDES WITH OZONE
ACTIVATED    61/919,795    12/22/2013 Advanced Technology Materials, Inc.   
METHOD FOR PREVENTING THE COLLAPSE OF HIGH ASPECT RATIO STRUCTURES DURING DRYING
   13/819,249    2/26/2013 Advanced Technology Materials, Inc.    HIGH-K
PEROVSKITE MATERIALS AND METHODS OF MAKING AND USING THE SAME    14/128,043   
12/20/2013 Advanced Technology Materials, Inc.    METHOD FOR THE RECOVERY OF
LITHIUM COBALT OXIDE FROM LITHIUM BATTERIES    14/127,714    12/19/2013 Advanced
Technology Materials, Inc.    SYSTEMS AND METHODS FOR SUPPLYING PHOSPHINE FOR
FUMIGATION APPLICATIONS    14/240,404    2/23/2014 Advanced Technology
Materials, Inc.    CLEANING AGENT FOR SEMICONDUCTOR    61/909,432    11/27/2013
Advanced Technology Materials, Inc.    AQUEOUS CERIUM-CONTAINING SOLUTION HAVING
AN EXTENDED BATH LIFETIME FOR REMOVING MASK MATERIAL    13/295,677    11/14/2011
Advanced Technology Materials, Inc.    CARBON ADSORBENT FOR HYDROGEN SULFIDE
REMOVAL FROM GASES CONTAINING SAME, AND REGENERATION OF ADSORBENT    13/904,988
   5/29/2013 Advanced Technology Materials, Inc.    COPPER CLEANING AND
PROTECTION FORMULATIONS    61/814,518    4/22/2013 Advanced Technology
Materials, Inc.    Storage, Transportation, and/or Dispense Packaging   
29418169    4/12/2012 Advanced Technology Materials, Inc.    PHASE CHANGE MEMORY
STRUCTURE COMPRISING PHASE CHANGE ALLOY CENTER-FILLED WITH DIELECTRIC MATERIAL
   13/872,087    4/27/2013 Advanced Technology Materials, Inc.    Use Indicator
for use with Dispensing Container and Methods for Manufacturing Same   
61/782,415    3/14/2013 Advanced Technology Materials, Inc.    Fitment Adapter
for Dispensing Systems and Methods for Manufacturing Same    61/757,236   
3/15/2013 Advanced Technology Materials, Inc.    Fitment and Fitment Adapter for
Dispensing Systems and Methods for Manufacturing Same    61/908,858   
11/26/2013 Advanced Technology Materials, Inc.    SULFOLANE MIXTURES AS AMBIENT
APROTIC POLAR SOLVENTS    61/781,820    3/14/2013



--------------------------------------------------------------------------------

Advanced Technology Materials, Inc.    APPARATUS AND METHOD FOR FILLING AND
DISPENSING OXYGEN- AND MOISTURE-SENSITIVE MATERIALS UTILIZING LINER-BASED
CONTAINER    61/845,315    7/11/2013 Advanced Technology Materials, Inc.    THE
hYDROMETALLURGICAL RECYCLING OF RARE EARTH ELEMENTS    61/872,313    8/30/2013
Advanced Technology Materials, Inc.    ALD PROCESSES FOR LOW LEAKAGE CURRENT AND
LOW EQUIVALENT OXIDE THICKNESS BiTaO FILMS    61/895,380    10/24/2013 Advanced
Technology Materials, Inc.    ALD PROCESSES FOR LOW LEAKAGE CURRENT AND LOW
EQUIVALENT OXIDE THICKNESS BiTaO FILMS    61/903,491    11/13/2013 Advanced
Technology Materials, Inc.    ENHANCING THE CONDUCTIVITY OF NANOCRYSTAL-BASED
FILMS    61/783,411    3/14/2013 Advanced Technology Materials, Inc.   
STABILIZATION AND DELIVERY OF DICOBALT HEXACARBONYL TERT-BUTYLACETYLENE   
61/806,374    3/28/2013 Advanced Technology Materials, Inc.    ADSORBENT HAVING
UTILITY FOR CO2 CAPTURE FROM GAS MIXTURES    13/857,385    4/5/2013 Advanced
Technology Materials, Inc.    REMOTE DELIVERY OF CHEMICAL REAGENTS    61/857,587
   7/23/2013 Advanced Technology Materials, Inc.    COMPOSITIONS AND METHODS FOR
REMOVING CERIA PARTICLES FROM A SURFACE    61/824,714    5/17/2013 Advanced
Technology Materials, Inc.    DOPANT PRECURSORS FOR MONO-LAYER DOPING   
61/909,459    11/27/2013 Advanced Technology Materials, Inc.    PREPARATION OF
HIGH PRESSURE BF3/H2 MIXTURES    61/824,709    5/17/2013 Advanced Technology
Materials, Inc.    COMPOSITIONS AND METHODS FOR SELECTIVELY ETCHING TITANIUM
NITRIDE    61/831,928    6/6/2013 Advanced Technology Materials, Inc.    AQUEOUS
AND SEMI-AQUEOUS CLEANERS FOR THE REMOVAL OF POST-ETCH RESIDUES WITH TUNGSTEN
AND COBALT COMPATIBILITY    61/840,205    6/27/2013 Advanced Technology
Materials, Inc.    IMPROVED GAS STORAGE AND DELIVERY    61/834,866    6/13/2013
Advanced Technology Materials, Inc.    AQUEOUS FORMULATIONS FOR REMOVING METAL
HARD MASK AND POST-ETCH RESIDUE WITH Cu/W COMPATIBILITY    61/860,385   
7/31/2013



--------------------------------------------------------------------------------

Advanced Technology Materials, Inc.    SILICON IMPLANTATION IN SUBSTRATES AND
PROVISION OF SILICON PRECURSOR COMPOSITIONS THEREFOR    61/866,918    8/16/2013
Advanced Technology Materials, Inc.    APPARATUS AND METHOD FOR PRESSURE
DISPENSING OF HIGH VISCOSITY LIQUID-CONTAINING MATERIALS    61/880,330   
9/20/2013 Advanced Technology Materials, Inc.    APPARATUS AND METHOD FOR DIRECT
CONTACT PRESSURE DISPENSING USING FLOATING LIQUID EXTRACTION ELEMENT   
61/899,060    11/1/2013 Advanced Technology Materials, Inc.    ULTRAHIGH PURITY
DICOBALT HEXACARBONYL TERT-BUTYLACETYLENE, CORRESPONDING DERIVATIVES, AND
METHODS FOR MAKING AND USING THE SAME    61/875,065    9/8/2013 Advanced
Technology Materials, Inc.    DIP TUBE ASSEMBLIES AND METHODS OF MANUFACTURING
THE SAME    61/892,529    10/18/2013 Advanced Technology Materials, Inc.   
COMPOSITIONS AND METHODS FOR SELECTIVELY ETCHING TITANIUM NITRIDE    61/872,297
   8/30/2013 Advanced Technology Materials, Inc.    CARBON MONOLITHS FOR
ADSORPTION REFRIGERATION AND HEATING APPLICATIONS    61/910,072    11/28/2013
Advanced Technology Materials, Inc.    FLUORINE-FREE TUNGSTEN VAPOR DEPOSITION
PROCESS    61/884,984    9/30/2013 Advanced Technology Materials, Inc.    USE OF
NON-OXIDIZING STRONG ACIDS FOR THE REMOVAL OF ION-IMPLANTED RESIST    61/919,177
   12/20/2013 Advanced Technology Materials, Inc.    FORMULATIONS TO SELECTIVELY
ETCH SILICON AND GERMANIUM    61/922,187    12/31/2013 Advanced Technology
Materials, Inc.    Ni:NiGe:Ge SELECTIVE ETCH FORMULATIONS    61/916,543   
12/16/2013 Advanced Technology Materials, Inc.    COBALT PRECURSORS   
61/943,494    2/23/2014 ATMI, Inc.    POST CHEMICAL MECHANICAL POLISHING
FORMULATIONS AND METHOD OF USE    61/933,010    1/29/2014 ATMI, Inc.    POST
CHEMICAL MECHANICAL POLISHING FORMULATIONS AND METHOD OF USE    61/933,015   
1/29/2014



--------------------------------------------------------------------------------

Entegris, Inc.    METHODS AND MATERIALS FOR MAKING A MONOLITHIC POROUS PAD CAST
ONTO A ROTABLE BASE (Planarcore) (Pro/US    14/029471    8/8/2003 Entegris, Inc.
   FLOW EQUILIZATION OF A POROUS PAD FORMED ONTO A ROTATABLE BASE
(Planarcore)/US    13/915241    12/6/2005 Entegris, Inc.    CMP PAD CONDITIONER
(PLANARGEM) (Project No./US    14/004152    3/7/2011 Entegris, Inc.   
PLANARCORE PVA BRUSH MADE WITH ALTERNATE NODULE SHAPE (000455)/US   
PCT/US2012/057337    9/26/2011 Entegris, Inc.    POST-CMP CLEANING BRUSH/US   
13/580423    2/22/2010 Entegris, Inc.    Coated CMP Retaining Ring/US   
61/845008    7/11/2013 Entegris, Inc.    CMP Brush/US    61/885333    10/1/2013
Entegris, Inc.    Nodule ratios for targeted enhanced cleaning performance/US   
61/942231    2/20/2014 Entegris, Inc.    Pump Controller for Precision Pumping
Apparatus (CIP cases used for Intelligen Mini and HV)    13/316093    11/23/1998
Entegris, Inc.    FLOW CONTROLLER AND PRECISION DISPENSE APPARATUS AND SYSTEM
(OPTICHEM C AND P)/US    13/853674    7/19/2002 Entegris, Inc.    Low Hold
Up/Variable Home Position for Dispense Systems (Used in Intelligen Mini and
HV)/US    13/554746    11/23/2004 Entegris, Inc.    SYSTEM AND METHOD FOR
PRESSURE COMPENSATION IN A PUMP (Intelligen Mini and HV)    13/251976   
12/2/2005 Entegris, Inc.    SYSTEM AND METHOD FOR M ULTISTAGE PUMP WITH REDUCED
FORM FACTOR (Intelligen Mini and HV)    12/218325    12/5/2005 Entegris, Inc.   
SYSTEM AND METHOD FOR M ULTISTAGE PUMP WITH REDUCED FORM FACTOR (Intelligen Mini
and HV)    14/019163    12/5/2005 Entegris, Inc.    I/O INTERFACE SYSTEM AND
METHOD FOR A PUMP (Intelligen Mini and HV)    13/081308    12/2/2005 Entegris,
Inc.    I/O INTERFACE SYSTEM AND METHOD FOR A PUMP (Intelligen Mini and HV)   
13/104468    12/2/2005 Entegris, Inc.    SYSTEM AND METHOD FOR POSITION CONTROL
OF A MECHANICAL PISTON IN A PUMP (Intelligen Mini and HV)/US    14/152866   
12/2/2005 Entegris, Inc.    SYSTEM AND METHOD FOR OPERATION OF A PUMP
(Intelligen Mini and HV)    11/948585    11/30/2006



--------------------------------------------------------------------------------

Entegris, Inc.    Split Two-Stage Pump (Project Martha)/US    13/805601   
6/28/2010 Entegris, Inc.    A NEW METHOD OF PREVENTING TRAPPED BUBBLES BETWEEN
PLEATEDMEMBRANE DURING FILTERS STARTUP    13/277684    10/20/2010 Entegris, Inc.
   Processes for Filter AutoPriming for Lithographic Dispense (IntelliGen Mini
and HV)    12/714126    2/26/2010 Entegris, Inc.    Processes for Filter
AutoPriming for Lithographic Dispense (IntelliGen Mini and HV)/US    14/175573
   2/26/2010 Entegris, Inc.    Method and System for Optimizing Operation of a
Pump (Advanced Filtration System (AFS) for IntelliGen Mini and HV)    12/714148
   2/26/2010 Entegris, Inc.    SYSTEM AND METHOD FOR DETECTING BUBBLES IN A
FLUID/US    14/239737    8/19/2011 Entegris, Inc.    WELDED DIAPHRAGM VALVE   
12/160037    1/6/2006 Entegris, Inc.    Full Rinse Manifold Mixing Valve   
12/373840    7/14/2006 Entegris, Inc.    METHOD OF ATTACHING PFA FILM TO PE FILM
(Bag in a Bag in a Bottle Project)    12/200590    8/28/2007 Entegris, Inc.   
CONTAINER WITH BAG AND DISPENSE HEAD WITH DOWN TUBE/US    61/816583    4/26/2013
Entegris, Inc.    CRITICAL ANGLE OPTICAL SENSOR APPARATUS (Jetalon)/US   
13/401765    2/21/2012 Entegris, Inc.    PrimeLock nut locker/US    61/895245   
10/24/2013 Entegris, Inc.    Device and Method to meaure sub part per billion
concentrations of dissolved oxygen in liquids/US    61/898906    11/1/2013
Entegris, Inc.    Device and Method to meaure the concentration of dissolved
oxygen in liquids/US    61/899605    11/1/2013 Entegris, Inc.    Integral Face
Seal    12/741153    11/2/2007 Entegris, Inc.    Improved barrier layers for
pressure sensors/US    61/832382    6/7/2013 Entegris, Inc.    Improved barrier
layers for pressure sensors/US    61/836390    6/7/2013 Entegris, Inc.    Laser
laminated isolators for pressure sensors/US    61/869417    8/23/2013 Entegris,
Inc.    Sintered Porous Material Comprising Particles of Different Average Sizes
(FV-50DXL) (Project No. 000332, 362 and 354)    13/375844    6/18/2009 Entegris,
Inc.    High Efficiency and Permeability metal membrane from fiber and powder
blends/US    13/982936    2/4/2011



--------------------------------------------------------------------------------

Entegris, Inc.    Analytical Method for the Measurement of Trace Level Acidic
and Basic AMC using Liquid-Free Sample T/US    61/874706    9/6/2013 Entegris,
Inc.    Analytical Method for the Measurement of Trace Level Acidic and Basic
AMC using Liquid-Free Sample T/US    61/933294    9/6/2013 Entegris, Inc.   
Analytical Method for the Measurement of Moisture and Trace Level Gas
Contamination in Carbon Dioxid/US    61/874721    9/6/2013 Entegris, Inc.    A
Method for the Combined Measurement of Volatile and Condensable Organic AMC in
Semiconductor Appli/US    61/874743    9/6/2013 Entegris, Inc.    A Method for
the Combined Measurement of Volatile and Condensable Organic AMC in
Semiconductor Appli/US    61/933299    9/6/2013 Entegris, Inc.    Multilayered
Microporous Ultra-High Molecular Weight Polyethylene Membrane    11/793639   
12/22/2004 Entegris, Inc.    POTTED EXCHANGE DEVICES AND METHODS OF MAKING This
is a combination of 200300150 and 200400016 (PHASOR)    10/583904    12/22/2003
Entegris, Inc.    reducing microbubbles in chemicals    11/919110    4/25/2005
Entegris, Inc.    ATMOSPHERIC PLASMA TREATED PTFE MEMBRANE/US    14/067887   
4/3/2006 Entegris, Inc.    FILTRATION MODULE (Panelgard EX)    11/922551   
7/11/2005 Entegris, Inc.    APPARATUS AND METHOD FOR MAKING DILUTE BUBBLE FREE
SOLUTIONS OF GAS IN A LIQUID (CO2 System but not limited to CO2 gas, would be
appropriate for inje    12/993791    5/19/2008 Entegris, Inc.    NON-DEWETTING
POROUS MEMBRANES (Solvay)    13/262743    4/6/2009 Entegris, Inc.    POROUS
COMPOSITE MEMBRANE    13/255349    4/13/2009 Entegris, Inc.    Purifier for use
in the process of manufacturing the lithium-ion secondary battery (408223)   
13/510676    12/17/2009 Entegris, Inc.    PTFE MEMBRANE MODIFICATION VIA
RADIATION ASSISTED CHEMICAL ETCHING - EB/US    13/695561    5/6/2010 Entegris,
Inc.    POROUS COMPOSITE MEMBRANE INCLUDING MICROPOROUS MEMBRANE LAYERS AND
NANOFIBER LAYER/US    14/114868    5/9/2011 Entegris, Inc.    MODULAR FILTRATION
SYSTEM (EZ STACK)/US    PCT/US2012/000437    10/3/2011 Entegris, Inc.    Modular
Filtration Cassette (EZ Stack )/US    PCT/US2012/000427    10/3/2011



--------------------------------------------------------------------------------

Entegris, Inc.    Filter Cover/US    61/856099    7/19/2013 Entegris, Inc.   
Purification Cassette(EZ Stack)/US    14/043620    10/1/2012 Entegris, Inc.   
Microporous polyamide-imide membranes /US    61/904029    11/14/2013 Entegris,
Inc.    EZ Stack Individual Fluid Connectors/US    61/935473    2/4/2014
Entegris, Inc.    Microporous membrane with grafted anion exchange groups/US   
61/938730    2/12/2014 Entegris, Inc.    RETICLE POD WITH INTERNAL ENVIRONMENT
CONTROL MEANS (RSP3 SMIF POD and CLARILITE)    12/173160    4/4/2005 Entegris,
Inc.    RETICLE POD WITH ISOLATION FRAME,/US    14/139653    9/27/2005 Entegris,
Inc.    THIN WAFER SHIPPER (ULTRAPAK) (100mm version)/US    13/583886   
3/11/2010 Entegris, Inc.    RETICLE POD WITH METAL SHIELD/US    61/838435   
10/31/2013 Entegris, Inc.    ARSP pod door design/US    61/917114    12/17/2013
Entegris, Inc.    ARSP pod door gasket design/US    61/917641    12/18/2013
Entegris, Inc.    Wafer Container and Method of Manufacture (450 mm)/US   
13/847345    1/13/2008 Entegris, Inc.    WAFER CONTAINER WITH TUBULAR
ENVIRONMENTAL CONTROL COMPONENTS (Purge Tower and Getter)    12/922408   
3/13/2008 Entegris, Inc.    UNIVERSAL SHIPPING CASSETTE    13/510569   
11/18/2009 Entegris, Inc.    POROUS POLYETHYLENE FILTER/WATER BARRIER FOR MICRO
ENVIRONMENTS    13/515129    12/10/2009 Entegris, Inc.    Wafer Container with
Robotic Flange having shell deflection minimization/US    13/880710   
10/19/2010 Entegris, Inc.    Wafer cushion V with inclined ramp having a dual
inclinations on lower leg/US    13/880711    10/19/2010 Entegris, Inc.    Front
opening container with latches and wafer cushion for door deflection
minimization (450 mm)/US    13/880944    10/20/2010 Entegris, Inc.    WAFER
CONTAINER WITH DOOR GUIDE AND SEAL/US    13/880948    10/20/2010 Entegris, Inc.
   Exterior 450mm Container configuration./US    29/467250    10/19/2010
Entegris, Inc.    Wafer container with particle shield (getter wafer/particle
shield/26th wafer, EBM)/US    14/115626    5/3/2011 Entegris, Inc.    Wafer
Carrier (MAC)/US    14/238693    8/12/2011 Entegris, Inc.    Mechanical
Retention of Purge Filter/US (I2M #893)    61/728644    11/20/2012 Entegris,
Inc.    LATCHING MECHANISM FOR WAFER CARRIER/US    61/816576    4/26/2013
Entegris, Inc.    LATCHING MECHANISM FOR WAFER CARRIER/US    61/818343   
5/1/2013



--------------------------------------------------------------------------------

Entegris, Inc.    450 mm FOUP/MAC Center of Gravity Ballast/US    61/836572   
6/18/2013 Entegris, Inc.    Corrugated Solid Getter/US    61/874697    9/6/2013
Entegris, Inc.    Pressure control within a porous media geometry to control
purge gas in a microenvironment./US    61/890611    10/14/2013 Entegris, Inc.   
Pressure control within a porous media geometry to control purge gas in a
microenvironment./US    61/940744    2/17/2014 Entegris, Inc.    Substrate
Container with QCL Sensing/US    61/886568    10/3/2013 Entegris, Inc.    LARGE
DIAMETER SHIPPING SYSTEM/US    61/886589    10/3/2013 Entegris, Inc.   
COMPOSITE SUBSTRATE CARRIER,/US    13/747171    11/21/2011 Entegris, Inc.   
SUBSTRATE CONTAINER WITH FLUID-SEALING FLOW PASSAGEWAY (SMIF POD)    12/026336
   4/18/2004 Entegris, Inc.    ELECTROSTATIC DISSIPATIVE (ESD) BEHAVIOR OF
SINGLE WALL CARBON NANTUBES (SWNT) COMPOSITES (408271)    12/087914    2/22/2006
Entegris, Inc.    Polymer blends containing finely milled carbon fiber/US   
14/234120    7/21/2011 Entegris, Inc.    SYSTEMS FOR PURGING RETICLE STORAGE
(Clarilite)    12/305895    6/19/2006 Entegris, Inc.    FILM FRAME SHIPPER   
61/607962    3/7/2012 Entegris, Inc.    Film Frame Shipper    29/423843   
6/5/2012 Entegris, Inc.    WAFER CARRIER RING/US    29/430855    8/30/2012
Entegris, Inc.    Perimeter Support Ring for Wafer with Flat/US    61/944455   
2/25/2014 Entegris, Inc.    Electrostatic chuck with protrusions that distribute
chucking force    12/454336    5/19/2008 Entegris, Inc.    Electrostatic Chuck
   13/266657    5/15/2009 Entegris, Inc.    Electrostatic Chuck/US    13/667516
   5/15/2009 Entegris, Inc.    ALON COATED QUARTZ SUBSTRATE/US    14/234023   
8/10/2011 Entegris, Inc.    HIGH CONDUCTIVITY ELECTROSTATIC CHUCK (Varian and
Entegris)/US    13/818339    9/8/2010 Entegris, Inc.    Wafer Clamp Bump Pattern
Optimized for Wafer Bonding Applications /US    61/764170    2/13/2013 Entegris,
Inc.    Wafer Clamp Bump Pattern Optimized for Wafer Bonding Applications /US   
61/831656    2/13/2013 Entegris, Inc.    Wafer Clamp Bump Pattern Optimized for
Wafer Bonding Applications /US    61/834748    2/13/2013 Entegris, Inc.   
Silicon Carbide Substrate Carrier with Graphite Core/US    61/916633   
12/16/2013



--------------------------------------------------------------------------------

Entegris, Inc.    Addition of an Interlayer of Yttria Coating Deposition/US   
61/879804    9/19/2013 Entegris, Inc.    UltraC coating on Beryllium-copper
parts /US    61/925312    1/9/2014 Entegris, Inc.    Aluminum-oxyntiride Coating
for Chamber Components in Plasma Cleaning Systems /US    61/907214    11/21/2013
Entegris, Inc.    Electrostatic Chuck and Method of Making Same/US    61/937135
   2/7/2014 Entegris, Inc.    Entegris - Varian Provisional/US    13/699279   
5/28/2010 Poco Graphite, Inc.    A PROCESS TO INCREASE YIELD AND REDUCE DOWN
TIME IN SEMICONDUCTOR FABS BY CLEANING EQUIPMENT COMPONENTS USING SUB-APERTURE
REACTIVE ATOMIC ETCH    12/997205    6/9/2008 Poco Graphite, Inc.    COATED
GRAPHITE ARTICLE AND REACTIVE ION ETCH MANUFACTURING AND REFURBISHMENT OF
GRAPHITE ARTICLE    13/583316    4/21/2010 Poco Graphite, Inc.    TAKE OUT JAWS
WITH SEATED COMPONENTRY (201000005 AND 201000007 rolled into PCT)/US   
13/824909    9/17/2010 Poco Graphite, Inc.    Replaceable Graphite Locking
Insert For Silicon Carbide Interface/US    61/765428    2/15/2013 Poco Graphite,
Inc.    Ideas conceived for Chemical Vapor Composite process modifications
January 14, 2013/US    61/895230    10/24/2013



--------------------------------------------------------------------------------

VI. Trademarks

 

Registered Owner

  

Mark

  

Registration

No.

  

Registration

Date

Advanced Technology Materials, Inc.    SDS    2,205,571    11/24/1998 Advanced
Technology Materials, Inc.    SDS    2115190    11/25/1997 Advanced Technology
Materials, Inc.    SAGE    2,625,475    9/24/2002 Advanced Technology Materials,
Inc.    NOWPak    1524520    2/14/1989 Advanced Technology Materials, Inc.   
VAC    2,628,712    10/1/2002 Advanced Technology Materials, Inc.    ATMI   
3,038,639    1/10/2006 Advanced Technology Materials, Inc.    SMARTPROBE   
2,799,461    12/23/2003 Advanced Technology Materials, Inc.    NOWTRAK   
2,861,581    7/6/2004 Advanced Technology Materials, Inc.    “ATMI” AND DIAMOND
LOGO    3,310,234    10/16/2007 Advanced Technology Materials, Inc.    PROE-VAP
   3,121,437    7/25/2006 Advanced Technology Materials, Inc.    PDMPAK   
3,665,066    8/4/2009 Advanced Technology Materials, Inc.    REGENSI   
3,542,410    12/9/2008 Advanced Technology Materials, Inc.    “SDS” Stylized
Logo    3,474,573    7/29/2008 Advanced Technology Materials, Inc.    “VAC”
Stylized Logo    3,311,534    10/16/2007 Advanced Technology Materials, Inc.   
SAFE DELIVERY SOURCE    3,445,321    6/10/2008 Advanced Technology Materials,
Inc.    PLANARCLEAN    3,963,105    5/17/2011 Advanced Technology Materials,
Inc.    BRIGHTPAK    4,136,601    5/1/2012 Advanced Technology Materials, Inc.
   BRIGHTBLACK    4,290,339    2/12/2013 Advanced Technology Materials, Inc.   
AUTOCLEAN    3,473,684    4/6/2005



--------------------------------------------------------------------------------

Registered Owner

  

Mark

  

Registration

No.

  

Registration

Date

Entegris, Inc.    Mykrolis    2,832,982    4/13/2004 Entegris, Inc.   
FLUOROWARE (words only - no logo)    840,431    12/12/1967 Entegris, Inc.   
DESIGN (Entegris rings only)    2,632,533    10/8/2012 Entegris, Inc.    DESIGN
(Entegris rings only)    4,055,167    11/15/2011 Entegris, Inc.    ENTEGRIS
(words only no rings)    4,055,166    11/15/2011 Entegris, Inc.    ENTEGRIS
(words only no rings)    2,663,647    12/17/2002 Entegris, Inc.    CREATING A
MATERIAL ADVANTAGE    4,384,731    8/13/2013 Entegris, Inc.    PLANARGARD   
2,280,990    9/28/1999 Entegris, Inc.    Planarcore    2,974,322    7/19/2005
Entegris, Inc.    PLANARCAP    3,104,989    6/13/2006 Entegris, Inc.   
PLANAREDGE    3,616,594    5/5/2009 Entegris, Inc.    PLANARGEM    4,037,566   
10/11/2011 Entegris, Inc.    INTELLIGEN    2,246,592    5/18/1999 Entegris, Inc.
   PUREBOND    3,109,383    6/27/2006 Entegris, Inc.    PUREBOND    1,375,854   
12/17/1985 Entegris, Inc.    FLUOROPURE    1,400,346    7/8/1986 Entegris, Inc.
   FLARETEK    1,612,936    9/11/1990 Entegris, Inc.    QUIKGRIP    1,603,754   
6/26/1990 Entegris, Inc.    FLARELOCK    2,089,727    8/19/1997 Entegris, Inc.
   CYNERGY    2,302,492    12/21/1999 Entegris, Inc.    NT    3,049,573   
1/24/2006 Entegris, Inc.    ACCU-TEK    2,916,452    1/4/2005 Entegris, Inc.   
MAGNAFLO    2,259,816    7/6/1999 Entegris, Inc.    INTEGRA    1,848,496   
8/9/1994 Entegris, Inc.    GALTEK    1,203,551    8/3/1982 Entegris, Inc.   
DYMENSION    2,821,739    3/9/2004 Entegris, Inc.    ESPY    1,919,424   
9/19/1995 Entegris, Inc.    FLUOROLINE    1,777,873    6/22/1993 Entegris, Inc.
   CAPSIL    2,139,512    2/24/1998



--------------------------------------------------------------------------------

Registered Owner

  

Mark

  

Registration

No.

  

Registration

Date

Entegris, Inc.    DYMAK    2,061,806    5/13/1997 Entegris, Inc.    HYQ   
2,602,711    7/30/2002 Entegris, Inc.    PRIMELOCK (408226)    4,154,799   
6/5/2012 Entegris, Inc.    288-connect (Jetalon)/US    3,293,752    9/18/2007
Entegris, Inc.    LIQUIDLENS    4,152,464    6/5/2012 Entegris, Inc.   
Wafergard    1,359,089    9/10/1985 Entegris, Inc.    Waferpure    1,690,054   
6/2/1992 Entegris, Inc.    CHACOLLET    3,133,696    8/22/2006 Entegris, Inc.   
Luminousgard (Gas Purifier)    3,633,626    6/9/2009 Entegris, Inc.    XCDA   
2,810,790    2/3/2004 Entegris, Inc.    GATE KEEPER    3,766,772    3/30/2010
Entegris, Inc.    AERONEX    2,781,845    11/11/2003 Entegris, Inc.    SiLVERSET
   4,038,850    10/11/2011 Entegris, Inc.    CONNECTOLOGY    2,987,954   
8/23/2005 Entegris, Inc.    Encompass    2,754,326    8/19/2003 Entegris, Inc.
   Fluorogard    2,062,726    5/20/1997 Entegris, Inc.    IMPACT    2,246,593   
5/18/1999 Entegris, Inc.    IMPACT    2,736,648    7/15/2003 Entegris, Inc.   
Optimizer/US    4,480,147    2/11/2014 Entegris, Inc.    QUICKCHANGE   
2,923,055    2/1/2005 Entegris, Inc.    RGEN    2,652,151    11/19/2002
Entegris, Inc.    Solaris    2,427,530    2/6/2001 Entegris, Inc.    Solaris   
3,539,439    12/2/2008 Entegris, Inc.    RINSEGARD    2,855,931    6/22/2004
Entegris, Inc.    CHEMLOCK    2,796,097    12/16/2003 Entegris, Inc.    pHasor
   2,757,580    8/26/2003 Entegris, Inc.    pHasor    3,209,059    2/13/2007
Entegris, Inc.    INTERCEPT    2,704,811    4/8/2003 Entegris, Inc.    PROTEGO
   2,849,302    6/1/2004 Entegris, Inc.    PROCESSGARD    2,826,559    3/23/2004
Entegris, Inc.    TORRENTO    3,658,600    7/21/2009 Entegris, Inc.    SAVANA   
3,898,139    12/28/2010 Entegris, Inc.    STAT-PRO    1,295,784    8/18/1984
Entegris, Inc.    ATCOR    1,300,209    10/16/2004 Entegris, Inc.    CLARILITE
CERTIFIED (Systems)    3,570,379    2/3/2009



--------------------------------------------------------------------------------

Registered Owner

  

Mark

  

Registration

No.

  

Registration

Date

Entegris, Inc.    SOLOPAK    1,760,694    3/23/1993 Entegris, Inc.    CLARILITE
(Platform)    3,581,065    2/24/2009 Entegris, Inc.    CHIPSENTRY    1,547,124
   7/11/1989 Entegris, Inc.    SENTRY    3,381,763    2/12/2008 Entegris, Inc.
   COOLCASE    2,938,564    4/5/2005 Entegris, Inc.    CRYSTALPAK    1,962,434
   3/12/1996 Entegris, Inc.    EMPAK    1,418,384    11/25/1986 Entegris, Inc.
   SMARTSTACK/US    2,823,646    3/16/2004 Entegris, Inc.    AUTOPOD   
2,487,936    9/11/2001 Entegris, Inc.    ULTRAPAK    1,558,035    9/26/1989 Poco
Graphite, Inc.    EDM-1    3,133,505    8/22/2006 Poco Graphite, Inc.    EDM-2
   3,133,510    8/22/2006 Poco Graphite, Inc.    EDM-3    3,133,507    8/22/2006
Poco Graphite, Inc.    EDM-4    3,136,278    8/29/2006 Poco Graphite, Inc.   
EDM-200    3,133,508    8/22/2006 Poco Graphite, Inc.    EDM-AF5    3,136,279   
8/29/2006 Poco Graphite, Inc.    EDM-C3    3,136,280    8/29/2006 Poco Graphite,
Inc.    EDM-C200    3,133,509    8/22/2006 Poco Graphite, Inc.    ZEE   
3,155,740    10/17/2006 Poco Graphite, Inc.    FABMATE (Block Lettering)   
1,617,340    10/16/1990 Poco Graphite, Inc.    GLASSMATE    1,458,022   
9/22/1987 Poco Graphite, Inc.    SUPERSiC    1,762,413    4/6/1993 Poco
Graphite, Inc.    POCOFOAM    2,553,822    3/26/2002 Poco Graphite, Inc.    POCO
with emblem    2,179,828    8/11/1998 Poco Graphite, Inc.    POCO with design   
2,177,811    8/4/1998 Poco Graphite, Inc.    POCO (word only)    2,177,776   
8/4/1998 Poco Graphite, Inc.    FABMATE (non-stylized)    4,202,180    9/4/2012
Poco Graphite, Inc.    GLASSMATE (non-stylized)    4,464,637    1/14/2014



--------------------------------------------------------------------------------

VII. Trademark Applications

 

Registered Owner

  

Mark

  

Application
No.

  

Date Filed

Advanced Technology Materials, Inc.    TITANKLEAN    86/086,596    10/9/2013
Advanced Technology Materials, Inc.    EVOLV    85/670,401    7/6/2012 Advanced
Technology Materials, Inc.    NxTi    86/125,042    11/21/2013 Entegris, Inc.   
iCON LC (Jetalon)/US    85/826984    1/18/2013 Entegris, Inc.    iCON LIQUID
CONTROLLER/US    85/827030    1/18/2013 Entegris, Inc.    EXIMOR/US    85/790071
   11/29/2012



--------------------------------------------------------------------------------

Exhibit I

[FORM OF] SUPPLEMENT NO.      dated as of [—], to the ABL Pledge and Security
Agreement dated as of April 30, 2014 (as it may be amended, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”),
among ENTEGRIS, INC., a Delaware corporation (the “Borrower”), the other
GRANTORS party thereto from time to time and GOLDMAN SACHS BANK USA, as
Collateral Agent for the Secured Parties.

A. Reference is made to the ABL Credit and Guaranty Agreement dated as of
April 30, 2014 (as it may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, certain Subsidiaries
of the Borrower party thereto, the Lenders party thereto and Goldman Sachs Bank
USA, as Administrative Agent and Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Pledge and
Security Agreement referred to therein.

C. The Grantors have entered into the Pledge and Security Agreement in order to
induce the Lenders to make Loans. Section 6.15 of the Pledge and Security
Agreement provides that additional Restricted Subsidiaries of the Borrower may
become Grantors under the Pledge and Security Agreement by execution and
delivery of an instrument substantially in the form of this Supplement. The
undersigned Restricted Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Pledge and Security Agreement in order to induce the Lenders
and Issuing Banks to make additional Loans and other Credit Extensions and as
consideration for Loans and other Credit Extensions previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

Section 1. In accordance with Section 6.14 of the Pledge and Security Agreement,
the New Subsidiary by its signature below becomes a Grantor under the Pledge and
Security Agreement with the same force and effect as if originally named therein
as a Grantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Pledge and Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects on and as of the date hereof; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date.
In furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations does hereby create and grant
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Subsidiary’s right, title and interest in, to and under the
Collateral (as defined in the Pledge and Security Agreement) of the New
Subsidiary. Each reference to a “Grantor” in the Pledge and Security Agreement
shall be deemed to include the New Subsidiary. The Pledge and Security Agreement
is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

Section 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile or
electronic (including .pdf file) transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

Section 4. The New Subsidiary hereby represents and warrants that (a) Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Subsidiary, its jurisdiction of organization and the location of its chief
executive office, (b) Schedule II sets forth, as of the date hereof, a true and
complete list of (i) all the Pledged Equity and Pledged Debt owned by the New
Subsidiary and the percentage of the issued and outstanding units of each class
of the Equity Interests of the issuer thereof represented by the Pledged Equity
owned by the New Subsidiary and (ii) includes all Equity Interests, Promissory
Notes and Instruments owned by the New Subsidiary that are required to be
pledged under the Pledge and Security Agreement in order to satisfy the
Collateral and Guarantee Requirement, (c) Schedule III sets forth, as of the
date hereof, a true and complete list of (i) all Copyrights owned by the New
Subsidiary and that have been registered with the United States Copyright Office
and all Copyrights owned by the New Subsidiary for which United States
registration applications are pending, (ii) all exclusive Copyright Licenses
under which the New Subsidiary is a licensee, (iii) all Patents that have been
granted by the United States Patent and Trademark Office and that are owned by
the New Subsidiary and all Patents for which United States registration
applications by such New Subsidiary are pending and (iv) all Trademarks that
have been registered with the United States Patent and Trademark Office and all
Trademarks for which United States registration applications by such New
Subsidiary are pending, in each case truly and completely specifying the name of
the registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor and (d) Schedule IV sets
forth, as of the date hereof, each Commercial Tort Claim of the New Subsidiary
where the amount of damages claimed by the New Subsidiary is in excess of
$3,000,000 in existence on the date of this Agreement.

Section 5. Except as expressly supplemented hereby, the Pledge and Security
Agreement shall remain in full force and effect.

Section 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Section 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge and Security Agreement shall not in any way be affected
or impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Pledge and Security Agreement.

Section 8. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
all reasonable and documented fees and expenses of counsel for the Collateral
Agent.

Section 9. Notwithstanding anything herein to the contrary, the Liens granted to
the Collateral Agent pursuant to this Supplement and the exercise of the rights
and remedies of the Collateral Agent hereunder and under any other Collateral
Document, are subject to the provisions of the ABL Intercreditor Agreement. In
the event of any conflict between the terms of the ABL Intercreditor Agreement
and this Supplement or any other Collateral Document, the terms of the ABL
Intercreditor Agreement shall govern and control. Notwithstanding anything to
the contrary herein, the Collateral Agent acknowledges and agrees that the New
Subsidiary shall not be required to take or refrain from taking any action at
the request of the Collateral Agent with respect to the Collateral if such
action or inaction would be inconsistent with the terms of the ABL Intercreditor
Agreement.

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Pledge and Security Agreement as of the day and
year first above written.

 

  [NAME OF NEW SUBSIDIARY],   By:  

 

    Name:     Title: GOLDMAN SACHS BANK USA, as Collateral Agent By:  

 

  Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE I

NAME AND JURISDICTION OF ORGANIZATION

 

Name

   Jurisdiction
of
Organization    Form of
Organization    Organizational
Identification
Number
(if any)    Federal
Taxpayer
Identification
Number
(if any)    Chief Executive
Office Address
(including county)                                                            
              



--------------------------------------------------------------------------------

SCHEDULE II

EQUITY INTERESTS

 

Credit Party

   Issuer    Type of
Organization    Number
of Shares
Owned    Total
Shares
Outstanding    Percentage
of Interest
Pledged    Certificate
No. (if
uncertificated,
please indicate
so)                                                                           
                                                                                
                       

PROMISSORY NOTES

 

Credit Party

   Debtor    Type of Instrument    Outstanding Principal
Amount                                                                        
                 



--------------------------------------------------------------------------------

SCHEDULE III

INTELLECTUAL PROPERTY

 

I. Copyrights

 

Registered Owner

 

Title

 

Registration Number

  

Expiration Date

                                                              

 

II. Copyright Applications

 

Registered Owner

 

Title

 

Application Number

  

Date Filed

                                                              

 

III. Exclusive Copyright Licenses (where a Credit Party is a licensee)

 

Licensee

 

Licensor

 

Title

  

Registration Number

  

Expiration Date

                                                                               
         



--------------------------------------------------------------------------------

IV. Patents

 

Registered Owner

 

Title of Patent

 

Country

  

Type

  

Registration
Number

  

Issue
Date

  

Expiration

                                                                               
                                                               

 

V. Patent Applications

 

Registered Owner

 

Title of Patent

 

Country

  

Type

  

Application
Number

  

Date
Filed

                                                                               
                                                 

 

VI. Trademarks

 

Registered Owner

 

Mark

 

Country

  

Application
No.

  

Registration
No.

  

Registration
Date

  

Expiration
Date

                                                                               
                                                                               



--------------------------------------------------------------------------------

VII. Trademark Applications

 

Registered Owner

 

Mark

 

Country

  

Application
No.

  

Filing
Date

                                                                               
                   



--------------------------------------------------------------------------------

SCHEDULE IV

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit II

[FORM OF] GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                      (the “Grantor”) with
principal offices at                     , hereby grants to GOLDMAN SACHS BANK
USA, as Collateral Agent, with principal offices at 200 West Street, New York,
NY 10282 (the “Grantee”), a continuing security interest in (i) all of the
Grantor’s right, title and interest in, to and under the United States
trademarks, trademark registrations and trademark applications (collectively,
the “Marks”) set forth on Schedule A attached hereto, (ii) all rights and
privileges arising under applicable law with respect to the Grantor’s use of the
Marks, (iii) all reissues, continuations, extensions and renewals of the Marks
and amendments thereto, (iv) income, fees, royalties, damages and payments now
and hereafter due and/or payable with respect to any of the Marks, including
damages, claims and payments for past, present or future infringements of the
Marks, (v) all rights corresponding to the Marks throughout the world, (vi) all
the goodwill of the business with which the Marks are associated and
(vii) rights to sue for past, present and future infringements or dilutions of
the marks or other injuries thereto.

THIS GRANT is made to secure the payment or performance, as the case may be, in
full of the Secured Obligations, as such term is defined in the ABL Pledge and
Security Agreement dated as of April 30, 2014 among the Grantor, the other
grantors from time to time party thereto and the Grantee (as amended, modified,
restated and/or supplemented from time to time, the “Pledge and Security
Agreement”).

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Pledge and Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Pledge and Security Agreement, all terms and provisions of which
are incorporated herein by reference. In the event that any provisions of this
Grant are deemed to conflict with the Pledge and Security Agreement, the
provisions of the Pledge and Security Agreement shall govern.

Notwithstanding anything herein to the contrary, the Liens granted to the
Collateral Agent pursuant to this Grant and the exercise of the rights and
remedies of the Collateral Agent hereunder and under any other Collateral
Document, are subject to the provisions of the ABL Intercreditor Agreement. In
the event of any conflict between the terms of the ABL Intercreditor Agreement
and this Grant or any other Collateral Document, the terms of the ABL
Intercreditor Agreement shall govern and control. Notwithstanding anything to
the contrary herein, the Collateral Agent acknowledges and agrees that the
Grantor shall not be required to take or refrain from taking any action at the
request of the Collateral Agent with respect to the Collateral if such action or
inaction would be inconsistent with the terms of the ABL Intercreditor
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the      day
of [     ], 2014.

 

[NAME OF GRANTOR], Grantor

 

  By  

 

    Name:     Title:

 

GOLDMAN SACHS BANK USA, as Collateral Agent By:  

 

  Authorized Signatory



--------------------------------------------------------------------------------

Schedule A

 

MARK

 

SERIAL/REG. NO.

 

APP./REG. DATE



--------------------------------------------------------------------------------

Exhibit III

[FORM OF] GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                                   (the
“Grantor”) with principal offices at                                         ,
hereby grants to GOLDMAN SACHS BANK USA, as Collateral Agent, with principal
offices at 200 West Street, New York, NY 10282 (the “Grantee”), a continuing
security interest in (i) all of the Grantor’s rights, title and interest in, to
and under the United States patents and patent applications (collectively, the
“Patents”) set forth on Schedule A attached hereto, (ii) all rights and
privileges arising under applicable law with respect to the Grantor’s use of the
Patents, (iii) all inventions and improvements described and claimed in the
Patents, (iv) all reissues, divisions, continuations, renewals, extensions,
reexaminations, supplemental examinations, inter partes reviews, adjustments and
continuations-in-part thereof and amendments thereto, all income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect to any of the foregoing including damages and payments for past, present
or future infringements thereof, (v) all rights corresponding thereto throughout
the world, including the right to make, have made, use, sell, offer to sell,
import or export the inventions disclosed or claimed therein, and (vi) rights to
sue for past, present or future infringement.

THIS GRANT is made to secure the payment or performance, as the case may be, in
full of the Secured Obligations, as such term is defined in the ABL Pledge and
Security Agreement dated as of April 30, 2014, among the Grantor, the other
grantors from time to time party thereto and the Grantee (as amended, modified,
restated and/or supplemented from time to time, the “Pledge and Security
Agreement”).

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Pledge and Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Pledge and Security Agreement, all terms and provisions of which
are incorporated herein by reference. In the event that any provisions of this
Grant are deemed to conflict with the Pledge and Security Agreement, the
provisions of the Pledge and Security Agreement shall govern.

Notwithstanding anything herein to the contrary, the Liens granted to the
Collateral Agent pursuant to this Grant and the exercise of the rights and
remedies of the Collateral Agent hereunder and under any other Collateral
Document, are subject to the provisions of the ABL Intercreditor Agreement. In
the event of any conflict between the terms of the ABL Intercreditor Agreement
and this Grant or any other Collateral Document, the terms of the ABL
Intercreditor Agreement shall govern and control. Notwithstanding anything to
the contrary herein, the Collateral Agent acknowledges and agrees that the
Grantor shall not be required to take or refrain from taking any action at the
request of the Collateral Agent with respect to the Collateral if such action or
inaction would be inconsistent with the terms of the ABL Intercreditor
Agreement.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the      day
of [    ], 2014.

 

[NAME OF GRANTOR], Grantor By   

 

  Name:   Title: GOLDMAN SACHS BANK USA, as Collateral Agent By:  

 

  Authorized Signatory



--------------------------------------------------------------------------------

Schedule A

Patents

 

Registered Owner

 

Title of Patent

 

Type

  

Registration

Number

  

Issue

Date

  

Expiration

                                                                               
                                    

Patent Applications

 

Registered Owner

 

Title of Patent

 

Type

  

Application

Number

  

Date

Filed

                                                                               
         



--------------------------------------------------------------------------------

Exhibit IV

[FORM OF] GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

WHEREAS, [Name of Grantor], a                                           (the
“Grantor”), having its chief executive office at                             ,
                    , is the owner of all right, title and interest in and to
the United States copyrights and associated United States copyright
registrations and applications for registration set forth in Schedule A attached
hereto (collectively, the “Copyrights”) and is an exclusive licensee of
registered copyrights pursuant to each Copyright License (as such term is
defined in the Pledge and Security Agreement referred to below) set forth in
Schedule A;

WHEREAS, GOLDMAN SACHS BANK USA, as Collateral Agent, having its principal
offices at 200 West Street, New York, NY 10282 (the “Grantee”), desires to
acquire a security interest in the Copyrights and Copyright Licenses; and

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the Copyrights and Copyright Licenses described above.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the ABL Pledge
and Security Agreement, dated as of April 30, 2014, among the Grantor, the other
grantors from time to time party thereto and the Grantee (as amended, modified,
restated and/or supplemented from time to time, the “Pledge and Security
Agreement”), the Grantor hereby assigns to the Grantee as collateral security,
and grants to the Grantee a continuing security interest in, to and under
(i) all of the Grantor’s right, title and interest in, to and under the
Copyrights and exclusive Copyright Licenses set forth in Schedule A attached
hereto, in each case together with, (ii) all reissues, renewals, continuations
and extension thereof and amendments thereto, (iii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect to
the foregoing, including damages and payments for past, present or future
infringements thereof, (iv) all rights corresponding thereto throughout the
world and (v) all rights to sue for past, present or future infringements
thereof. The assignment and security interest granted herein is made to secure
the payment or performance, as the case may be, in full of the Secured
Obligations, as such term is defined in the Pledge and Security Agreement.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Pledge and Security Agreement. The rights and remedies of
the Grantee with respect to the security interest granted herein are as set
forth in the Pledge and Security Agreement, all terms and provisions of which
are incorporated herein by reference. In the event that any provisions of this
Grant are deemed to conflict with the Pledge and Security Agreement, the
provisions of the Pledge and Security Agreement shall govern.

Notwithstanding anything herein to the contrary, the Liens granted to the
Collateral Agent pursuant to this Grant and the exercise of the rights and
remedies of the Collateral Agent hereunder and under any other Collateral
Document, are subject to the provisions of the ABL Intercreditor Agreement. In
the event of any conflict between the terms of the ABL Intercreditor Agreement
and this Grant or any other Collateral Document, the terms of the ABL
Intercreditor Agreement shall govern and control. Notwithstanding anything to
the



--------------------------------------------------------------------------------

contrary herein, the Collateral Agent acknowledges and agrees that the Grantor
shall not be required to take or refrain from taking any action at the request
of the Collateral Agent with respect to the Collateral if such action or
inaction would be inconsistent with the terms of the ABL Intercreditor Agreement

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the      day
of [date].

 

[NAME OF GRANTOR], Grantor By   

 

  Name:   Title: GOLDMAN SACHS BANK USA, as Collateral Agent By:  

 

  Authorized Signatory



--------------------------------------------------------------------------------

Schedule A

Copyrights

 

Registered Owner

 

Title

 

Registration Number

  

Expiration Date

                                                              

Copyright Applications

 

Registered Owner

 

Title

 

Application Number

  

Date Filed

                                                       

Exclusive Copyright Licenses (where a Credit Party is a licensee)

 

Licensee

 

Licensor

 

Title

  

Registration Number

  

Expiration Date

                                                                               